– The next item is the joint debate on:
1. the report by Jerzy Buzek (A6-0202/2006), on behalf of the Committee on Industry, Research and Energy, on the proposal for a decision of the European Parliament and of the Council concerning the seventh framework programme of the European Community for research, technological development and demonstration activities (2007 to 2013) (COM(2005)0119 – C6-0099/2005 – 2005/0043(COD)), and
2. the report by Jerzy Buzek (A6-0203/2006), on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council decision concerning the seventh framework programme of the European Atomic Energy Community (Euratom) for nuclear research and training activities (2007 to 2011) (COM(2005)0119 – C6-0112/2005 – 2005/0044(CNS)).
. Mr President, today is an important day for science. With your support, we can look ahead to a EUR 54.5 billion research programme to be launched by the end of this year. EUR 54.5 billion in current prices is less than we had proposed, but it is a substantial increase on the current programme and we also have to thank Parliament for that. Together, we are making the Seventh Framework Programme a programme for boosting growth and jobs, for promoting a sustainable and healthy Europe.
It is also a programme for a stronger Europe: research unites in diversity. For that to happen, we need cooperation, ideas, people and capacities and those are the titles of the four main axes in the Framework Programme.
The cooperation programme will bring together our best talents from across Europe to research and develop and find answers on economic opportunities and societal challenges, for example in the areas of health and energy. The ideas programme will introduce a new mindset in supporting and conducting research in Europe. The people programme will attract and motivate the best scientists to work across Europe or beyond, for the benefit of European research. The capacities programme will ensure that Europe can rely on excellent capacities for conducting research in all parts of Europe.
Our continuous efforts towards simplification will ensure that we attract the best participants, irrespective of size or origin, and that we get the best value for our investment.
I am impressed by the consensus that has emerged in Parliament on Framework Programme that delivers on the ambition. I wholeheartedly thank Mr Chichester, chairman of the Committee on Industry, Research and Energy, the rapporteur, Mr Buzek, the shadow rapporteurs and all other Members of Parliament who made this possible.
Your objective is to further improve the Seventh Framework Programme. I am pleased to say that the Commission will be able to accept no less than two thirds of your amendments, either as a whole or in principle. Some other amendments are, in our assessment, too detailed for the Framework Programme, or they go beyond the remit of research and development. We will quickly come to an agreement on those. Some amendments create difficulties for the Commission. They concern topics for which we have a shared understanding of their importance and priority, but not yet on how to realise them. I do not think that they should become stumbling blocks. They relate, for example, to keeping space and security together as one priority, avoiding the definition of a quantitative target for SME participation, preventing the introduction of support in the people programme for interregional mobility within the same country and ensuring that technology platforms remain flexible, bottom-up and industry-driven in defining strategic research agendas and guiding their implementation.
Let me spend a little time on two issues which have been the subject of your intense debate.
I should like to start with the European Research Council. This is probably the most exciting new development in the European research landscape. Parliament’s strong support will help to make it a reality. We have to get the structure right, so that independence is guaranteed in support of scientific excellence and administrative capacity is available in support of efficiency. The Community method can guarantee this and it is for this reason that we have proposed to set up the ERC within the remit of the Community institutions. I am sure that we will be able to accommodate much of the substance of Parliament’s amendments in a way that will also help to create common ground with the Council. However, I am afraid that a review in 2008, after only one year of operation, will not be very meaningful. Much as I understand Parliament’s wish to be associated with the European Research Council’s success, I do not think we have the appropriate legal basis to decide on the follow-up to the review in codecision.
I am most concerned, however, about proposals to predetermine the future structure of the European Research Council even at this stage. What message would we give out with such an automatic change of structure? That we got it wrong in the first place? That the ERC we set up will not be independent? I simply cannot accept that logic. It would not help us in our joint aim to create a European Research Council of which we can all be proud. I believe that we are enabling the ERC to be independent and efficient. I have heard Professor Kafatos, chairman of the ERC Scientific Council, say on several occasions that the structure proposed by the Commission, as well as the stance taken by the Commission, ensures precisely that.
We propose that an independent review should be carried out, with the full involvement of various parties, not least the Scientific Council, in time for the future structure of the ERC to be considered not later than 2010. The review should look explicitly at the advantages and the disadvantages of a structure based on an executive agency and a structure based on Article 171 of the Treaty. The ERC’s structures and mechanisms should be modified in accordance with its findings. This should be done in consultation with Parliament, but always with a view to maintaining the total independence of the ERC from any political influence.
As regards the administrative and staffing costs of the ERC: yes, we want a lean and cost-effective implementation structure, but, no, at this stage we do not know enough to impose strict and specific limits for administrative costs that might risk undermining the functioning of the ERC at its outset.
Let me turn to the issue of stem cell research. I know that this has been a matter of intense discussion amongst many of you and I should like to say at the outset that I have profound respect for each personal opinion. The Commission learned from the intense debate on this issue during the negotiations on the Sixth Framework Programme. We are convinced that, in view of the diversity of approaches existing in Europe, we can only propose a responsible, cautious and practical approach, evaluating and selecting this type of research on a case-by-case basis and excluding certain specific research areas.
The procedure established for the Sixth Framework Programme ensures that some major health challenges and the hopes of the patients concerned are addressed through this research. At the same time, it guarantees respect for fundamental ethical principles in a way that it is unique for a research programme covering 25 countries or more. This procedure has proved to work and to be acceptable to Member States and to the scientists. What we propose is nothing less and nothing more than that the procedure be continued for the Seventh Framework Programme.
The Commission acknowledges very positively the outcome of the vote on this issue by the ITRE Committee, which is entirely in line with the Commission’s proposal and provides even more useful clarification. It would be misleading to present a deviation from this approach as a true compromise between proponents and opponents of embryonic stem cell research. For example, introducing a so-called cut-off date that would make human embryonic stem cell lines eligible or not eligible for Community funds would have far-reaching consequences. Such a cut-off date has no scientific or objective basis. It might prevent the European researchers from using the lines they have created and force them to work with lines produced outside Europe. In addition, it might severely compromise access to the best quality lines which, in this very new field of research, are generally considered to be those most recently produced. It might unduly limit access to the specific stem cell lines which are indispensable for patients.
In other words, it has to be clear that any date will compromise the label of scientific excellence in this sector which I am personally eager to attach to this Seventh Framework Programme, as long as ethical concerns are taken fully into consideration, which I believe is entirely the case with our proposal.
One last word on subsidiarity: the current strict procedures and limitations on embryonic stem cell research entirely respect the subsidiarity principle. Relying on the ethical standards of either the most restrictive or the most liberal countries would simply be against the basic principles of the European Union.
I cannot end this introduction without mentioning the very broad agreement on the Euratom programme, which includes the important international scientific project on ITER, and the Joint Research Centre, whose mission you considered very important.
I am very curious to listen to the debate now and hope that it will be possible to add some short concluding remarks afterwards. This Parliament has truly made excellent progress. I hope we can maintain this momentum. Getting FP7 started in time will require an increased effort from all of us. Time matters! FP7 is a central part of the Lisbon Strategy for growth and jobs. It is on that count that Europe can and should deliver on time. This will be an important signal to our partners in the world, to the whole of Europe and to our scientific community.
I think that our three institutions have never been so close to each other in deciding a Framework Programme. With your support, we will be able to reach our current goals on time and mobilise our researchers to start participating, as from the end of this year, in the Seventh Framework Programme and in the realisation of the European research area that turns knowledge into true growth and true jobs. Together we can prove that Lisbon is back again.
. Mr President, after over a year of intensive debate, the European Parliament will vote the day after tomorrow on the first reading of the Seventh Framework Programme.
The report is the result of the efforts of many people. I would like to express my warm thanks to these people today, namely the Luxembourg, UK and Finnish Presidencies and, above all, the Austrian Presidency, the European Commission, and Commissioner Potočnik in particular, the members of the Committee on Industry, Research and Energy and its chairmen, and in particular the shadow rapporteurs who are here today, who drafted the opinions of eight parliamentary committees. I would like to thank the coordinators of and advisors to the political groups and the advisors and officials of the Committee on Industry, Research and Energy.
The debate in the European Parliament has been open and transparent. During certain periods, the working groups met every day for a number of hours. Everyone had the time and the opportunity to express their opinions and comments. I believe that our joint work has borne fruit in the form of a good report.
I also took part in a large number of conferences, seminars and meetings outside the European Parliament, organised by the European Commission, the Member States, universities, regions and non-governmental organisations. A high level of interest in research and learning at European level was evident everywhere. We should take advantage of this enthusiasm and potential, as well as fulfilling expectations related to the Seventh Framework Programme.
The debate was not easy, especially due to the absence of a financial perspective. The cooperation with Commissioner Potočnik and the Commission was a great help, however.
The negotiated budget is not an ideal budget, but the earmarking of more than EUR 50 billion for research, learning and innovation is a step in the right direction for the European Union. It is the direction set by the Lisbon Strategy and a knowledge-based economy.
The European Parliament strongly supports the structure and the main principles of the Seventh Framework Programme. This programme takes into account the guidelines featured in the Kok and Marimon reports and especially the Locatelli report, which was presented by the European Parliament at the start of 2005. The Seventh Framework Programme therefore contains completely new ideas and instruments, such as the European Research Council, which will be concerned with fundamental research, joint technology initiatives aimed at fostering cooperation between science and industry and at innovation, or initiatives such as investment in research infrastructure.
We also have new thematic priorities, namely security and space, and also socio-economic research. The Seventh Framework Programme also ensures an appropriate continuation of the Sixth Programme with regard to the building of a European Research Area, begun by the previous Commissioner, Mr Busquin. The continuity of the programme affects current thematic priorities, and excellent experience is being built on with regard to the mobility and training of scientists, and especially the Marie Skłodowska-Curie Programme.
The European Parliament has its own priorities within the Seventh Framework Programme. I will name the four most important ones. The first priority is excellence as a criterion for all projects and decisions within the scope of the programme. In order to achieve this, we also have to exploit the potential of each project in terms of experience, research infrastructure, recruiting the best scientists, achievements in various European Union countries and regions and the effective use of financial resources. The second priority is the chapter ‘People’ and all initiatives related to the full development of research personnel in Europe and preventing brain drain. Parliament’s third priority is fundamental research, described in the chapter on ‘Ideas’, and linked with the European Research Council. Scientists in the European Union have been waiting for such an initiative for many years. The fourth European Parliament priority is an emphasis on innovation, and overcoming the European paradox of good research but relatively weak innovation. We need to bring science closer to technology and universities closer to industry, and so we need to focus on small and medium-sized enterprises and their role in research. We strongly support European technology platforms.
Preparations for the Seventh Framework Programme in the European Parliament were linked with the ‘Competitiveness and Innovation’ programme. I would like to thank the rapporteur working on that programme, Mr Chatzimarkakis, for a particularly fruitful collaboration.
Around 1 700 amendments were tabled, which reflects the enormous amount of interest in the programme. Each amendment was the result of talks and meetings in sometimes distant parts of Europe. Thanks to compromises we eventually managed to reduce the number of amendments to 315, and these will not affect either the structure or the basic principles of the programme.
As far as the content of the amendments is concerned, I would like to highlight a few of the most important issues. Firstly, in Parliament’s view, the compromise amendments play a key role, and the greatest emphasis will be placed on these amendments during our negotiations with the Council and Commission. Secondly, the budget amendment is particularly important as it reflects the priorities of the European Parliament, namely people, the European Research Council, fundamental research, small and medium-sized enterprises, energy and health. Thirdly, there is no doubt as to the need to ensure the full independence and autonomy of the European Research Council. Fourthly, it is important to simplify procedures and to facilitate the participation of small and medium-sized enterprises in the Framework Programme. Fifthly, emphasis needs to be placed on scientists in the development phase, as it is often the scientists who show the greatest creativity and inventiveness. We therefore must ensure the development of their scientific careers in Europe. In sixth place, the division of the thematic priorities security and space seems indispensable. Finally, as rapporteur I tried to reach as broad a compromise as possible concerning embryonic stem cell research. It has not been easy, and I hope that on Thursday we will be able to find a solution that a clear majority in Parliament will support.
As far as EURATOM is concerned, the Committee on Industry, Research and Energy was happy to adopt the proposal of the European Commission by a significant majority. At this point, I would like to express my admiration for the work of the Joint European Research Centre. The research carried out by this centre forms part of the framework programmes and yields extremely valuable results.
Finally, I would like to state that in its work on the Seventh Framework Programme, the European Parliament has acted quickly, effectively and decisively. It has shown great maturity and political responsibility. I hope that the momentum will be maintained and the Seventh Framework Programme will be launched on 1 January 2007.
The European scientific community and industry are waiting for a favourable start to the Seventh Framework Programme. Everyone in the European Union awaits the success of the Lisbon Strategy.
. – Mr President, I should like to start by congratulating our rapporteur, Mr Buzek, on his excellent work.
Our debate today on the Seventh Framework Programme is particularly important. It relates to the potential for Europe to implement an effective strategy of sustainable development, by investing in knowledge and the future, a policy which will allow it to stand up to international competition not by reducing employment standards and abolishing the social state, but by investing in education, research, innovation and excellence.
In this direction, we as the European Parliament support in principle the need for a significant increase in the appropriations for the seventh framework programme. Unfortunately, at the European Council in December the restrictive, accounting mentality prevailed, for the financial perspective as a whole and for research and technology in particular. It is, of course, a question of the governments' credibility, when they blithely set important objectives for the development and competitiveness of the European economy and then fail to express the political will to finance research and technology policies adequately.
With persistent negotiation on the part of Parliament, we achieved a compromise of EUR 50 521 000, which marginally improves the programme's prospects but is a far cry from the real requirements that need to be covered. It is certainly positive that an additional EUR 100 000 000 has been secured for access for small and medium-sized businesses to innovation technologies, as we all recognise their contribution to development and employment. It is also important that the energy sector has received a further EUR 150 000 000, because the further spread of renewable sources of energy and the rational use of energy are of vital importance.
I should also like to emphasise that it is important to safeguard the potential for all regions of the European Union to access and apply the programmes under the framework programme as a basic policy of long-term development, convergence and social cohesion, with the core objective of combating the digital divide, the research and innovation divide within Europe.
. Mr President, research and the upscaling of Europe’s economy is Europe’s new narrative. Europe used to be about coal and steel, then it was about agriculture and fisheries. For the future, Europe is going to be about research and development, and where Europe adds value in coordinating the two.
From a development perspective I would say that it should be regional development. There is a clear complementarity between the research and regional development agendas. The key partners in actually delivering the grand research agenda that we set at European level are the cities and the regions and the businesses within those cities and regions. That complementarity is vital for the coordination of the policies, in order to make sure that one part of the Commission is not setting one set of agendas while another part of the Commission is setting a different set, and that the complementarity is not necessarily what it could be.
I think it is also worth stating that I and others want to see a lot more synergy in FP7 – and, indeed, FP8 – between structural funds and research funding. While the budget for FP7 is far from what we wanted, it is even more important that we maximise the benefit between the synergies of the two funding streams. That debate will continue into FP8, though for now I would add my own congratulations to our rapporteur for his Herculean efforts. We support this compromise.
. Mr President, I should like to congratulate Mr Buzek on the hard work he has put in over a long period of time, and, of course, the committee as well. The Seventh Framework Programme is an enormous step forward for science in the European Union, with a vastly increased budget. For bio-economy, as it is termed in the report, or agronomic research to you and me, this represents a much bigger step, because this research will from now on be dealt with under a separate heading, which is essential for all agronomic research. This is an enormous improvement.
This is just as well in view of the rapid change that agriculture is undergoing, not only technologically, from food to food combined with bio-energy and the replacement of fossil fuels and plastics, but also in terms of organisational structures. Room is needed for that type of research too, and that room is now being created.
I have one negative comment to make. One amendment that was tabled by the Committee on Agriculture and Rural Development, and that was approved, insists on us sharing our expertise with the world’s poor countries where agriculture is so important. I should like to have the Commission’s word that this will actually be done, including in the Seventh Framework Programme. This expertise must be shared, because only then will the Framework Programme help fulfil the EU’s function in the world, namely that of social and sustainable globalisation.
. Mr President, the way the fisheries sector is treated in the Seventh Framework Programme clearly contradicts the statements of the Community’s highest authorities and of the Member States on the priorities for the implementation of the new CFP. It also contradicts the policy that has just been presented by the European Commission – and that is President Barroso's great priority: an integrated maritime policy, or common policy that takes a holistic view of the seas.
In this regard, ladies and gentlemen, on behalf of the Committee on Fisheries, I would like to point out that we need greater investment in scientific research in order to provide us with knowledge of all of the potentialities of the marine environment and ecosystems, not just – and I would emphasise this – in relation to fisheries, but also in relation to other extremely important issues such as pollution, climate change, progress on health and pharmacology, human and animal food and coastal planning.
I would like to say therefore, ladies and gentlemen, that we are going to support all of the amendments that advocate this integration of the fisheries policy into the Seventh Framework Programme.
. – The Committee on Legal Affairs has considered the ethical questions surrounding the use of embryonic stem cells. Embryonic stem cells differ from ordinary stem cells in that they are not yet differentiated, and therefore, any component of the human organism can be grown from them. In compiling the opinion of the committee, I have given two ethical positions:
1) to use embryonic stem cells to treat such incurable diseases as diabetes, Parkinson's disease, infarcted myocardium, etc. This would help prevent premature death in adults, but the embryo itself would die,
2) to protect the embryo, but take away last hope from people suffering from incurable diseases.
A majority of the Committee voted in favour of the second position.
I am personally pleased that the Committee on Industry, Research and Energy has found a compromise and has submitted appropriate amendments, which I propose that we approve.
Mr President, I should like to make it clear once more that Mr Sakalas is expressing a personal opinion here. The Committee on Legal Affairs does not have two positions. It has a clear, unambiguous position rejecting this funding of embryonic stem cells. I should ...
– Mrs Breyer, I must point out that we cannot reopen the debate of the Committee on Legal Affairs. Mr Sakalas clearly speaks on his own behalf.
Mr President, Commissioner, ladies and gentlemen, inequality between men and women is very prevalent in the research world. It prevents the Lisbon objectives from being achieved, and it is a barrier to European competitiveness. The very fact that European women are still underrepresented in the research world shows that Europe has huge potential that is not being exploited. It is a fact that women find it difficult to obtain research posts, simply because they are women. Even though the number of female candidates is now larger than the number of male candidates in almost all European countries, women come up against major obstacles in the male-dominated market for jobs in science. That is a state of affairs we must do something about. It is therefore important that, in implementing the Seventh Framework Programme, the Commission take account of the gender issue and help bring about a situation in which young female candidates have the same opportunities as men in competing for research funds.
The composition of the new European Research Council is quite simply nothing less than a scandal. Of the 22 researchers that have been appointed, only four are women. The EU has a list of general rules governing equality, and these should, of course, also apply to the European Research Council. We in the Committee on Women’s Rights and Gender Equality have proposed that there be a balance of genders in the Research Council, which should always consist of no less than 40% of each gender. Commissioner, I do hope you will consider what kind of a signal we are sending out to the European research world by having so unequal a representation of women and men. It does not, in any case, help put an end to the gender-divided labour market in the research world.
. – Mr President, Commissioner Potočnik, ladies and gentlemen, I should like to start by congratulating our rapporteur on his excellent handling of an extremely difficult task. We can see that representatives of new Member States, too – in this case Poland, of which the rapporteur was of course prime minister – are excellently placed to get to the heart of such difficult subjects. I am pleased that, having been a researcher in the course of his career, he has demonstrated here in Parliament how important it is, when getting to the heart of the issues, to take a professional, objective, political approach.
We can all welcome the piece of work in front of us and be proud that Parliament and the people have tabled so many amendments. The objective is crystal clear: we all want to live long, healthy lives. We need to carry out a great deal more research in this regard and see what can be done in the way of prevention.
We want to improve employment as part of the Lisbon objectives. Mr Pühringer, the Head of the Government of Upper Austria, hit the nail on the head when he said that if we want to live healthy lives we have to execute policy accordingly, and that research is the basis for a sound social policy. We must always bear this in mind if we wish to achieve our growth objectives with the research programme, particularly in the field of exports. I believe that the European export sector is also capable of affording protection against globalisation in this regard. We need the world markets, we need the opening-up of the markets, and to this end we need excellent products and services.
For this reason, it would make sense to endeavour to ensure that this programme does indeed start on 1 January 2007. I would be in favour of our attempting to begin a trialogue following Thursday’s vote, and then we may really be able to launch this programme on 1 January 2007. That would be a good thing for research, a good thing for our 2009 elections, and a good thing for Europe.
. Mr President, Commissioner, I should like to start by thanking Mr Buzek for his excellent cooperation and for the spirit with which he presided over the preparation of this framework programme, and, like him, I would say that the compromise amendments are supported by all the groups and therefore demonstrate Parliament's desire to clarify certain points.
With particular regard to the European Research Council, Commissioner, I should like to tell you that it is clear that this new institution is vital for the scientific community. We, like you, are therefore very keen to ensure that it works as well as possible as part of an autonomous scientific community. That is the direction taken by our amendments on the matter, even though, legally, we will need to discuss it during the trialogue. That said, we should like to assure you that we are very interested in the European Research Council and that we consider it to be very important.
Turning to the framework programme in general, we are, like you, rather disappointed by the reduction in funding, because we are aware how important it is as an instrument for the Lisbon policy. We also know that it could have a considerable multiplier effect. In this regard, the joint technology platforms and technology initiatives will play a vital role, and it will not necessarily be a question of money, but rather of setting up an effective public/private partnership at European level on certain major subjects.
Be that as it may, all of these programmes must be based on excellence. It is a key aspect in the selection of projects, be it within the framework of collaborative research or under the headings 'capacities', 'ideas' and, above all, 'people', in other words researchers, because the most important thing is to have researchers who feel happy. However, in Europe today, we do not always give researchers the social and moral status they deserve. That is why the European Union must give a good example, by awarding high-quality Marie Curie fellowships, which build bridges between countries and help to slow down the brain drain.
On the issue of embryonic stem cells, to which you referred, Commissioner, it is true that this branch of research represents a tiny fraction of the budget – barely one thousandth. Like you, I think that the projects undertaken under the aegis of the Sixth Framework Programme offer every guarantee of ethical quality and of the will to create European-scale projects that are beacons of excellence. That is why the compromise amendment adopted in the Committee on Industry, Research and Energy at the initiative of Mrs Gutiérrez, an amendment that I cosigned and that you support, recommends that we carry on with what has been done with the Sixth Framework Programme, in other words a case-by-case analysis that is vital if we are to achieve a level of excellence in a field of research that shows great promise for the future.
With regard to the budget, we are, as we have said, all a little disappointed. I personally will watch closely to ensure that, over the first few years, you make the effort to increase the relative portion a little. It is true that an increase is planned, but it will not really make its presence felt until after 2009. For the 2007 and 2008 budgets, therefore, I think that, within the Commission, you should be able, on the basis of the very good implementation rates, to increase the relative portion, at any rate the portion obtained by Parliament following the discussions on the financial perspective. Even though this portion is somewhat symbolic, as it amounts to only EUR 340 million, we want it to be allocated to priorities such as the European Research Council and Marie Curie fellowships, without forgetting the thematic priorities. Parliament is very concerned about the environment and energy, and those are therefore the thematic priorities to which we want to provide more support.
In addition, allow me to draw your attention – I think you are already aware of this, but I was surprised to find that the Council is less so – to the interaction between science and society. It is absolutely vital for us to develop a positive relationship between society and science in Europe, and for us to ensure that young people do not lose the taste for science and research. In this regard, the 'science and society' element sets an example throughout Europe, and we will therefore pay close attention to ensure that its budget is not reduced as the Council intends.
Finally, I should also like to add my voice to those who have said that the Joint Research Centre plays a vital role and that its activities in the nuclear sector help to harmonise, at European level, the security issues that we all need to address.
To conclude, we must make rapid progress regarding the participation rules. The simplification of programmes is an essential point in achieving the best possible participation. On that subject, we will have to keep a close eye on the calendar, because, as you have stressed, 1 January 2007 is approaching rapidly. Parliament will make a positive contribution to finding solutions regarding the participation rules, as it is doing in connection with the Seventh Framework Programme that we are going to adopt. That said, the two other partners, the Commission – though I have no doubts as to your own goodwill, Commissioner – and the Council must take matters in hand to ensure that the scientific community is given every reassurance regarding the Seventh Framework Programme. Once again, my congratulations on your work.
Mr President, ladies and gentlemen, I should like to welcome Commissioner Potočnik and thank Mr Buzek for the work carried out with the working group of shadow rapporteurs, which I think achieved some important consensual results.
First of all, I should like to highlight the political aspect of the seventh framework programme, which represents a search for excellence at a European level. This is an important aspect because, in the wake of the change in scale that globalisation has forced us to make, it is crucial that research too should be done on a European scale so that it does not run the risk of being erased from the world political and scientific map.
The seventh framework programme contains important innovations, such as the European Research Council, which has already been mentioned. I should like also to refer to the technological platforms, which we wanted in committee so that our small, medium-sized and large industries could be fully involved in research, development and innovation efforts. If they all work together, companies should be able to create a favourable climate for development and consequently for their overall competitiveness.
Technological platforms are also extremely important because local institutions, universities and research centres take part in them. They are also an appropriate incentive for small and medium-sized enterprises, subject to the participation rules. They may thus provide SMEs with the ability to make and to influence decisions in this context as well.
Lastly, I should like to emphasise the importance of science and society. I believe that risk analysis and risk management are examples of the kind of education that we should give people, so that they can develop the ability to make decisions in an informed way.
I too am disappointed at the available resources, which are in fact inadequate for the role that research and development ought to play in Europe.
. Mr President, rapporteur, Mr Buzek, it has been a pleasure to work with you and also with the shadow rapporteurs. I believe that there has been good feeling, a positive relationship and a spirit of consensus, which we in my group thank you for.
The Seventh Framework Programme reflects all of the European Union’s opportunities and weaknesses. These same contradictions and opportunities reflect the European Union’s current crisis: the crisis of a Europe that wants to do certain things, but is unable to do them.
A Europe that has goals and objectives in terms of innovation, technology and the economy, which wants to be a world leader, but which has great problems providing the money and getting States to commit themselves beyond their own narrow national interests.
The Group of the Greens/European Free Alliance believes that the Seventh Framework Programme offers a great opportunity to promote innovation, to promote a new Europe, based on clean technologies and the knowledge of thousands and thousands of small companies, laboratories and young people, and to promote a future that, at one and the same time, creates employment, social cohesion and sustainability.
That is where the future lies. I do not know whether we will be able to achieve it. I do not know whether we will be able to leave behind a past dominated by a heavy and dirty industry, based on big interests and monopolies of big companies. It remains to be seen whether this Seventh Framework Programme responds to these challenges.
The first challenge: basic and fundamental science. We have created the European Research Council, made up of twenty-two people of high prestige. We are delighted; that is an important challenge. We believe that fundamental and basic science must be one of the great priorities.
Another priority is to open up the doors of research and science to small and medium-sized businesses throughout Europe. The situation in this area has been poor, since the participation in the current programmes by small and medium-sized businesses and small laboratories is less that 10%. We have proposed an amendment aimed at achieving a minimum participation of 15% in all programmes. Parliament has the opportunity to open up the programme to everybody.
We have the challenge of innovation. Technological innovation means promoting the flow of information and sharing information. Important European and US daily newspapers recently said that, in Europe, new investments were being made in computer and technology companies, precisely because there was more flexibility in that field. More flexibility and fewer obstacles to the flow of information, fewer intellectual property barriers. We are going to promote this exchange of information. We are going to promote this flow of information. We are going to create thousands and thousands of clusters of small businesses and we are going to be up to the challenge of creating this social cohesion and fabric based on knowledge.
One of the challenges has been to increase the participation of small businesses and to create this cohesion. Another challenge has been the environmental crisis. This also stems from our current energy crisis. We profoundly regret the current rejection and marginalisation of renewable energies and efficiency within the current programmes.
We doubly regret not having been able to achieve a separate budget line for renewable sources of energy. There is currently no way for the European citizens to know how much money is spent on solar energy or wind power. We do know, however, that far more is spent on nuclear energy. That is a political problem, it is a real problem, because, in the short and medium term, in a few years’ time, we will have to deal with the energy crisis precisely by means of renewable energy and efficiency.
It is also a transparency problem. There has been a serious transparency problem, because we have not been able to find out how the money has been spent, not just in the case of energy, but also in many other areas of the Sixth Framework Programme. That has very much restricted the political debate in this House.
I hope that people will be able to know how much money is spent on preventive and public health and how much money is spent on many other sectors. That information has not been available so far. I hope that this can be sorted out in the future.
Mr President, Commissioner, ladies and gentlemen, while acknowledging the efforts made by the Commissioner to double the funding for the seventh framework programme, we have to accept that, with the miserly agreement on the financial perspective, Europe has wasted an historic opportunity to further the knowledge-based society that is all too often evoked in the Lisbon Strategy and which, if starved of cultural growth and social cohesion, runs the risk of becoming a purely mercantile objective. We have failed to meet Europe’s expectations for such growth.
Once again, I welcome the Commission’s decision to revitalise basic research in Europe after years in which priority was almost exclusively given to supporting applied research for industry. To that end a special programme of funding has been introduced with new participation rules, and a new, independent body has been set up to evaluate scientific excellence.
Among the positive points in the seventh framework programme is the measure to support and train European researchers. Research is one of the fields in which human potential perhaps counts for more than economic instruments and infrastructure. The conditions have to be created to encourage the movement of scientists within Europe, to reverse the brain drain out of Europe and to attract new researchers from non-European countries instead. Concerns remain about possible delays in implementing the seventh framework programme in January next year, given that we still have to go through the approval phase for the specific programmes and the participation rules.
I should like to focus on the individual areas for intervention, starting with medical research. Greater attention needs to be given to this kind of research, prioritising prevention above all, for instance in the fields of occupational diseases and safety at work. I tried to do that with the amendment that I tabled, which I shall re-table in this House on behalf of my group.
With regard to ethical issues in medical research, I believe that the text approved by the Committee on Industry, Research and Energy is well-balanced, as the Commissioner noted, in that it establishes that no funding shall be given to research aimed at human cloning, that induces heritable mutations in the human genome, or that serves to create human embryos.
However, it recognises the need for public medical research in the field of stem cells, not aiming at profit but rather at advancing medical knowledge. I think this is a valuable area on which we should find agreement within Parliament.
It is also important to give open-source software a further boost and to address the energy issue, since the programme does not pay sufficient attention to renewables. I personally believe that Europe’s efforts in fusion research are important to counterbalance nuclear energy from fission.
To conclude, although the seventh framework programme has missed making a quality leap, it does represent a step forwards on the way to creating a genuinely European research area, and I therefore thank Mr Buzek and all the shadow rapporteurs for the work they have accomplished.
Mr President, ladies and gentlemen, as shadow rapporteur for the seventh framework programme and rapporteur for the ‘People’ specific programme, it is my duty first of all to thank Mr Buzek and all the Members with whom we undertook this difficult work in the knowledge that it had to be done quickly and well, even without any prospect of agreement on the financial perspective.
I should also like to thank my colleagues in the Committee on Industry, Research and Energy, and its chairman, Mr Chichester, who timetabled the work wisely and with foresight in such a way that the delay by the Council would not harm the outcome. Last but not least, I have to thank the staff and assistants who surpassed themselves in the long, tiring job of preparing the work and in researching and analysing the points that might lead – as in fact they did – to significant and honourable compromises.
Having said that, and before I address some significant points in the framework programme and particularly in the ‘People’ specific programme, I should like to focus on the philosophy of the legislative structure and on the political aspect. The philosophy was to create a European research area that was autonomous and at the same time able to attract new talent and to prevent talent born and bred in Europe from emigrating. The philosophy was also to involve industries and SMEs and to broaden the horizons for research funding and innovative technologies. The objective was achieved in terms of structure, but not at all in terms of resources.
The political aspect is linked in practice to the financial aspect, and both are linked to the much abused and hackneyed Lisbon Strategy. At Lisbon, Europe set itself the target of becoming a world leader again by 2010. A rational, pessimistic view is that this target cannot be reached, since other experienced and powerful players are operating on the world stage, with a wealth of means and resources that make our efforts fade into insignificance. In terms of financial resources, our efforts have not been and are still not equal to the task. In that respect it has to be recognised that the Member States have been short-sighted, as they have sacrificed our general interests to the interests of their own national budgets.
Nevertheless, while we may have regrets about what might have been done better or about what else could have been done, it is only fair to acknowledge the fact, with hopeful optimism, that much significant progress has been made. I refer to the creation of the European research area, the fact that implementation of the European Charter for Researchers is mandatory for the Member States, the inclusion of small and medium-sized enterprises among those that can compete for and benefit from research projects – in that respect Amendment 334 is significant; it has been signed by several groups and I recommend that it be approved – the introduction of funding for research into renewable and alternative energies, the funding of projects for the preservation of our cultural heritage, and funding through a specific programme for original ideas.
As for the ‘People’ specific programme, thanks to a shrewd synergy between the Commission’s competent directorate-general and the shadow rapporteurs, the researcher has become a recognised figure with his or her own dignity and principal attributes; research has become a genuine profession and, as such, it enjoys protection and safeguards. Researchers and women researchers, whose right to have children and a family is recognised, without it being a further hindrance to their careers, are the most important element in research. No researchers means no research, few researchers means little research, and many researchers means a great deal of research. The presence of researchers with economic protection and social assistance, who are mobile and have their own charter implemented at last by all the Member States, means a wealth of talent for Europe and consequently a leading position in the field of innovation, which is an essential step in building a knowledge-based society.
I should like to make a final remark on the additional budget that has been granted to the ‘People’ programme at the request of Mr Prodi and by the unanimous decision of the shadow rapporteurs, to whom I am grateful. That is a clear sign that the philosophy whereby people are the driving force behind research is both correct and successful.
Mr President, I should like to comment on Mr Buzek’s proposals on nuclear research.
Since the beginning of the Industrial Revolution Britain was able to rely predominantly on its own indigenous energy resources: coal and then natural gas. But Britain, like many European countries, now faces an impending energy crisis. Coal still meets 35% of our energy needs but it is environmentally unfriendly. North Sea gas, which met 37.5% of our needs, is rapidly running out and since 2003 we have been forced to import gas. We have already passed from a surplus to a shortage and we are heading for an ever-widening shortfall.
Nuclear energy provides about 22.5% of our needs but that nuclear capability is now rapidly coming to the end of its life cycle and our nuclear power stations will have to be decommissioned, so that by 2014 we will have lost about 70% of our capacity. Britain faces losing a very large proportion of its energy supplies relatively quickly. Unless other provisions can be made, very soon we will be forced to rely on foreign, unreliable and not necessarily friendly suppliers, for example, the Russian Federation.
Energy conservation measures are necessary and desirable, but cannot make the necessary impact. With the best will in the world, renewable sources of energy, such as wind and waves, simply will not supply the amounts of energy required for major industrialised societies. Wind turbines will only work when the wind blows, which is 30% of the time, and require conventional power stations to back them up when the wind does not blow. They are worse than useless. Wave power only works in specific geographic locations. Other alternative methods are equally ineffective. France has already tackled the problem and installed the latest range of modern nuclear reactors, to the extent that they now supply about 70% to 80% of its electricity needs.
Therefore I found much to agree with in Mr Buzek’s report. He is quite right to think in terms of a 50-year plan for sustainable and secure nuclear energy supplies that are safe and environmentally friendly. The first stage of that plan is to build sufficient new-generation nuclear power stations for the next 30 to 50 years. Stage two of the plan must, as he rightly says, consist of the development of nuclear fusion to deliver viable fusion plants within two generations.
Where I have to part company with him is on the notion that this project should be done under the auspices of the European Union. Britain could build ten new nuclear power stations for the equivalent of less than two years’ contributions to the European budget. That would be money much better spent.
The development of nuclear fusion is precisely the kind of international cooperative project that could be undertaken by independent sovereign governments, without any need for the institutions of the European Union intended to promote political integration by economic means, as indeed Euratom has done since its creation.
Mr President, we are in favour of the research programme proposed, because it puts the emphasis on research into fusion energy and on the safety and management of waste. Nevertheless, we still have some concerns.
We do not think that the 'fourth generation' power stations completely solve the current safety and environmental problems, and they also pose the problem of the large-scale transport of radioactive materials. Firstly, the designs set out, such as sodium-cooled fast reactors, seem to respond primarily to industrial interests. Secondly, with regard to informing the general public, 'the benefits from a safe use of nuclear power', to quote, must not, in view of the interests in play, result in the public being misinformed or even brainwashed. Finally, our enthusiasm for the international scientific cooperation that is coming into place, both for the fourth generation and for ITER, must not result in us losing sight of the fact that this cooperation is not synonymous with a lack of competition, and that the latter is based not on the principles of freedom of competition but on a strategic battle.
We must prepare for this by defining clear strategies and by allocating the necessary resources to ensure that we do not simply replace our dependence on oil with dependence on something else.
Mr President, Commissioner, I would like firstly to thank the rapporteur for the tireless work he has done over the last year and which we are now about to conclude.
I would describe the Seventh Framework Programme as a great opportunity. What we really have once again is a great opportunity to demonstrate that the Lisbon Agenda was correct, that it was rigorous and that, furthermore, it is alive.
The Seventh Framework Programme is a great opportunity in a key area: with regard to one of the fundamental elements of the Lisbon Strategy, which is research and the resulting innovation. In this regard, the Seventh Framework Programme will not just improve the way in which research is carried out. It also has a significant symbolic dimension and value as a reference point.
In reality it is a flagship programme. It is a European Union programme that acts as a reference for third countries, in terms of what Europe wants where research is concerned, and it also has an impact and serves as a reference within the European Union, in terms of what we want in our joint action on research, and it is also going to serve as a reference for national research programmes.
Some of the elements of the Seventh Framework Programme offer continuity, while others are innovative. Despite the obvious limitations in terms, for example, of budget, it has all of the instruments for creating competitiveness, which is essential in terms of growth and, therefore, of employment.
The Seventh Framework Programme has led to a new instrument, the European Research Council, which is going to provide a more complete framework for the European Research Area, and the Seventh Framework Programme also adopts a new approach to small and medium-sized businesses.
It is entirely our responsibility to ensure that the Seventh Framework Programme is a success. The instruments are there, and whether or not the Seventh Framework Programme becomes a motor for competitiveness, development and growth in Europe depends entirely on us.
Mr President, ladies and gentlemen, the need to increase investment in research is widely accepted throughout the European political classes.
However, the Seventh Framework Programme is a perfect illustration of the current gulf between our ambitions and the reality in Europe. The Commission proposed appropriations amounting to EUR 72 billion, then the governments reduced the European effort to EUR 50 billion. Even though Parliament managed to release an additional EUR 340 million or so, it has to be said that national egos have got the upper hand over the ambitious strategy that aimed to make Europe the most competitive knowledge-based economy in the world. But the glass is only half empty – for the next seven years, the appropriations allocated to research will nonetheless constitute the EU's third budget. The Socialist Group in the European Parliament generally supports the proposals set out in Mr Buzek's report, and we particularly support the compromises negotiated by Mr Busquin, our expert on this subject. My group attaches considerable importance to freedom of research.
In this regard, the creation of the European Research Council represents a major step forward. We must trust the real scientists to evaluate the research programmes and assess the priorities. In this context, we must be wary of so-called 'ethical' discussions. Ethics has never been an exact science: it has always evolved with the level of human knowledge. That is also true for embryonic and adult stem cells. Why do Jews, Muslims, Buddhists and adherents of other religions not have the same concerns as some Catholics regarding embryonic stem cell research? It is because the Catholic ethical view dates from the First Vatican Council of 1869, which promulgated that all embryos had a soul. Whilst all religious beliefs deserve respect, science must not be ruled by religious interdictions. The vast majority of the Socialist Group in the European Parliament is in favour of basic research, including research using adult and embryonic stem cells.
Europe owes it to itself to support all serious research in this field, even if it remains illegal in some countries. The EU also supports nuclear research, even though certain countries no longer want civilian nuclear power. Our only interdiction is against human cloning.
Consequently, Mr President, my group encourages Commissioner Potočnik to forge ahead with his defence of the Europe of research in all its aspects, in the same frame of mind that he showed just now.
Mr President, I am much obliged to the Commissioner for his presentation, but I am particularly obliged, of course, to our rapporteur, Mr Buzek, with whom not only the shadow rapporteurs, but also the rapporteurs for the innovation framework programme enjoyed very close cooperation of an excellent standard.
This cooperation will also be important if it becomes apparent not only that Europe is still an inventive continent – a great many things in the world have originated here – but also that FP7 represents the correct response to global changes. Let us make one thing clear: power and powerlessness in the face of globalisation have less and less to do with military aspects and arms, and more and more to do with knowledge, with dominance in and the ability to control certain production processes. That is what we have to address, and for that FP7 is a very important building block. Yet it can bring Europe forward only if we manage to turn invention into innovation – and of course Mr Buzek has cooperated very closely with us in this regard, on ensuring that our research and innovation framework programmes overlap, and on ensuring that more products, more services and more licences originate in Europe. I am obliged to him for this.
I should also like to address a direct question to the Commissioner, however, on behalf of myself and my colleague Mr Manders. As we know, there is a Eurobarometer survey that examines the ethical issue that Mr Goebbels has just mentioned, and ascertains the views of Europeans on embryonic stem cell research. We know that the survey has been completed, but we do not know the results, as it appears that the survey has not yet been published. Can you tell us why it has not been published, and what it reveals? Since we are to vote on this sensitive issue this week, it would be very good – a helpful pointer – for us MEPs if we knew the thoughts of the citizens of this continent.
Mr President, ladies and gentlemen, fellow rapporteurs, Mr Buzek, I should like to comment in particular on the energy research on which Europe is now to decide for many years hence. Of course, this Parliament is not permitted to exert any real influence on the majority of the energy-research funds spent under the Euratom Treaty and may in fact influence only a minority of the funds spent under the Seventh Research Framework Programme. Since Mr Chatzimarkakis has mentioned public opinion on research, I must say that the imbalance being decided on is inexcusable particularly as regards the question of what the public thinks.
It is certainly no longer in keeping with the times to spend the majority of energy-research funding on nuclear fusion, under Euratom, without democratic control. Nuclear fusion will make no contribution to the Lisbon objectives. I see Lisbon as our resolving to fight climate change efficiently and secure employment in the coming years. How is it possible to combat climate change using a technology that even leading scientists say will make no contribution to energy supply in the next 40–50 years? Climate-protection objectives must be achieved by 2020 or we can forget Kyoto. Nor will employment benefit from a technology that is restricted to a few very large research centres. It is true that we are attempting to secure some of the funds under the Seventh Research Framework Programme for efficiency and renewable energy sources – there are some interesting amendments on this. Nevertheless, even this amendment on the bundling of funds for efficiency and renewable energy will do nothing to redress the irresponsible imbalance in favour of nuclear research.
Mr President, Commissioner, a common research policy for the European Union should produce the sort of scientific and economic added value that is not achievable through the efforts and actions of individual Member States and private companies. An example of a good joint project is the financing of fusion energy research associated with the International Thermonuclear Experimental Reactor (ITER). My view is therefore different from that of Mrs Harms before me. This is a project which individual Member States should not try and implement alone. It is one whose success will be by no means guaranteed within the next 50 years. The research needed, however, should be completed. Energy-guzzling humanity can ill afford not to examine this possibility.
The research is also bound to mean making the sort of discoveries that in English is known as ‘serendipity’. Something will be discovered which one did not know one was looking for, but which was discovered as a by-product of fusion energy research proper. In that respect, money for research will not be wasted, even if we never succeed in taming the actual fusion process so that more energy is produced using it than is needed to get the process started.
Third countries are also involved in ITER: the United States of America, Russia, Japan, and even China. It is quite right to use the funds in the EU’s Research Framework Programme for this truly international project. At the same time we need to do more research into renewable energy sources and make more use of them, and in this respect I am of the same opinion as the Group of the Greens/European Free Alliance.
– Mr President, ladies and gentlemen, first of all I congratulate the rapporteurs, because we welcome the seventh framework programme. At last, we have the first practical and effective instrument for revitalising European competitiveness at a global level and an important stimulus for investment in innovation to support European businesses, especially small and medium-sized enterprises.
This is a first step on the way to achieving the Lisbon objectives, about which there has been a lot of talk so far, but very little has been accomplished. Indeed, for the sake of Europe’s growth and development, it is crucial to finance programmes directed at technological development and scientific research. That is also why it is essential that the programme should aim at enhancing human resources and especially at encouraging young people to take up a career in research, thus preventing the brain drain.
It must be made clear, however, that the seventh framework programme must under no circumstances fund research into human cloning, genetic mutations or the use of embryonic stem cells. We have therefore signed some amendments that clarify how the funds are to be spent, in accordance with national legislations.
Research must certainly move ahead, but that must not occur at just any price. We have to take a clear, uncompromising stand against any funding of research involving manipulation of genetic or embryonic material, which not only goes against ethical values and respect for human life and dignity, but is also a threat to public health.
The Seventh Framework Programme for research 2007-2013 contains a controversial component, that being research involving the use of stem cells from embryos. This type of research, in which human embryos are killed, is ethically and constitutionally problematic, and the text from the Committee on Industry, Research and Energy, on which we are about to vote, does not take sufficient account of this.
I urge the House to vote in favour of the amendments tabled by – among others – Mr Gargani, Mrs Záborská and myself, and also the amendments tabled by the Committee on Legal Affairs and the Committee on Women’s Rights and Gender Equality. These amendments force the framework programme to move away from embryo stem cell research and look for alternatives, which are certainly available in the form of research on adult stem cells and on stem cells from blood extracted from the umbilical cord. These offer excellent prospects for the development of new therapies against diseases such as diabetes and Alzheimer’s.
Moreover, embryo stem cell research is liable to punishment in certain Member States, which would then, through Community funds, be helping to subsidise research that is illegal in their own country. That is in contravention of the subsidiarity principle and does not do much in the way of promoting confidence in the European institutions among EU citizens. The funding of this research is a clear example of an area that should fall within the remit of the Member States.
It is important that politicians do not, through the policies they make, acquiesce passively in the killing of embryos. Research of that kind should certainly not be promoted by the European Union. It is, in that respect, important to recognise that more and more efforts are being made to create no more embryos than are needed for each fertility treatment. This is something that new IVF technology makes easier.
Finally, apart from funding embryo stem cell research, there is another unwanted aspect to the proposal by the Committee on Industry, Research and Energy, and that is the review clause. The Committee on Industry would like to review the exclusions from the Commission proposal at the halfway stage of the framework programme’s term. Things that spring to mind are what are referred to as reproductive cloning and creating human embryos only for research purposes, which are not, at present, eligible for European funding. A review of such exclusions, as advocated by the Committee on Industry, would also call into question the otherwise minimal exclusions.
We have to make the right choice now, though, the choice in favour of committing to alternative forms of research without any ethical problems, since the latter does not involve the killing of embryos. We must not compromise the truth that life is worthy of protection, for life is entrusted to us by God and we must not take it into our own hands.
– Mr President, it is highly immoral to force Member States to provide funding for what they consider to be unethical. This includes the proposal for the funding of research into embryonic stem cells.
So far, research into stem cells from adult tissue has yielded positive results. These results are useful for therapeutic purposes. However, research into embryonic stem cells has not yet yielded positive results. Meanwhile, at least 80% of funding for stem cell research is earmarked for embryonic stem cells. Why is that the case? The reason is that the results of research into embryonic stem cells can be used to produce cell lines and therefore guarantee a profit for pharmaceutical companies. The results of research into adult stem cells deliver technology which uses the patient’s own tissue for therapeutic purposes after it is processed. This will not generate profits for pharmaceutical companies. The European Union should not fund research which raises moral questions, such as research into embryonic stem cells.
We must support Mr Gargani’s amendments.
. – Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety, I would like to mention health and energy. The Committee on the Environment, Public Health and Food Safety wishes to increase the share of the research budget relating to health. EU-funded research into health needs to emphasise those areas which the pharmaceutical industry ignores; for example, cures for neglected diseases. These are the diseases which the world’s poor suffer from, though these people are of no interest to the pharmaceutical firms. EU funding for research needs to stress the importance of the prevention of disease and the impact of the environment impact on health, something which is of no interest to the pharmaceutical business either, but which is crucial to our health and well-being.
The Committee on the Environment, Public Health and Food Safety would also like to increase the share relating to energy. Financing for energy must match our commitments to climate, because otherwise there is a danger that we will lag behind the United States of America and Japan in the development of new technologies. Research funding in this area should be on a massive scale. Money for research into energy should first and foremost go to technologies that will result in reduced emissions fast; in other words, energy efficiency and renewable energy. It is foolish for us to continue with the distorted policy that has gone on for decades whereby we allocate more funds to research into nuclear energy via Euratom than the total for EU funds for other areas of energy research. The Committee on the Environment, Public Health and Food Safety wants Euratom just to focus on nuclear safety and research into the treatment of nuclear waste.
– Mr President, ladies and gentlemen, the seventh framework programme is the creation of a Europe unfortunately in decline, despite its provision of EUR 50 524 million over seven years. If we do the sums, that amount corresponds to an average of EUR 7 217 million per year, which in my country is the equivalent of half a percentage point of GDP, in France an even smaller percentage, in the United Kingdom even less, and in Germany a quarter of a percentage point of GDP.
Europe is weak. The only compromise that it has been possible to reach on the financial perspective for 2007-2013 is too little for the European Parliament, for the European Commission, and also for European research.
Left over from a Europe still disoriented by the failure to ratify the Constitutional Treaty, the multiannual budget agreement reflects the difficulties of an uninspiring economic cycle, and it has therefore not allowed us to double our financial commitment for the immediate future of European research, as we had hoped, the Lisbon agenda.
This framework programme, the first one in the Europe of 25, reflects a decision to maintain substantial continuity with the previous one. It recognises the importance that the last one accorded to research cooperation, which is a sign of European added value; it shows consideration for small and medium-sized enterprises, for which it facilitates the transfer of research content through technological platforms; and it is careful to budget for administrative costs.
The programme, however, also intends to innovate by setting up the European Research Council, a new instrument that should distinguish itself through its ability to bring European research together, acting as a focus for excellence. A number of doubts have arisen as to the need to create this new body, and they should certainly not be ignored. These doubts still persist after the debate on its independence and autonomy, but they may vanish in view of the performance and results that the European Research Council will be able to achieve.
I therefore wish them all every success in their work. We shall take the greatest care to ensure that the European Research Council does not become yet another European bureaucratic shambles. Our children would not forgive us if it did.
There is just one matter that remains unsettled, and more than any other it stirs our conscience in a variety of ways: the question of ethics. It is not written down that the European Union wants to fund human cloning. Instead, it has the freedom to fund projects that successfully pass through a two-tier appraisal of the content of each individual project, based on the national laws currently in force. I think it is a good compromise that everyone can accept.
– Mr President, ladies and gentlemen, I should like to greet Commissioner Potočnik, Mr Buzek and all the shadow rapporteurs and thank them for the climate of cooperation that they succeeded in creating while drawing up this seventh framework programme.
Europe has to make considerable improvements to produce new knowledge through basic research, in disseminating it through education and training, and in applying it through innovation, not least in small and medium-sized enterprises. These are the conditions for achieving the Lisbon objectives. The seventh framework programme is a step in this direction.
In relation to this new knowledge, the European Research Council has been set up to boost basic research. I welcome this revitalisation of basic research: research at the frontiers of knowledge, promoting dynamism, competitiveness and creativity at the highest level. This new body, which is a response to the pressing demands of the European scientific community, must feature independent scientific judgment, fast procedures and rapid decision-making. Parliament has clearly emphasised and again reiterates that excellence must be the sole criterion to guide selection.
As for the legal structure of the European Research Council, I hope that it will be possible during the trialogue to eventually converge on a more widely accepted solution.
It is appropriate to emphasise the great importance of human resources. Researchers are a vital link between new knowledge and its application in innovative technologies and processes. This link does not work very well in Europe, and a sign of this poor connection is that, although Europe produces twice as many PhDs as the United States, the United States has twice as many PhDs in industry as Europe has. It is no coincidence that a good 400 000 researchers who received their doctorates in science and technology in Europe are now in the United States.
We need new researchers in order to reach the target of eight researchers for every 1 000 employees, both men and women. At this time, a large proportion will have to be women, since they make up only 29% of the scientific community, and measures need to be identified that can make it easier for them to enter this career, such as measures to reconcile work and family life for both men and women.
The new Constitutional Treaty provided for the creation of the European research area. I reiterate the idea by talking about a ‘European area of researchers’, in other words a single job market that could be organised partly through the creation of a European researchers’ association or an umbrella organisation of researchers’ associations, which could be a useful body for enhancing their role in the European context.
A final recommendation concerns embryonic stem cells. We should affirm the principle of research freedom, which must have scientific rigour as its basic tenet. Moreover, research must be given the opportunity to exercise control publicly in particularly sensitive areas of research. I therefore call for confirmation of the position adopted by the Committee on Industry, Research and Energy, which accommodates the opinions of those for and against embryonic stem cell research.
Mr President, Commissioner, I should like to start by joining with those who have thanked and congratulated our rapporteur, Mr Buzek, and by saying how disappointed I am at this budget of EUR 54 billion or so over seven years, which we had hoped would be more ambitious, much more ambitious, in the interests of the Europe of excellence of which we are all dreaming. In this regard, the creation of the European Research Council is absolutely essential. As others have dwelt upon it at length before me, including Mr Brunetta, I will not go into the details now.
Another sensitive area for Europe is energy, and the various schemes thought up for moving on from the petroleum era, with a package of EUR 2 385 000 000, the budget retained by the Committee on Industry, Research and Energy, which gives priority to renewable energy. Biofuels and biomass form part of the solution, which also needs to involve education to reduce consumption.
In the opinion of the majority of my group, this European desire to look beyond the long term and to go down the path of scientific freedom to help those who most need it goes through the continuity of European funding for embryonic stem cell research. This research must be funded in the same way as research on stem cells from adults or from umbilical cord blood. That is what Amendment 66 proposes.
The only real compromise from the Committee on Industry, Research and Energy, which is supported by Mr Busquin, Mrs Gutiérrez, Mrs Locatelli and a whole series of speakers before me, as well as by myself and a large proportion of my group, relates to the danger of a deadline for the eligibility of lines, because it would be – as the Commissioner reminded us – a real bombshell for European researchers.
It is this freedom of choice that I am defending, the choice of healing in the face of death, of the hope provided by research on embryos for patients suffering from one of 6 000 rare diseases. From time to time we need to dot the i's and cross the t's. What we are talking about here, what we care about, is research and compassion, not fantasies of cloning out of , which is the impression one gets sometimes.
More than 70% of European citizens are asking us – are asking you, Commissioner – not to hinder such a promising area of research. That figure comes from the Eurobarometer of 2005, and I agree with Mr Chatzimarkakis regarding the failure to publish the figures from 2006, which I know is not down to you. What is the Presidency waiting for before it authorises the publication of these figures?
Mr President, this vote is also a litmus test of whether the EU is a community of values or whether human dignity and human rights are under threat. Regarding embryos as exploitable material risks opening the ethical floodgates. We have some very successful alternatives such as adult stem cells and research on umbilical-cord blood cells. It is incomprehensible why the EU is unnecessarily risking dividing the EU on this.
The cloning scandal in South Korea has made it clear that a principle, too, is at stake, namely the ban on commercialising the human body – the female body in particular. Women are degraded to the level of suppliers of egg cells as raw materials. The proposal by the Committee on Industry, Research and Energy even entails the risk of setting in motion human cloning, because the revision clause envisages exactly that. I would plead, therefore, that we not be responsible for opening the door to the acceptance of embryonic stem cell research in Member States in which this is prohibited – that would be questionable from the point of view of democratic politics – and certainly not be responsible for paving the way for human cloning.
Mr President, if we think that access to safe and cheap energy is an inalienable right and if we want everyone to be able to consume the energy necessary to his or her development, we cannot but concur with the objectives stated in the report by our fellow MEP, Mr Buzek. We must give our full backing to ITER and to nuclear fusion. It is a solution for the future that will guarantee the independence of our energy supply, access for all to electricity and the development of skilled jobs in industry.
Let us at the same time acknowledge that alternative sources of energy will not allow us to respond to demand and that fossil-based sources of energy just make pollution worse. Faced with this reality, I am, however, surprised that it is being proposed to us that we reduce the funds allocated to Euratom. We should, emphatically, be doing the opposite. Moreover, only public control, as distinct from the single energy market, will enable us in complete safety to achieve the objectives set by Euratom. If France has one of the least expensive energy supplies and is a developed nation, this is because of nuclear power and because the production and distribution of electricity has been a public monopoly.
Mr President, Commissioner, ladies and gentlemen, I, too, wish to start by giving my sincere thanks to our rapporteur, Mr Buzek, for his months of work and his efforts to arrive at workable compromises.
I wish to take up two points in this debate. Firstly, I should like to speak about the European Research Council. As has been mentioned several times already, the establishment of this Council is the novelty in the Seventh Research Framework Programme. As the rapporteur for this Research Council, its success, which is also particularly dependent on its structure, is of course especially important to me. We need this Research Council. It will make Europe more attractive to top researchers. It is intended to strengthen basic research, a field that has been too long neglected in Europe in recent years, even though this field, in particular, has seen pioneering developments. I need only remind the House of inventions such as laser technology or X-rays or the MP3 player. All of these discoveries were made through basic research, of which we need to make much greater, more targeted use.
Another important point with regard to the Research Council is that its work must be transparent. The Research Council has been given substantial resources – we are talking about an annual budget of approximately EUR 1 billion – and, in view of this, I believe that we need to set up a body to ensure transparency. The European Research Council must not be a closed shop. I should like to make it clear that it is not my intention that this Research Council be under any control. It goes without saying that it and its work must be independent, but its work must be comprehensible to the research community, politicians, decision-makers and the public alike.
My second point concerns the issue of what is to benefit from European funds; after all, the budget is relatively small. That is why we must focus European research money on top-level research alone, and thus excellence should be the sole criterion for the selection of projects.
In conclusion, we must not permit any research on embryos. We must not permit embryos to be produced for research. I have drawn up a compromise amendment for this field – Amendment 319 – which I do not have time to explain, but I would ask my fellow Members to support this amendment.
Mr President, I would like to begin by congratulating Mr Buzek and Mr Busquin and thanking them, as well as the Commissioner, for the important work they have done, because the issue we are dealing with today, ladies and gentlemen, is key to the strategy being drawn up for the coming years.
If, since Lisbon, our objective has been to achieve a dynamic and competitive knowledge-based economy, research, development and innovation are undoubtedly the main tools for promoting growth, employment and competitiveness, and the Seventh Framework Programme is going to determine the main elements of our scientific policy for the next seven years.
Our main objective has been to respond to the great challenges faced by our science, technology and innovation in order to reduce the gap separating us from our competitors. These challenges were identified, studied and analysed exhaustively in the Locatelli report.
Our work has not been without difficulties, particularly following the agreement on the financial perspective which reduced our initial economic horizon. Our work is not finished, but it is clear that everybody has the will to reach the best possible final agreement, and I believe that today, on the whole, we can feel satisfied with how far we have come.
In its Cooperation programme, the Seventh Framework Programme includes powerful tools for stimulating private investment in research. The People programme provides for important measures to increase the human resources dedicated to research, in terms of both quantity and quality, in order to make Europe more attractive to researchers and in order to slow down their exodus and to promote the incorporation of women. Support for high-quality basic research also appears to be guaranteed with the creation of the European Research Council, which is still to be given its full shape. The objective of improving the links between the world of research and the business world – and I mean small and medium-sized businesses in particular – can also be achieved by means of the measures included in the Cooperation programme and the Capacities programme.
Furthermore, through this work, our Parliament is confirming its commitment to the Lisbon Strategy, and important steps are being taken towards the achievement of the two great objectives set for 2010 to create the European Research Area and to achieve an overall spending on R+D of 3% of GDP, with just a third coming from the public sector and the remaining two-thirds from the private sector.
Ladies and gentlemen, through the Seventh Framework Programme we can state that the Union's scientific programme has undoubtedly been strengthened and, as shadow rapporteur for the Seventh Framework Programme Euratom and in view of what happened at the last Council, I would like to emphasise the great importance of having the ITER programme in Europe – it means strengthening our leadership in fusion energy as an important way to achieve a mass, sustainable and safe energy supply – and how much it can promote the future of European industry.
With regard to fission, I would like to re-state our commitment to renewable energy, although I accept that nuclear fission energy is now inevitable, given the high demand for energy and given that we still have few mass sources of energy available to us. I would emphasise the need to continue research into safety, the management of waste and …
We shall carry on working. Congratulations, Mr Potočnik.
Mr President, my contribution to the debate on this Seventh Framework Programme on Research and Development will relate to two subjects: the stem cells issue and the budget.
Research in the field of embryonic stem cells has enabled medicine to make a great leap forward. A lot of hope is pinned on this research, particularly in connection with the treatment not only of cancer but also of genetic diseases hitherto regarded as incurable, as well as in connection with the perfecting of medicines.
The European Union needs to make cautious but definite progress in this area. That is why it has put in place the world’s most advanced monitoring and evaluation system, involving the agreement of the programming committee, analyses by independent experts and by national and European committees on ethics and, not least, the obligation to respect the legal frameworks of the Member States in which the research is carried out.
It is vital to fund research on embryonic stem cells for a number of reasons: to monitor activities in this area, to ensure that our ethical values are respected, to facilitate and protect scientific advances made by European researchers and to enable us to go on competing with third countries. That is why it is the amendment adopted by the Committee on Industry, Research and Energy that should be voted in favour of next Thursday.
With regard to the budget, I can only join the previous speakers in deploring how little it amounts to. I would nonetheless warn against the temptation to draw on funds from areas such as agriculture and energy, which are in need of money while other sectors appear to have been funded too generously. In this connection, I think it imperative to hold a debate on the funding of the Joint Research Centre.
At the same time as commending our rapporteur for his excellent work, I very much wish, in conclusion, to emphasise how crucially important this programme is. By putting in place a European Research Area, we reduce the risk of those who develop innovative projects going and looking for their sources of funding elsewhere. It is a way of giving a dramatic boost to growth and competitiveness.
The Seventh FPRD is one of the means that will enable Europe to move forward and our people to benefit in everyday life from the fruits of European research.
Ladies and gentlemen, I would like to express my appreciation for the work of the rapporteur, Mr Buzek, all the more because we are facing a difficult decision on a report which I consider to be of key importance in the controversial discussions over continuing nuclear research and especially nuclear fusion research.
I am wholly in favour of developing what is the greatest scientific partnership project in the world. I say that as someone who has had personal experience of cutting-edge science and technology, and also as an MEP with personal knowledge of the excellent results from the European nuclear fusion research centre in the United Kingdom. Yes, money is lacking in many areas and it is no easy matter to decide on such a costly research project as ITER. Yet we have to take vital steps for the future if we want to retain the unique position of European science in this area. I am in favour of maintaining the budget for thermonuclear fusion research without including the costs of ITER. We are taking a decision for the future energy independence of Europe.
Finally, I would like to express my satisfaction over the fact that the Czech Republic has made and will continue to make a major contribution both to nuclear fusion research and to the ITER project.
Mr President, ladies and gentlemen, I believe that the proposals for the Seventh Framework Programme that we are debating have been well formulated. Being a farmer, I am pleased to observe that, compared to the Sixth Framework Programme, far more attention is now being paid in the draft to the broader implications of agriculture for society as a whole. However, I would like to point out some deficiencies regarding the participation of the new Member States in the Fifth and Sixth Framework Programmes. When we look at the map of excellence network participants in the Sixth Framework Programme, we find only blank spaces in the east. This is not, after all, how we have envisaged our common Europe. Ongoing studies also suggest that, relative to their size, the new Member States should have been awarded three times more projects and perhaps allocated as much as tenfold the amount of financial support. The Commission and relevant governments are therefore facing the pressing task of applying specific instruments in the work plans of the technical areas and challenges of the Framework Programme to promote greater involvement of the new Member States.
– Mr President, Commissioner, I consider that Parliament has done a very good job. My warmest congratulations to our rapporteur, Mr Buzek.
I wish to comment on two amendments already approved by the Committee on Industry, Research and Energy:
Amendment 273: this amendment refers to the chapter entitled 'Research infrastructures' and seeks to support excellence in the convergence regions and outermost regions. It quite simply suggests that, in the event of two equally excellent proposals for new research infrastructures, we need to consider which option will contribute more to the strengthening and expansion of the excellence of European research agencies. The fact that, over the period from 2000 to 2006, 50% of public and private money in research went to just 30 of the 254 regions of the European Union bears witness to the fact that excellence is trapped.
Amendment 66 on embryonic stem cells. I consider that this amendment is correct both from a philosophical point of view and from the point of view of protecting human rights and respect for human life. In addition, I consider that it is the most correct of the four views on the table, because we cannot set restrictive dates. This is to the detriment of research itself, in that it restricts it to stem cells either of inferior quality or of limited potential and will force our researchers to go to other countries outside the European Union which have stocks of stem cells of these specific dates. We cannot cite subsidiarity and exclude the financing of leading edge research sectors on the grounds that one or some of the Member States prohibit it because, if we take that to its logical conclusion, I would say that it is unfair for countries which prohibit stem cell research to make use of the results from countries which allow it because, in the final analysis, it is certain that adult stem cell research does not suffice for all applications.
Mr President, Commissioner, ladies and gentlemen, our Assembly is getting ready to vote in favour of the Seventh Framework Programme on Research and Development, which will thus be operational no later than by 1 January 2007.
We wish to avoid the risk of a lost year for research, so strategically important is this area if we are to compete effectively with the United States, India and China. The gamble has almost paid off, and I warmly congratulate our Commissioner, Mr Potočnik, and our rapporteur, Mr Buzek.
Research must help strengthen our unity, thanks to people and territories being integrated into the European Research Area, and at the same time favour an intelligent and lasting development model while also demanding excellence and efficiency. Shall we achieve this, however?
Where financial resources are concerned, these are inadequate, even if the budgetary agreement adopted by the Committee on Industry, Research and Energy and proposed in plenary is satisfactory inasmuch as it seeks as best as possible to counter the weakness of the budget obtained within the framework of the Financial Perspective. I should like to reiterate my regrets on this matter and tell the Member States that they absolutely must recognise how important research is for growth and employment and, when the Financial Perspective is revised, prepare to supplement the financial resources allocated to this sector. Where content is concerned, the wording voted in favour of by the Committee on Industry, Research and Energy presents a satisfactory balance, even if I regret that more support was not given to the international cooperation designed to enable development to take place and to stem the brain drain.
It is a good thing that the emphasis has been placed on health, sustainable development and energy, as well as on ICTs, to which 40% of our growth is attributable.
With regard to structures and the future, I am particularly pleased that the European Research Council will soon be in operation. The ERC, with its 22-member scientific committee, meets the expectations of the research community. It will thus be possible to fund vital basic research in a simple way via this body operated by and for the scientific community. Moreover, individual grants are to be awarded in recognition of excellence and on the basis of criteria defined by the scientists.
The Council, which will give the European Union a genuine angle on the future and secure for it the trust of the world of research, will be characterised by independence and transparency. We hope that it will help attract our young generation of graduates to the research professions. The decision not to determine the final form to be taken by the ERC was taken out of a concern to bring the Council into operation no later than by 1 January 2007 and to seek to make it as effective as it possibly can be. That is why our Parliament wishes, within the framework of the codecision process, to be fully involved in taking the decision on the definitive form to be taken by the Council.
– Mr President, ladies and gentlemen, Europe needs to achieve a faster rate of growth and, to that end, it has set its sights on knowledge, which means research, training, information, development of ICT, and so forth.
Perhaps the most ambitious objective that we have set ourselves is the seventh framework programme, which today represents the European added value that is essential if we are to achieve that result. I shall confine myself to addressing two aspects of it.
In this impressive programme we have endeavoured to ensure broad access, which is not the opposite of selectivity but is, rather, a precondition for it. We want all components of the research world to be in a position to take part, and I am referring not least to women scientists.
What I have just said also applies to the production components, starting with small and medium-sized enterprises, which have a vital need for innovation but require particular attention. I refer to the procedures issue: in that respect let us call on the Commission to ensure that the efforts to simplify, to facilitate and to support SMEs are not lost during the implementation phase, but rather increased.
The second aspect concerns research, which has clear and unavoidable ethical facets. It would take crass cynicism or a purely scientistic outlook for anyone to ignore these aspects. It is therefore quite right to acknowledge them and, if possible, to find solutions that take account of these facets, which relate to human beings and their dignity.
There is one important issue in particular on which we are split within the various groups. Within my own group as well, there is a position on embryonic stem cells, albeit a minority one like the one that I represent. None of us wants to stop science, but many of us believe that respect for life should be a guideline anyway, although it is not intended as a restriction, and that, where there is scientific doubt, it is appropriate to adopt the precautionary principle.
The Community resources allocated for that purpose, which are already very limited, could be more usefully concentrated in those sectors where research has already been developed and which therefore now promise benefits for human health in the near future, such as the use of adult stem cells and other alternatives, leaving all other fields of research development to individual Member States. These are cross-cutting positions that also require an ability to listen to and to respect others.
When subjects that affect people and human life so intimately are addressed in these Chambers, which are more used to debates on the economy or other more tangible subjects, I believe we need a little more wisdom and perhaps a little more listening and dialogue.
– Mr President, ladies and gentlemen, Europe is still held back by archaic and dangerous technologies such as nuclear, which it would be good to get rid of, so it would be somewhat strange if it imposed a kind of veto on researching and applying new technologies that may prove fundamental in saving the lives of many people through the use of stem cells.
It is not a question of not having an important ethical position on these subjects. In fact I am against human cloning. It is a different thing to try to impose ideological and preconceived viewpoints that compromise not only research and science but above all everyone’s right to their own life.
The European Parliament has a right but also a duty to meet these expectations in full. Therefore, a project for Europe is also taking shape around this research programme.
– Mr President, ladies and gentlemen, this Parliament has supported the adoption of the seventh framework programme in the knowledge that the challenge to improve the competitiveness and development of nations throughout the continent depends on the revitalisation of research opportunities. I believe, however, that the financial effort should be increased. If 3% of investment in the European Union is channelled into research and development by 2010, it will perhaps be possible to reduce the shortfall of about 700 000 researchers that the Union currently suffers.
Public funding for research remains necessary in sensitive sectors such as health, energy and the environment, and I believe there is considerable agreement on that in Parliament. Such funding cannot come solely from the European institutions, however. On the contrary, they must press the national governments to increase the financial appropriation for research in their budgets and thus improve working conditions in the area, as regards both the possible development of human resources in the public sector and the promotion of private investment and public-private partnerships.
The problems of research and development are not the same across Europe. Working conditions vary, as do the prospects for young researchers and for their transition from academic studies to the job market. In Italy, for instance, the relationship between universities and businesses does not provide proper training and apprenticeship opportunities. There is not even a basic exchange of information. The low rates of pay and limited funding for research drive researchers to emigrate or, more often, to abandon public research in order to try more rewarding paths to personal fulfilment. That is a further reason why I hope that creating the European Research Council can fill the gaps in the national systems.
The very large number of amendments tabled on this already excellent report by Mr Buzek attests to the interest and importance that Parliament attributes to research for the development of our continent.
Mr President, I too would like to pay tribute to our rapporteur, Mr Buzek, who has been very fair and inclusive in the way he has steered this difficult proposal through Parliament.
I accept that the ethical issues are a very difficult area: embryonic stem cell research, somatic nuclear cell transfer technology and genetic therapies for hereditary diseases. I respect the differing views and deeply-held beliefs concerning these issues. It is clearly an issue of personal conscience and belief, for which the only acceptable procedure is a free vote is this Parliament, which represents all Europe citizens.
I should like to explain why a Christian can accept EU funding of this research. Jesus Christ related the parable of the Good Samaritan. It was the despised Samaritan who did not pass by on the other side as others had. He stopped to aid a fellow man who was in difficulty. God endowed humans with the intelligence and skills to improve our human lot, and over the centuries, often in the face of resistance from church hierarchies and doctrines, mankind has challenged the frontiers of science and thereby improved our wellbeing. The research in this area, which is funded by the European Union, is in that tradition. However, it is restricted by rules, recognises human dignity, and is closely monitored and regulated.
In my view, and that of many Christians, including the Christian church to which I belong, it is wholly appropriate that we continue to fund this research, just as we did under the Sixth Framework Programme for Research.
Mr President, Commissioner, ladies and gentlemen, research and development are a crucial prerequisite for our prosperity, since we in Europe now have to live off producing knowledge and ideas. The Framework Programme for Research is therefore an important tool for enabling the EU to cope successfully with international competition in the future. No EU country can by itself mobilise the critical mass needed for competing with China or the United States but, together, the EU countries can mobilise the resources for entering into competition with them. Moreover, it is precisely in the diversity we have in Europe that we shall find an important key to greater creativity.
I am pleased that higher priority is being given to the international dimension of the Framework Programme than it was in the case of the Sixth Framework Programme. International cooperation is no longer a separate part of the programme but, rather, is integrated horizontally into the individual themes and special programmes. We are thus adapting research to what is actually happening globally. I hope that this prioritisation will also be reflected in the number of international projects.
Europe’s peripheral areas are currently undergoing depopulation, and it is imperative for us to maintain research in the outermost regions by creating attractive working conditions for researchers. I am therefore pleased, too, that it is now possible to coordinate efforts made under the Seventh Framework Programme and in the context of the Regional Fund. This makes it possible to build regional partnerships between research institutions, the public authorities and enterprises, so giving a powerful shot in the arm to regional development.
The time is past when researchers could sit in their ivory towers. It is more important than ever before that the dissemination aspect be integrated into research. If society is to reap as many of the benefits of European research as possible, we must ensure that the results of research make a difference to individuals, authorities and trade and industry. High-quality research dissemination helps people see society’s investment in research as something legitimate.
Energy research has become a thematic priority of its own within ‘cooperation’. There is a great need for research in energy technologies, which can help Europe achieve its objectives in terms of energy policy within ...
Mr President, it is a very important decision that Parliament has to take this week in order to realise the Lisbon goals and reconcile welfare and environmental responsibility with global competitiveness. The basis for this is a truly excellent proposal from Commissioner Potočnik and an excellent report by rapporteur Buzek. Unfortunately, the Council has made it harder for us, in terms of budgeting, to live up to the expectations and ambitions that we in the larger political groups share.
I welcome the setting up of Excellence Networks and the simplification of bureaucracy. I believe that there is a problem with the uncertainty that still remains in respect of the European Research Council. The review of all of the material which is to take place in order to finally clarify the position of the European Research Council should be fixed to take place in 2008.
It is also important that we have tabled amendments relating to small and medium-sized enterprises and to participants from and participation by various groups around Europe. Where women are concerned, we know that discrimination still occurs in every Member State in the field of research and development, both in relation to content and to participation.
I am also of the belief that the technology platforms will be of enormous benefit to European industry.
The issue that has generated the greatest number of problems is stem cell research. I can verify that the system we currently have in place functions excellently. The research that is taking place on the basis of this technique is extremely important for the work of coming to grips with the big endemic diseases, diabetes, rheumatism, Alzheimer’s and Parkinson’s, these being diseases that affect a large number of Europeans. It is our duty to make use of all the available tools in an ethical and responsible manner. If we are now in a position to help people, we must seize the opportunity. I and the Group of the Alliance of Liberals and Democrats for Europe support the proposal that has been adopted by the Committee on Industry, Research and Energy. Thank you.
I would like to begin by welcoming Commissioner Potočnik and thanking rapporteur Buzek for his tireless cooperation and the information that he has given us. I would also like to congratulate the rapporteur for the work that he has done.
The Seventh Research and Development Framework Programme is closely linked with the debate on the future of the European Union. This fact is set to become increasingly significant in the light of current global influences. In the coming decades the areas of demography and energy will be of exceptional importance for Europe, yet will also become the areas most ridden with problems. We have to define our objectives clearly, so that we can secure economic and social stability and preserve public welfare. However, we will only be able to do so if we can achieve a higher degree of interdependence between knowledge and development on the one hand and innovation on the other, and if we can make successful use of this correlation in the economy. Demography and energy must constitute the core of our future research in the European Union.
Let me now return to the issue of energy, an area in which we face ever greater challenges in terms of secure supplies, energy dependency and the implementation of the Kyoto Protocol. All these areas call upon us to lay down a clear set of objectives, particularly medium and long–term, as it is here that Europe increasingly finds itself faced with a growing number of difficulties.
With long–term planning in mind, fusion research and the construction of the ITER nuclear reactor project must take precedence, as this will open up new dimensions in the research of nuclear energy on a global scale. However, research into renewable energy sources and nuclear fission can offer an adequate response to our medium–term demands for secure, clean and competitive energy. Europe is currently a frontrunner in the energy sector, but we must bear one thing in mind nonetheless: if we wish to remain at the cutting edge of this sector in global terms, we have to view energy as a single, unified area, despite the fact that energy supplies have already been regulated in a number of European treaties.
Of course, unified and clear objectives are not enough. They have to be followed up with adequate measures and it is here that I wish to stress the importance of staying ahead of the game. Our programme has to be ready in time so that we can establish a link in the crossover from the sixth to the seventh framework programme.
Mr President, I wish to thank Mr Buzek for his excellent work. We have said what we would like to see regarding the Seventh Framework Programme. We tabled as many as 1 700 amendments, so this would have been enough for an Eighth Framework Programme. The Scientific Council is one of the most significant new additions to the Framework Programme, and it will be the first genuine pan-European research funding institution. Its objective is top quality research and keeping scientists in work in the EU.
There is a real need for support for top-quality research. There are 500 top-quality universities in the world, of which 200 are in Europe and another 200 in the United States, but only two European universities are in the top 20. If we here in Europe can afford to spend time on trivialities, we should also be able to afford top-quality research. We should also ensure that good use is made of the fruits of research. The gulf between research, innovation and the launching of new products is too wide.
The Union’s research programme should also be used to remove obstacles to cooperation between Member States. Article 169 of the Framework Programme also provides a tool for strategic cooperation between the Member States, and that is what we need. It is intolerable that the research budget should have been cut by EUR 20 billion now that we are moving towards an information economy, for which we need research. We will not become the world’s leading information economy in this way. Our investment programme is lagging behind both the United States and Japan.
In the information and communications sector we have succeeded in creating a good number of commercial applications. Information and communications account for 8% of European GDP and 6% of employment. We have, however, put up obstacles such as intricate patent legislation, which is eroding our competitiveness. A civilised Europe must boost its position with the help of research and product development and, for example, information and communications technology.
Mr President, Commissioner, ladies and gentlemen, I should like to join in thanking Mr Buzek and start with a very positive anecdote about the European Research Framework Programme. At the beginning of the debate in committee, I brought together representatives of all the universities and of the business community in my region, in order to discuss the framework programme with them. This discussion naturally also brought to light criticism relating to bureaucracy and to SMEs having insufficient access to the framework programme. After a great deal of criticism had been expressed, a professor who had been involved in the framework programme for years spoke up, saying that we should not look at only the negative points: the Americans envied us this instrument.
Although things are by no means perfect now, we should not run the framework programme down. The report by Mr Buzek addresses many of the criticisms. Good proposals have been made in the fields of SMEs and bureaucracy, which we should support in plenary. I consider this a good report on the whole, but there is one point with which I am not in agreement – and this will not surprise you. I do not support Amendment 66 to Article 6. This Amendment calls for EU funding for research that includes destructive research with human embryos. This has been banned at national level in ten countries, in some cases following very intensive discussions, in some cases following a referendum.
The amendment also includes a revision clause. If this revision clause takes effect, cloning for research purposes could also be possible in the course of the framework programme – yet this is permitted in only three countries of the EU. After all, it is not the case that there is too much money within the framework programme – many good, uncontroversial projects are being rejected.
Since the subject of Alzheimer’s disease has been mentioned, I can say that, a few weeks ago, a meeting was held with the leading European researcher in the field of Alzheimer’s. He said that he had many innovative approaches to combating Alzheimer’s – but did not mention embryonic stem cell research as being one of them. For this reason, we should support the alternatives, but supporting Amendment 66 would mean that certain alternatives could not be promoted. For this reason, I ask you to reject Amendment 66.
Mr President, I, too, wish to start by thanking Mr Buzek for his excellent work, and also the shadow rapporteurs, particularly Mr Busquin, who has brought a great deal of know-how and experience to bear.
As regards the question of priorities, health policy and health research undoubtedly fall into this category. I disagree with Mr Liese here, as stem cell research, including embryonic stem cell research, is also potentially important as regards health, particularly in the fields in which adult stem cell research is not yet able to offer anything of equivalent value. I therefore consider this course of action to be of benefit, and it has my full support.
A second field that has also been given higher priority, particularly by Parliament, is that of energy. We all know how important it is to make progress in the energy field, and I would emphasise once more how important it is for the large energy companies, whose large profits are chiefly a result of increases in oil and gas prices, to invest more in research. I hope that the Commissioner also ensures that more such private resources are brought in.
It is important that the EU’s contribution to the field of energy, in particular, be made within the framework of the Research Framework Programme, or of nuclear research. The issue of nuclear research is very controversial, of course, as the issue of nuclear energy itself is controversial. If, however, there is one important field to which we must give absolute priority, it is the field of safety and security: safety with regard to plants, and security in the sense of creating all the technical and other possibilities for preventing proliferation for non-civil purposes – military or even terrorist.
I would ask the Commissioner to take this very seriously, and to do more in this field, in particular. Mr Buzek has taken up some of my proposals – he could have taken up more – opinions differ on this – but I believe that absolute priority must be given to safety and security in the field of nuclear and energy research.
Mr President, Commissioner, ladies and gentlemen, I shall begin by thanking the rapporteur for his work and for the agreement that we have reached with a view to creating in this programme a specific line in favour of research into paediatric medicines.
A lot of things have been said in the context of putting this programme in place. That is why I shall emphasise only three points. Firstly, and on the subject of ease of access, I recently met a number of SME managers who told me that research grants would have to be requested for the purpose of understanding precisely how Europe tackles the subjects it has to deal with. Behind the humour, there is a great truth: yes to rigour in responding to requests, but no to the host of indecipherable formulas.
With regard, secondly, to the monitoring aspect, it is indeed necessary to strengthen this with a view to ensuring that the aid granted is effective and the funds properly used. We must act in accordance with these considerations.
Finally, the third point concerns the priority that it is absolutely vital to give to sustainable development, health research and innovation. Where health research and, more specifically, embryonic stem cell research is concerned, I would emphasise that we have to move with the times. Yes, I am in favour of this research. Yes, I want us to be able to help researchers work in good conditions and, above all, with no date restrictions when it comes to selecting the cells concerned. Indeed, date restrictions would amount to hindering cutting-edge research.
When voting, do not forget, ladies and gentlemen, that such research offers the possibility of identifying specific stem cell lines in order to find effective treatments. To reject these new lines of research would be to deprive those suffering from currently incurable diseases of the opportunity of a cure. By what right and under what law can we say to someone who is seriously ill: ‘No, Europe does not want anything to do with this research. If you had wanted to be treated, you should have been born in America.’ That, in point of fact, is where our problem lies. If we do not make up our minds and take action now, it will be the Americans and the Japanese who will do so in our place.
Mr President, I would above all like to note the great importance of the Seventh Framework Programme (FP 7) for a small Member State, and especially for its young scientists. Taking into consideration the very poor condition of the scientific infrastructure in the new Member States, the funds of FP 7 will not be sufficient to liquidate this, but governments will have to significantly increase the budget allocated for science, at least in Estonia.
A second issue I would like to raise is energy. I hope that the Council will support Parliament’s recommendation to spend, in the framework of FP 7, EUR 150 million more on energy-related research and development activities than the figure offered by the country currently holding the presidency. Of course, even this amount is minuscule considering the challenges of the energy sector. The majority of this amount, however, goes to nuclear energy and not to new sustainable technologies.
I agree with the previous speakers who have already expressed their dissatisfaction about this matter. A disproportionate share goes to energy technologies based on fossil fuels. The same goes for Estonia, where oil shale research holds first place in terms of state funding. It is time to change these proportions!
First allow me to thank Mr Buzek for the truly excellent work he has done in drafting this report. I for one believe that, notwithstanding the budget cuts, the Seventh Framework Programme is set to substantially strengthen the research potential of all EU Member States without undermining the excellence principle. The economy of the European Union cannot afford to neglect this potential, which is not concentrated exclusively in large centres of research but nevertheless has the critical mass to attain excellence. Numerous regional universities, corporate research units and technology centres all generate substantial research potential in the form of young research workers who often look for opportunities outside the European Union.
The largest obstacle to promoting this potential is the inadequate R [amp] D infrastructure which is a prerequisite for shaping and retaining scholars and researchers in remote regions. Conversely, not all major research centres are synonymous with excellence. We should not confuse the excellence principle with the centralising of research in large centres exclusively. Better exploitation of the research potential within the entire European space may, on the one hand, strengthen cooperation and, on the other, establish the necessary conditions for badly needed internal competition, which may significantly contribute to boosting the competitiveness of European research to global levels. I therefore believe that a financial contribution aimed at improving research infrastructure by tapping the budget of the Seventh Framework Programme and of structural funds in ‘cohesion regions’ that have fine research potential will become a meaningful investment and will generate the required synergy necessary to attain the Lisbon goals. In conclusion, permit me to make one very clear point. The European Union should not be funding embryonic stem cell research. During this debate, we have already heard quite a few sensible arguments in support of this higher principle.
– Mr President, I should like to discuss a point to which the Commissioner referred: he expressed the hope that the Research Framework Programme would bring the Lisbon Agenda to the fore once again.
I think he is absolutely right. Indeed, the advantage of the European Research Framework Programme and of the European research area is firstly that we can define our research identity in the European Union, and secondly that we can be part of international developments. Overall, these programmes are of course promoting the competitiveness of the European Union.
There are currently quite a lot of difficulties regarding the issue of stem cell research. Some Members are attempting, in effect, to renationalise this area, whenever it is a matter of critical research. I think that is highly problematic. This kind of renationalisation would affect many areas of research in future, such as nuclear research, security research and many other areas where certain nation states have ethical or other concerns. I do not think we should do that. This kind of renationalisation would be highly damaging not only to the Lisbon Agenda but also to the European Union as a whole in future. I therefore hope that we will reach broad consensus on the Research Framework Programme. Congratulations to Mr Buzek, to our shadow rapporteurs and to Mr Busquin.
– Mr President, ladies and gentlemen, I shall confine myself to talking about the ethical issues. In order to comprehend these kinds of issues, we first of all need to understand what we are talking about.
First, we must consider that it is not a question of deciding whether or not to authorise experimentation on embryos, but of deciding whether projects involving unavoidably destructive research can be financed by the European Union, in other words with money that comes partly from Member States that consider the destruction of embryos for experimental purposes to be a serious violation of fundamental rights.
Secondly, we have to consider the foreseeable effects of the research. So far, embryonic stem cells have not been demonstrated to be therapeutically effective in any way. On the contrary, their carcinogenic effects on mice have been demonstrated. So far, not a single publication in the world has demonstrated the therapeutic effects of embryonic stem cells. On the other hand, so-called adult stem cells already cure numerous diseases and the prospects are extremely promising. That means that, if we really want to save people’s health, we must concentrate the little funding we have in areas where it is easier and quicker to achieve our purpose than elsewhere.
Lastly, the principle of subsidiarity needs to be invoked. There are countries for which experimentation on embryos calls into question the very concept of human dignity and, therefore, the basis of human rights. Allowing experimentation on a human being means, in other words, regarding that human being as an object and not as a human being.
Thus it is not a question of talking about labelling, tourism or town planning, but of the very basis of human rights as conceived, perhaps wrongly, by one country rather than another. I therefore do not believe it is right that the Member States that allow experimentation on embryos should be able to force the Member States that do not allow it to help pay for experimentation in the other countries.
– I should like to highlight a few points. The first is the importance of research to the success of the Lisbon Strategy. Secondly, it is necessary to carry out and extend research into climate change and its impact on natural disasters. Research must also be carried out into solving the energy problem.
In spite of all the controversy, embryonic stem cell research is a highly promising area of research that has yielded very encouraging results in terms of treating diseases such as Parkinson’s and Alzheimer’s, which would not have been possible simply with adult stem cells or those from the umbilical cord. I therefore welcome the consensus proposal tabled by Mrs Gutiérrez and Mr Busquin and call on the Members of this House to support it.
Mr President, ladies and gentlemen, the Seventh Research Framework Programme will contribute to making the European Union somewhat more competitive in our globalised world, but unfortunately only somewhat more. We have not reached many of the original targets, and we will not do so. To avoid any misunderstandings: under the given conditions, Mr Buzek and his colleagues have made the best of the programme, but research spending certainly has not been doubled.
The clear increase in the budget in comparison with the Sixth Framework Programme is a step in the right direction, but we are still miles away from the doubling of the budget that was originally planned and is still urgently required. Other economic areas in the world show considerably higher rates of increase in research spending, which means that we are going to fall still further behind in comparison with those areas. The consequences of that will hit us hard and have long-term effects on prosperity, the labour market and social peace.
We must concentrate the limited resources in a few key areas. We have set strategic targets to which everything else must be secondary, and we must regularly monitor whether we are achieving those targets. We must ensure that the research results do not end up gathering dust in cupboards or laboratories, but rather that our businesses can use those results to generate added value and therefore new jobs in Europe. I have the impression that we really have not been good enough in this area in the past few years.
In conclusion, I call on the Member States to invest money from the Structural Funds in building research and development capabilities in their countries. That will enable the Seventh Research Framework Programme to concentrate properly on excellence in research. At the same time, the Member States can invest additional money in building research and development capabilities.
If we want to maintain prosperity, jobs and social peace in Europe in the future, the Seventh Research Framework Programme and the CIP are the first step, but we still have a long journey ahead of us, and we absolutely must do better.
Mr President, I congratulate Mr Buzek and the co-rapporteur for their persistent work. I welcome the fact that the Programme prioritises sectors such as frontier research, the production of carbon dioxide-free energy, nanotechnologies and social sciences.
The latter will have particular significance in monitoring social changes arising from the digital lifestyle, which has itself been caused by the development of science. However, we must call attention to the fact that in spite of the increase in the total research budget, the annual research budget per capita in the European Union has not increased. This is another reason why it is important that an agreement has been reached about the creation of the European Research Area, which will be able to help bridge the gap in numerous fields.
At this point it must be mentioned that for new Member States, who have considerable expertise, but meagre resources, it is very important that beyond the Framework Programme for Research, research infrastructures can also be funded from structural and cohesion funds. With reference to the debate, I would like to add that where stem cell research is concerned, I am in favour of progress.
Mr President, the programme for research and technology is a real step forward. It is one of the most important building blocks that will allow us to compete at world level and it is an answer to globalisation. This European scale and the focus on excellence are what give this European endeavour intrinsic added value.
Although we desperately need top research at European level, we also require a major and steady effort from the Member States and the regions. As shadow rapporteur for capacities – which falls within the research infrastructure – along with Mr Buzek, I have carefully examined a possible synergy with structural funds, which would enable high-quality structures and research infrastructure to be developed, and innovation and production to be supported.
I am pleased that during the vote on structural funds 2007-2013 next month, this focal point will be given extra prominence. In a nutshell, we need to invest less in asphalt, concrete and roads, and more in research infrastructure and training our people. That is what Europe must set its sights on in the next couple of years. In that way, more specific research infrastructure can be created and developed. In actual fact, with limited resources, compared with big research projects that use up vast amounts of structural funds, we can double the budget. That is a different tune. It can be done.
I have a question for Commissioner Potočnik. Will we during the halfway review be assessing both structural fund policy and its results, as well as this policy? I have not many early indications as yet. I particularly have the 2013-2020 period in mind when I say this.
Finally, I am pleased that a number of my amendments, including those with regard to medical examinations, healthy food, aviation and logistics, have been adopted. As for stem cell research, I take a reserved and conscientious line. I will be backing the amendment that was tabled jointly with Mrs Niebler.
Mr President, I should first of all like to congratulate Mr Buzek and all shadow rapporteurs. Innovation is not one of the EU’s strong points. Despite the Lisbon agenda and the knowledge economy, it is not easy to demonstrate decisiveness, but there is one redeeming feature, namely the Seventh Framework Programme for research, which offers a great deal of scope for innovation, not least for SMEs. I have high expectations of the research programme in the area of energy, where it opens the door to efficiency and sustainability.
Not only research, but demonstration projects are what matter. Geothermal energy, for example, is a possibility, as I have only just last week seen in Dutch horticulture, but it appears impossible to galvanise sponsors and users into action. The health programme is also important. Health is too important to leave to researchers from the private sector alone. In that respect, I believe that the ethical boundaries are defined very well.
If we consider European industry as a whole, our focus may be weighted too much in favour of competition. Cooperation is at least equally important. We must move towards a fresh approach, open innovation, sharing knowledge and using knowledge together. I hope that the Seventh Framework Programme can contribute to this.
Mr President, the new Member States had not been involved when the regulation of the principles contained in the Sixth Framework Programme was prepared. However, we did have the opportunity to participate in the Programme itself, which allowed us to gain considerable experience. We have tried to include the experiences of new Member States in the interesting and important debate for the preparation of the FP7 by the Commission. In this respect, I would like to emphasise two topics in our plenary session today.
The first topic is deciding what the basis for the provision of assistance should be. I believe that it should be excellence, for it is excellence that makes Europe really competitive. I believe that we need three conditions here. The first condition is to provide access and network building, because this is the key to sustainable research quality. The second condition is to involve structural funds to a larger extent into building the research and development infrastructure. Parliament has actually voted in favour of my proposal in this respect, during the regulation of the funds. The third condition is to develop extensive consortia, in order to actually create the European Research Area, and to ensure that our researchers are not working in the United States or elsewhere. I would mention, for instance, the Galileo project, where a new European infrastructure could only be developed by using an extensive base.
The second topic, briefly, is the necessity of supporting small and medium-sized enterprises. I can only welcome the proposal to channel at least 15% of the cooperation programme funds to small and medium-sized enterprises. I have personally added a further proposal to this, which has been accepted by our committee, and which ensures easier access for small and medium-sized enterprises to European Union funds, especially for pre-financing. I ask Parliament, too, to support my proposal, because it is based on the experiences of the Sixth Framework Programme.
We still have a lot of work to do, such as the VAT refund and other issues related to the regulation of utilisation, but I trust that the Seventh Framework Programme will bring us closer to the implementation of the single European Research Area.
– Mr President, Commissioner, ladies and gentlemen, I, too, should like to start by thanking Mr Buzek. He has the European patience – at which younger people can only wonder – to bring this work together. I should like to return to the aspect brought up by Mr van Nistelrooij. I think we have a big problem: in the Research Framework Programme, we have defined the European research area, and that presupposes the need for the accession countries to catch up. However, we are all in agreement that, in the global context, a programme like the Research Framework Programme must focus on excellence, because it will represent the competitiveness that we need in order to keep up and to be able to afford to build up Europe. The inclusion of the Structural Funds is therefore particularly important, and we will need to discuss it.
A second subject that has been brought up is SMEs. In connection with this discussion, it is worth emphasising once again that 70% of all patents and utility patents in Europe are registered by small and medium-sized enterprises. We must support that, and we must find a way of giving these businesses more support. In this connection, we repeatedly come up against the problem of defining the term ‘small and medium-sized enterprises’. In the dimension currently taken by the European economy, the definition of small and medium-size enterprises as set out by the European Union is simply wrong: it includes too few businesses. Effectively, we are no longer supporting medium-sized industrial businesses – we are excluding them too much from the programmes.
A third aspect that I see as important is the new security research programme. In this programme, we have implemented something that is really atypical for research. I think we can all agree that it is one of the central projects for the future in Europe, not just against the background of terrorism, but also because it offers development opportunities in many areas. We should therefore examine in the trialogue the Competitiveness Council's decision to make massive, if not the most massive, cuts in this area, of all places. These cuts are extremely problematic.
– Mr President, for the common fisheries policy, the Seventh Framework Programme is not just disappointing, but it should be openly described as hypocritical.
We must not forget that one of the Union’s great objectives is to lead a policy of economic efficiency and competitiveness within a framework of sustainable development. When we talk about sustainable development, it immediately brings to mind the marine environment and hence the consequences of fishing activity. Any fisheries management regulation must end with the usual proviso that decisions will be taken in accordance with the best available scientific advice.
When Commissioner Borg presented the Green Paper on the European Union’s future maritime policy last week, he once again emphasised the essential need to know how the oceans work and he insisted that new fisheries management measures cannot be implemented without knowing how ecosystems work and how different economic activities affect them. Nevertheless, we have moved on from specific chapters for fisheries research, provided with EUR 150 million in the Fifth Framework Programme, to EUR 60 million in the Sixth Programme, where for the first time the focus on the issue of fisheries disappears.
Those engaged in fishing activity need to know the size of populations of species and the way in which they are developing, to investigate new, more selective fishing techniques and to look into cultivating new species in order to respond to the rapidly increasing internal consumption of fish and tackle the dependency on imports. Without this kind of specific research, any regulation applied to fishermen will lack solid scientific bases and will have no credibility. We will not become a leader in the field of sustainable development policies by taking this kind of step backwards.
We would therefore call upon everybody – the rapporteur in particular – to support the amendments that several political groups and several Members have presented and that provide for this focus on fisheries.
Mr President, ladies and gentlemen, this cover page from bears yesterday’s date of 12 June 2006. Unfortunately, it states that European education systems, including higher education, are failing.
The Seventh Framework Programme for Research is based on three elements which are closely interdependent – education, research and innovation. If, however, the starting point of the three, in other words education, has already become an Achilles’ Heel, we can plan and support research and innovation as much as we like but the desired results will not materialise. Let us therefore support those institutions which rank among the most important from the perspective of education and its links to research, in other words universities. They constitute a natural source of enormous human potential that has so far not been effectively exploited. Let us promote a revival in research at universities and let us nurture the younger generation of scientists being educated there. Let us give them the sort of opportunities and motivation that will make them want to stay in Europe. Let us also give the opportunity to universities to fulfil the criteria of scientific excellence and let us support them in this effort, especially in the new Member States of the European Union. This could be – and I firmly believe that it will be – among the best of the investments within the context of the Seventh Framework Programme for Research.
I would like to end by thanking Mr Buzek and congratulating him on his report on this research.
. Mr President, I would like to thank everyone for their contributions to the debate. The entire European Parliament has worked on the Seventh Framework Programme. The Committee on Industry, Research and Energy received opinions from eight different committees.
I briefly wanted to comment on the most important responses. The Framework Programme does have a shortcoming: insufficient funds. It is the only part of the Union budget which is growing. The growth rate has been approximately 30% per year on average in comparison with the Sixth Framework Programme. However, we had expected the growth rate to be twice that amount. That is why we are not satisfied and why we feel that an opportunity has been missed. Now, the important thing is to use what we have as best we can. The Seventh Framework Programme is meant to be the fly wheel of the Lisbon Strategy. We have to unlock the potential of the 25 EU Member States. We have to achieve synergy between national programmes and regional activities. The most important slogan is ‘excellence in each project’. The second slogan is ‘science closer to industry, with an emphasis on innovation’. The third issue is fundamental research and the independence of the scientists conducting this research. Finally, the fourth issue is ‘people’ – ensuring the development of talent and making sure that the most talented have good conditions for implementing ideas. Otherwise, we will never succeed with the development and employment strategy for the EU.
Two thematic priorities are health, about which there can be no doubt, and energy for Europe, or in other words clean, safe and secure supplies. We have too little crude oil and gas. We definitely need to turn our attention to renewable energy, clean coal technologies and nuclear energy. We cannot reject any of these.
Finally, the most important thing is to implement the Seventh Framework Programme on schedule. The European Parliament voted on the financial perspective barely a month ago and is voting on the Framework Programme in two days’ time. This is a fantastic rate, so let us keep it up. I appeal to the Council to adopt a common position as soon as possible.
Thank you to Commissioner Potočnik for his excellent collaboration. I am convinced that the European Parliament and all those present here are prepared to continue this cooperation, and we must do so on time.
Mr President, I should like even so – hard on the heels of what Mr Buzek has just said about the trialogue we are going to have – to condemn the Council’s absence from this debate. The budget we are debating is the third European Union budget. Research is a vital tool of the Lisbon Strategy, and, by putting forward the objective of 1 January, Parliament is committing itself to ensuring that the scientific and industrial community is respected. The absence of the Council is a discouraging sign just when we are initiating a trialogue, which will have to take place quickly.
Mr Busquin, the criticism has been received and will be addressed.
Mr President, I should like to answer succinctly as many as possible of the concerns and issues raised. Firstly, on behalf of the Commission and personally, I should like to thank all the Members for their cooperation and support, for which I am very grateful. The number of speeches made this morning clearly proves that much attention has been devoted to the issues concerned and sends a clear signal as to the importance of European research to the future of Europe and to our lives and economies.
I shall start with the budget and budgetary structure. The difference between the budgets that Parliament and the Council are proposing is now 2%, which is a very minor difference. I believe that we have a common understanding and that agreement on this point should be relatively easy.
I would like to point out that one must be careful when comparing the Sixth and Seventh Framework Programmes, as these are structured differently and are sometimes difficult to compare. For example, in current prices, there is a 60% increase for actions under FP7, against one of 30% for the old continuity actions. Therefore, an increase of over 30% for certain continuity actions means that we are actually making these clear priorities.
Twenty-five per cent of the actions are new, and approximately 75% of the actions are continuity actions. As regards thematic priorities, we must understand that these will also be addressed by the European Research Council, either now or in the future, but of course we do not know in advance what the structure of those thematic areas will be.
Turning to small and medium-sized enterprises, I honestly have nothing against 15%, but believe that this must come about through political change. That is why I advocate simplification and why I believe that the 15% or 25% additional funding we are offering to small and medium-sized enterprises should result in changes. That is why we must pay attention to their needs, particularly in the work programmes.
Concerning energy, it is clear – as a number of you quite rightly pointed out – that this is one of the major challenges we must address in the future. We all agree on this. However, the Commission’s opinion is that the challenge is simply too serious for us to leave any potential area out of the research – from renewables to hydrogen fuel cells, clean coal, nuclear energy, smart networks and more efficient use of energy, etc.
This a truly important issue, and on the subject of environmental challenges such as climate change, I would say that these are more serious than we are sometimes ready to admit. Practically all our efforts in the field of research should move in a direction that makes our lives easier in the future. If we continue in the current direction we will be faced with some very serious challenges.
I would like to make a few remarks regarding embryonic stem cell research and the European Research Council, which I talked about in my introduction. As regards embryonic stem cell research, if you ask any top scientist about this – as I have done recently – they will tell you that the right approach to addressing major health issues is through a combination of efforts from different sources and origins. That is their clear answer.
I was asked a question on the Eurobarometer on biotechnology. As you know, the Commission regularly conducts Eurobarometer public opinion surveys on issues relating to biotechnology. The 2006 version is currently being finalised and should be available in the next ten days. However, since the question put was a clear one, I can tell you that, as regards the views on embryonic stem cell research across Europe, 55% of the population surveyed approved of this provided there was the usual government regulation or tighter regulation. Seventeen percent did not approve, except under very special circumstances. Only 9% did not approve under any circumstances, and 15% did not know. So, if one were to draw a line, 50% would approve this with tighter regulation, 25% would oppose it, some would allow it under very special circumstances, and 15% do not know. By the way, this is in line with the study published last year on social values as regards science and technology. This study found that over 90% of European citizens believe that medicines and new medical technologies will have a positive effect on our way of life over the next 20 years.
I should say that we are aware of the differences that exist between different countries as regards what we are discussing today. This is not really a discussion about moral issues, but on whether we can establish a system at European level that strikes a balance between the very different national practices, bearing in mind ethical considerations. I truly believe that the Commission’s proposal is going in the right direction.
The European Research Council represents a major change of mindset in Europe. That is why we should all be proud of what we are delivering. I want to try to convey to you how seriously I am taking this. Last weekend Professor Kafatos and I were in the United States and met the presidents of the National Science Foundation and the National Institute of Health. I wanted him to be clearly visible on stage and for him to be seen as someone with whom they should correspond and cooperate in the future.
I fully agree that the Cohesion Fund and the Framework Programme on Competitiveness and Innovation should be used hand in hand. Therefore, I fully agree with the inclusion of the concerns of the less-developed regions. We have to improve capacities there. We have to do everything in terms of infrastructure so that they can compete as regards excellence, and we need this excellence because we are in a global race. It is crucial that we understand that.
Fisheries will be a cross-cutting issue on which special attention should be focused, and the Commission has clearly underlined that.
Women are genuinely under-represented and we are trying to do our best to change that.
Technology platforms have vast potential. They have developed from research actions but have already outgrown that purpose and have a role to play as regards lead markets and the European Institute of Technology, etc. They will be a crucial factor.
As regards simplification, this was one of the most difficult tasks I have ever undertaken, but we are pushing ahead as hard as possible on this.
In reply to the question from Mr van Nistelrooij about the mid-term review of the structural funds, I cannot commit myself because this is not in my area. However, it is a proposal in which I have an interest and I see it as a logical proposal which is going in the right direction.
As regards the point on education, we are trying to pay special attention to universities because we believe that they could do more than they are doing now and that sometimes we are not too benevolent towards them.
In conclusion, time truly matters, as some of you have underlined. It is crucial that we deliver the programme on time, so that the implementation rates in 2007 are as high as in the past. That is very important because it is a political affirmation of research and development that would strengthen our hand in future debates, which also link into budgetary issues. We want to go beyond the framework programme and into the European research area. There has been a switch of direction in Europe since the Second World War to a knowledge-based economy. Also, the rules for participation should be addressed very carefully because they are part of this timing issue and we should consider them carefully.
The Commission is willing to be flexible and constructive in this trialogue, and wants to make a success of our common endeavours.
Finally, I agree with those of you who feel that the budget should be higher, but at this moment the best thing is to focus on the delivery. If we focus on delivery we can prove that we need more financing in the future and that we can change European reality.
The debate is closed.
The vote will take place on Thursday.
– Those who side against the use of human embryos for research purposes declare that they stand for life and the dignity of the human being, because they defend the existence of an embryo that biologically wants to live, but which in the specific cases referred to would not actually have this chance because it is doomed to destruction. Those who side with research are also fighting for life, to offer the prospect of a dignified, normal life to tens of millions of women and men in Europe – real, live, breathing people – who suffer from diseases of the cardiovascular or nervous systems, diabetes or other diseases. It is important to give research a green light, for the sake of every person’s right to enjoy the best possible state of physical and mental health and to benefit from the extraordinary progress that science can offer. It is right, however, to limit indiscriminate research (reproductive cloning, chimeras, the creation of embryos specifically for research purposes, etc.) and to examine the morality of it, just as it is also right to respect the wishes of the people in those Member States where ethical issues prevail over progress. For all the rest, limiting our possibilities means depriving many people of the hope of a better future.
Within the context of the revival of the growth and employment Lisbon objectives, the Seventh Framework Programme plays a role of the utmost importance. As a matter of fact, the Seventh Framework Programme aims clearly at contributing to the targets of the Lisbon Strategy as a whole, which in itself bears broad challenges. The development of a genuinely knowledge-based society is indeed a cornerstone for achieving the growth and employment objectives. It is now therefore one of the top priorities for the Union as a whole through the development of research and innovation, the development of the Union’s attractiveness and the promotion of new technologies.
To achieve such objectives the current levels of funding of the Sixth Framework Programme must at least be preserved. Any budgetary cuts are therefore to be avoided. If the Union wants to boost research and innovation within the framework of the growth and employment objectives, optimal use of available resources is required. Efficient use of resources should of course go along with the simplification of the funding schemes to encourage the participation of SMEs in the Framework Programme. In this respect, I strongly welcome Mr Buzek’s report.
Medical progress, and scientific progress in general, give rise to many debates and controversies. The crisis when it comes to determining ethical bases for medical research is, indeed, partly linked to the apparently uncontrolled, and worrying, expansion in what human beings are capable of doing.
The links between science and ethics directly affect human life, and we are therefore led to make some major political choices. Our long-term responsibility is huge.
Cloning for research purposes deserves to be encouraged through appropriate funding of research within the Seventh Framework Programme for Research. Researchers must be able to use stem cells in the context of fundamental and applied research. Research for therapeutic purposes is, indeed, vital if chronic or degenerative diseases such as diabetes, Parkinson’s disease, Alzheimer’s and neglected diseases are to be conquered.
The European research programme must, therefore, fund only rigorously controlled research for therapeutic purposes. It must in no circumstances permit either reproductive cloning or research aimed at modifying the human genetic inheritance. Where the use of human embryonic stem cells is concerned, institutions, organisations and researchers need to be licensed and to be subject to controls in accordance with the rules of the Member State concerned.
To begin with, I would like to congratulate Mr Buzek for his excellent work, which will be instrumental in attaining the Lisbon Strategy goals. I agree with the rapporteur that research and development are multipliers of growth; therefore, it is necessary to ensure greater involvement of the business sector in the research effort.
I welcome the Commission’s proposal to more than double the EU research budget in the coming budget period and to improve the regulatory and administrative environment, particularly by emphasising the transparency of the evaluation process and by minimising project preparation costs.
We need new technologies for the environmental, transport and energy sectors. Research must also be advanced in the healthcare sector, targeting in particular cardiovascular and infectious diseases, transplantation and novel drugs. However, I disagree with the original proposal for financing those types of research that are prohibited in some Member States and that contravene the principles of protecting human life and dignity from conception to natural death. I have in mind the invasive research of live human embryos and the harvesting for research purposes of oocytes from women.
I firmly believe that the Seventh Framework Programme can secure better conditions for researchers and university students, and broaden their cooperation with top expert teams. This will speed up research into many scientific problems that impact the quality of life enjoyed by EU citizens.
– The next item is the vote.
. Mr President, I refer to Rule 131(4) of the Rules of Procedure. Cross-border environmental problems can only be combated effectively through international cooperation. Protecting the Alps is one of the most important tasks for all Member States, because the economic, social and ecological problems of the Alpine region can be felt beyond its borders throughout Europe.
The Convention on the Protection of the Alps was signed by the European Community on 7 November 1991 in Salzburg, and entered into force in 1998 following the Council Decision of 26 February 1996. Recently, the European Community signed the protocols on soil protection, energy and tourism, and they now need to be ratified. Unfortunately, the central protocol on transport has not yet been signed, and I would call on Italy in particular to do so.
. Mr President, ladies and gentlemen, just as when the Financial Regulation was last reformed in 2002, Parliament has again, in the March part-session, only voted on the amendments and not on the legislative resolution. However, only this formal resolution will mean that the European Parliament has issued an official opinion within the meaning of the EC Treaty.
Under Parliament's Rules of Procedure, ladies and gentlemen, this matter must be put before us again and again until we, as Parliament, reach a definitive decision on it. We are still waiting for another document from the Commission relating to important implementing provisions, which should be ready by the beginning of July.
Until we have had an opportunity to examine this document, we cannot seriously vote on the Financial Regulation.
As rapporteur, I therefore once again move, on behalf of the competent committee, that it be sent back to the Committee on Budgets pursuant to Rule 168(1) of the Rules of Procedure.
At one of the next plenary sittings, we will present the legislative resolution to the House, so that negotiations can be opened with the Council.
Mr President, most colleagues have this on their voting lists already. There is one slight change: ‘whereas on 10 June 2006 the suicides of three detainees at Guantánamo Bay have raised further international concern the detention facilities’ – rather than ‘ the detention facilities’.
Mr President, I should like to make a very brief point of order concerning the vote we just had on the Guantánamo report. It is based on the same rule that Mr Brok used when he wanted to postpone the vote on this report.
Perhaps during the next part-session, when people have requests like this, the trips that we make should be coordinated with the agenda of Parliament, rather than Parliament’s agenda being coordinated with the individual trips of Members of Parliament.
Mr President, by agreement with the rapporteur, Mr Hughes, who cannot be in the House today, I would like to request referral back to the committee for further discussion. The reason for this is what happened last time, when this issue was shifted to last on the agenda. This meant that the majorities that there would normally have been were not achieved, and a number of proposals therefore fell. I therefore request that the matter be referred back to the committee so that we can achieve solid support for the whole proposal. Thank you.
. Mr President, following discussions with other groups, it is a compromise amendment. I will read it in its entirety as it is short: ... ‘reinforces the view that, in principle, the petitions process should be a right which is targeted at European citizens who do not have other means of recourse to action by the European Parliament; MEPs can avail themselves of this right through the Rules of Parliament and remind them that they have other parliamentary processes at their disposal.’
– That concludes the vote.
. We voted in favour of this report, which supports the adoption of the conclusion of the protocol on mountain farming. The protocol was initialled by the EC at the Ministerial Conference of the Alpine Convention at Chambéry on 20 December 1994.
Under the overarching goal of sustainable development, the aim of the Protocol on Mountain Farming, provided for in Article 1, is to ensure and promote appropriate and environmentally friendly agriculture in the Alpine region as an essential contribution to the maintenance of populated sites and sustainable economic activities. This includes producing high-quality traditional produce, safeguarding the natural environment, protecting against natural risks and conserving the beauty and the value of the landscape. Contracting parties are required to optimise the multifunctional role of mountain farming.
It is essential that support be provided for less-favoured areas, as in the case of the Alpine region, which is characterised by its wealth of natural resources, including water resources, agricultural potential, historical and cultural heritage, value for quality of life and for economic and leisure activities not only for the local but also for other populations. However, the Alpine region is also characterised by difficult living and production conditions for farming activities due to geomorphological and climatic conditions.
The Alpine region has a sensitive ecosystem that is being put under considerable pressure by the ever increasing levels of traffic. It will take years of major financial investments to repair the resulting environmental damage. The people in the region too, however, also suffer particularly from health problems due to the increasing heavy goods traffic.
If the Convention on the Protection of the Alps and the associated Transport Protocol, which are being held up mainly by the Italian freight lobby, actually do founder due to the lack of capacity in the Italian rail infrastructure, then it would be appropriate to work, for example within the Marco Polo framework, to expand that infrastructure. The Transport Protocol must finally enter into force in all eight Alpine states if we are going to prevent the progressive destruction of this valuable natural area and improve the quality of life for its inhabitants.
Mr President, Labour MEPs support the regulation on groundwater, but we felt that some of the amendments in committee were overly prescriptive and also moved the groundwater directive away from provisions of the water framework directive. I hope that in conciliation we can find some commonsense solution to this, so that we allow the action to be focused on areas where the biggest problems are, rather than spending time, money and energy on managing groundwater where that is not in fact going to be a problem for public health.
. I would have liked the reference to the Nitrate Directive to have remained in the Groundwater Directive. This reference was extremely important for the agricultural sector, and its deletion by the majority of Parliament will lead to unnecessarily high costs for agriculture and to legal uncertainty, because the two directives now trigger separate measures independently of each other in the case of serious effects caused by nitrates.
. I believe that groundwater should be seen and treated as an independent ecosystem and therefore we should gear up to maintain groundwater in the most natural state possible so as to guarantee the good quality of the supply of water throughout Europe, and furthermore to minimise treatment of water which is supplied direct from source.
We must assure that implementation is uniform throughout, especially as regards the Water Framework Directive.
We must address the question of pollution in our groundwater and the concepts employed should be well defined. The groundwater protection and the nitrates directives should be well implemented to protect in the best way possible the products produced by the farming industry. Nevertheless we must ensure that duplication in provisions is avoided and thus the definitions have to be clear and well clarified.
We must look forward to a common position that will ensure that threshold values are followed and adhered to.
This will ensure better quality water for consumption and furthermore better agricultural products, which will as an end result ensure a healthier lifestyle for all the citizens of Europe.
I support this recommendation and particularly reject attempts to lower EU water standards by effectively abandoning the 1991 Nitrates Directive, which Ireland has been ruled in breach of by the European Court of Justice.
A 2004 European Environment Agency report estimated that removing nitrates from drinking water is up to ten times more expensive than taking preventive measures at farm level. Conservative amendments seeking to repeal the Nitrates Directive would therefore mean Irish taxpayers having to pay possibly billions more for clean drinking water.
We have no right to compromise on the quality of water or to cut deals here on the quality of water. We must err on the side of precaution, not on the side of cost.
No Member States will maintain or indeed establish adequate standards. They have failed to do so up to now. They have allowed thousands of illegal dumps right across Europe, including in Ireland – which has still to implement the Nitrates Directive.
We must set stringent standards and strict and severe penalties for those Member States which fail to meet those standards and we should not hide behind the principle of subsidiarity, which is simply escaping from our responsibilities.
. The directive on the protection of groundwater against pollution is now at the second reading stage. The purpose is to safeguard a natural resource that is vital to life because its reserves are the primary source of drinking water supply.
At this stage, the main challenges are twofold: firstly, to ensure that the extension of the scope of the directive complies with the subsidiarity principle; and secondly, the effects of certain measures on farming practices and the need to introduce some amendments should, as the rapporteur says, lead to Community aid under the CAP being granted.
The rapporteur also emphasises that an agreement must be reached on techniques for measuring groundwater pollution and that this should be done on the basis of comparable threshold values.
In its common position, the Council leaves it entirely to the Member States’ discretion to lay down groundwater quality standards. Hence the emphasis on proposals that would facilitate some comparison and studies into the impact and effectiveness of this legislation, whereby a fresh assessment can be made some time after its implementation.
. I would have liked the reference to the Nitrate Directive to have remained in the Groundwater Directive. This reference was extremely important for the agricultural sector, and its deletion by the majority of Parliament will lead to unnecessarily high costs for agriculture and to legal uncertainty, because the two directives now trigger separate measures independently of each other in the case of serious effects caused by nitrates.
. Yes, we must protect our water in the face of the threats of pollution, at the same time as finding the optimum balance between safeguarding our groundwater and developing economic activities.
The Framework Water Directive, which we have been waiting to see applied in a number of Member States for a very long time, establishes precise objectives and emphasises the polluter pays principle. It is, therefore, a matter of ensuring, above all, that these objectives are attained rather than of imposing new objectives that would be unattainable at present.
Because groundwater differs from one area to the next, it would at present be counterproductive to impose compulsory quality standards to be applied uniformly throughout Europe. What is important is to require general monitoring, while leaving it to the Member States to determine threshold values for pollutants under the control of the European Union.
Finally, I support Parliament’s request to the European Commission that specific measures be proposed within the framework of protecting spa water.
. At first reading, the Commission’s proposal for a directive on the protection of groundwater followed up Article 17 of the Water Framework Directive (200/60/EC), which provided for the adoption by the Council and Parliament of measures promoting protection and better quality of groundwater.
The Council common position after first reading contained a number of technical shortcomings, and a lack of clarity and ambition. This will be remedied by the amendments tabled by the rapporteur, who has also endeavoured to ensure that this complies as far as possible with the framework directive.
Among the important amendments introduced are as follows: the reintroduction of the ‘emissions-related approach’ taken in Directive 80/68/EC on groundwater in order to meet the objective of Article 4 of the Framework Directive, ‘to protect groundwater against pollution and deterioration’, tighter restrictions applied to the substances on the list in Annex VIII to the Framework Directive, with a view to preventing long-term contamination, and the need for recovery measures.
Furthermore, Amendment 36, which removes the exemption of farming soils as regards the thresholds for compliance with the values established for nitrates, is of particular importance, as it ensures consistency with the objectives of protection and quality.
This report seeks to set clear scientifically-based guidelines for assessing good quality groundwater and prevent further pollution. A natural resource occurring in rock aquifers, groundwater is used by agriculture and industry as well as for drinking water, yet it is particularly vulnerable to the problems of drought and pollution.
I therefore welcome this report in so far as it endorses risk-based approaches to the problem of deterioration. This means leaving Member States a certain amount of flexibility to prioritise worst cases of degradation in order to make their resources are well-matched to problems arising. Given the varying ecological circumstances across the EU, it also means supporting local solutions with guidance on common approaches
Following the vote I and my EPLP colleagues remain unhappy about a number of technical issues relating to the directive, and understand the UK Government will now pursue these issues in the final negotiations between the European Parliament and the European Council.
We still take it for granted that drinking water, as the primary necessity for life, is available at any time and in unlimited quantities. However, if we do not increase the awareness of our citizens and industry of the need to be careful with water, the reality already facing other countries, namely the battle for this priceless resource, could threaten our future generations. If we build in the wrong places, groundwater may suddenly disappear, never to return; and if we manage sensitive areas poorly out of greed, it could take decades for the groundwater to recover.
Particularly with regard to groundwater protection, it is time for us to take a critical look at our support schemes. If, for example, we support trans-European transport or the cultivation of insecticide-intensive crops such as maize or tobacco, we are also increasing the risk of groundwater pollution. The EU must give a good example in such matters and, for example, provide greater support and encouragement for organic farming.
. It may be useful to have available to us a European system of access to geographical information, but this must take account of national characteristics, particularly where intellectual property is concerned.
Out of context, we cannot oppose the promotion of free downloading. To facilitate this practice would, however, mean no longer having all the resources at present used for, on the one hand, renewing the stock of data and, on the other hand, purchasing new hardware made possible by technological developments.
Finally, I regret that the problems associated with security and defence and with the protection of private life have not been raised at this stage. What tool or tools would enable us to react appropriately to a criminal or terrorist ordering photographs of, or seeking precise information about, a locality or place of residence or the address of a public or private building?
. I shall be voting against amendments 13, 14, 18, 19, 23 and 24 to ensure the sustainable financing of high-quality spatial data in the United Kingdom. The amendments are incompatible with longstanding United Kingdom policy on information trading. By undermining the sustainable financing of high-quality spatial data they undermine the very purpose of the INSPIRE infrastructure.
Mr President, ladies and gentlemen, over the past eight years the population of the Slovak Republic has regularly been threatened by flooding. Slovakia is generally endangered by floods affecting large river basins; however, as we experienced last week in Eastern Slovakia, flash floods due to heavy rain at a particular location are typical in many regions. Natural phenomena and, ultimately, climatic changes are the main causes of flooding. The extent of the losses due to flash floods to a large extent depends on human activity, such as upstream logging, inadequate drainage methods and, especially, extensive construction in high-risk, flood-prone areas.
I greatly appreciate the efforts of the authors of the draft directive, that is, the Commission, to draw up and make more complete flood maps and indicative maps of flood-induced losses. Coordinated planning and activity in the basins and cross-border basins of EU Member States will ensure that the interests of all stakeholders are reasonably reflected and that the available resources are used efficiently. Community-level cooperation generates substantial added value and improves the overall level of flood protection. That is why I have voted for this report.
Mr President, Labour MEPs abstained on the final vote on the floods directive. It is a pity that the directive does not focus on the rivers in Europe where the main problem lies: cross-border rivers.
I am afraid that the Commission will now be flooded with maps of domestic rivers all over Europe. The main area in which the EU can make a difference is trans-border rivers, where joint management by Member States is extremely important. We wanted to have an exemption for all domestic river basins. That would have made more sense. I hope, therefore, that when the Commission comes back to look at the details it will have a very light-touch regime for those countries that do not have trans-border rivers.
We believe that, in the light of the principle of subsidiarity, an EU policy on floods is only justified in cases involving cross-border watercourses. We therefore supported Amendment 81, which unfortunately fell in plenary.
. Flood risk assessment and management is, in my view, a positive step. Although floods are a natural phenomenon, human activity can either exacerbate the risks or mitigate the effects. The massive reduction in the natural flood retention capacity of river basins, the mismanagement of human activities (such as increasing human settlements and economic assets in floodplains and the erosion and reduction of the natural water retention of land by cutting down forests and farming in river basins), droughts and global warming are contributing to an increase in the likelihood and adverse effects of floods.
At present there is no legal instrument at European level for flood risk protection. Accordingly, in compliance with the solidarity principle and without prejudice to the subsidiarity principle, risk management and flood damage containment measures should not be limited to the aid provided for in the EU Solidarity Fund.
This is especially important in flood risk management of catchment basins that flow through two or more countries, and as such other relevant Member State and Community policies need to be coordinated and implemented, including, for example, water transport policy, agricultural policy and cohesion policy.
Although we do not endorse all of the proposals, we welcome the thrust of this report.
Mr President, it is good that the European Parliament should be concerned about the situation of the political prisoners in Guantánamo. It would be even better if it were to be concerned about the situation of prisoners of conscience in European countries and, in particular, about that of the great historian David Irving, who is being illegally held in Austria.
That being said, the situation of the Guantánamo Islamists presents a genuine problem. Either they are prisoners of war, in which case they must be treated as such, or they are to be viewed in terms of common law as criminals and terrorists, in which case they must each have the right to a trial, with counsel for the defence, and to be judged under the rules of common law.
In any case, we cannot approve of artificially maintaining what is to all intents and purposes an area in which the law does not apply in a country – Cuba – that is a relic of the colonial era and that, moreover, we rightly criticise for its human rights violations. The United States of America is setting an odious example in what could be a just cause: that of the fight against terrorism. By doing so, they are unfortunately destroying the very values that they claim to be reinforcing through their action.
. I abstained on these votes, not because I do not deplore the situation in Guantanamo, which I do, but because, in keeping with my position on the European Union and its institutions, I do not acknowledge its legitimacy to comment on these matters.
. In supporting this resolution I wish to put on record my concern about the three suicides reported from Guantánamo this past weekend, and continuing use of extraordinary rendition by the CIA on behalf of the United States with the cooperation and collusion of many European governments. These governments, including the Irish Government, are violating their own charter as to Human Rights, which means we have sunk to an appalling level where one must question the viability of international law.
Any government that believes in the fundamental principles of the Universal Declaration of Human Rights, or in such statements as that of the European Convention on Human Rights, must not just unequivocally condemn what is happening in Guantánamo, but must campaign for its immediate closure.
No campaign against international terrorism is served by operating outside of international law in its most fundamental aspects. Indeed, the United States Supreme Court itself has spoken in the past on the importance of not using tyrannical methods in dealing with what was suggested as the threat of tyranny.
The international community is tested by its willingness to achieve the closure of Guantánamo and related facilities immediately.
. I will be voting for this resolution. It is a balanced criticism of what the Bush Administration is doing in holding terrorist suspects illegally in prison in a part of Cuba some would argue it occupies illegally.
The terrible events of 09/11 changed the world and we have enormous sympathy with the families of the victims and the survivors. It was and is only right and proper that we combine in the fight against terrorism around the world, whether in New York, or Madrid, London or Jakarta. Yet our combined struggle is undermined with the existence of Guantanamo Bay, the revelations regarding 'extraordinary rendition' that our Committee of Inquiry is investigating, and the failure to properly investigate allegations of atrocities in Iraq. Two wrongs do not make a right. Our struggle can only win the moral high ground if it clearly is within the limits of national and international law.
. Four years on, following a number of watered down positions on the USA’s appalling detention centre at Guantánamo, Parliament has adopted a resolution that ‘reiterates its call on the US Administration to shut down the detention facility’.
Parliament also condemns torture, including the euphemistically termed ‘special interrogation techniques’, such as sexual humiliation, ‘water boarding’ and electric shocks, which constitute cruel, inhuman and degrading treatment.
All of those who have always condemned this unacceptable, brutal and inhuman situation have a duty to condemn these practices.
Yet Parliament has failed to condemn the true nature of the so-called 'war on terror' and the way in which the United States has used it to occupy sovereign states and attack their populations.
Parliament has also failed to condemn the fact that the Guantánamo detention centre is not an isolated case and that it actually forms part of an onslaught led by the USA in contravention of international law and the United Nations conventions and Charter. We have no truck whatsoever with this onslaught, which must be condemned.
. The issue of the prisoners of the ‘war on terror’ lies at the heart of the biggest challenge posed to us by terrorism, namely ensuring the security of our citizens without losing our values, a challenge that we must meet head on.
In this fight, which we must support, the paradigms to which we have been accustomed have not proved sufficient. In this war, there are no properly uniformed and identifiable combatants, in line with the Geneva Convention. That being said, treating soldiers in a war as common criminals would be a legal mistake and an insensitive act in terms of security.
I therefore feel that first and foremost a new legal framework needs to be found for the situation underpinning the Guantánamo detentions. Although I acknowledge the exceptional nature of the current state of affairs, however, it is right and proper that the fundamental principles of international law should be adopted and adapted. Yet we must adhere to international law without the hypocrisy of those who pass on the difficult work to third parties.
Guantánamo is bad and we want it to be closed down. Nevertheless, although the international legal system does not have an adequate response to the new reality of the terrorist threat, I feel that the Member States have a duty to seek a fresh solution that is humane, just and secure. To sum up, the law needs to be reviewed.
.I am particularly worried about the situation of the Guantanamo prisoners, which is deteriorating with each passing hour. Since the camp opened, there have been numerous suicide attempts. Faced with a wall of indifference and the systematic denial of their rights, the prisoners prefer to put their lives in danger.
All that these prisoners want is to have a fair trial. If they are indeed terrorists, then let them be sentenced. If they are not, then let them be released. For that to happen, justice must be done.
How to respond to terrorism is a real challenge in terms of our values.
If we cannot accept the fact that the fundamental rights of our fellow citizens are being jeopardised by terrorists, then we cannot accept the fact that fundamental rights are being denied at Guantanamo on the pretext that terrorists probably number among the prisoners being held.
The only way in which we can fight against terrorism effectively is by means of justice. We must therefore demand a fair trial on United States soil for each person being held at Guantanamo. This is a question of the survival of a peaceful world.
. The British Conservative delegation has abstained on the motion on the situation of prisoners in Guantánamo because it suggests in paragraphs 2 and 3 that torture is commonplace in this facility, which our American allies totally reject. Furthermore paragraph 8 explicitly asserts that the detainees are protected by the Geneva Convention, which in the case of illegal combatants not wearing uniforms, concealing their weapons and not subject to a military hierarchy, is disputed internationally by legal experts. We do support the eventual closure of Guantánamo, which has become a serious international issue for the United States, but this can only occur when alternative facilities are found to detain some of the most dangerous individuals threatening Western free societies.
Ladies and gentlemen, allow me on my behalf, and on behalf of you all, to welcome the members of the Chilean delegation of Senators and MPs headed by Mr JorgeTarud Daccarett, who are present in the diplomatic gallery and who will be participating in the 4th Meeting of the EU-Chile Joint Parliamentary Committee which takes place today in Strasbourg. In the name of our institution I would like to extend a most cordial welcome to them.
As you must be aware, the EU and Chile have concluded an Association Agreement which envisages relations based on three footings: trade, cooperation and political dialogue. It is thanks to this Agreement coming into force that we were able to set up the Joint Parliamentary Committee. I firmly believe that the commencement of the 4th Meeting of the Joint Parliamentary Committee will signal a new and important period of ever closer cooperation between the two sides, which recognise the same democratic values and share a common approach to the principles of the rule of law.
The next item is the report (A6-0176/2006) by Mr Adamou, on behalf of the Committee on the Environment, Public Health and Food Safety, on pandemic influenza preparedness and response planning in the European Community (2006/2062 (INI)).
– Mr President, Commissioner, ladies and gentlemen, the report we are to vote on concerns pandemic influenza preparedness and response planning in the European Community, an issue on the topical nature and importance of which the majority of us are in agreement. I think this was also the main reason why no amendments were tabled in plenary.
Having said which, I should like first of all to thank all the rapporteurs of all the political groups for their important comments and valuable help and all my honourable friends for the amendments which they tabled during discussions of my report in the Committee on the Environment, Public Health and Food Safety.
Having said which, I have tried to bring this report to a conclusion in close cooperation with the European Commission, the European Centre for Disease Prevention and Control, the European office of the World Health Organisation and various other national health departments, including the health department in my country, Cyprus. At the same time, I have received in this endeavour suggestions from non-governmental organisations, from specialists in pandemics and even from the vaccine industry. I should like to make a point of thanking them all for their help.
I shall try to be as brief and succinct as possible. There are five important points which I would like to expound: efforts to intensify coordination, the existence of 'flu vaccines and anti-viral drugs, information, transparency and public awareness, financing and financial aid for countries that need it.
The fact cannot be overlooked that there is a strong need to tighten and intensify coordination between the Member States and the Commission and this is also the reason why coordination plays such an important role in the report. The Commission and the European Centre for Disease Prevention and Control are already doing an extremely important job by testing existing national pandemic prevention plans and carrying out exercises. Nonetheless, these exercises also need to take place in regional areas, while at the same time emphasising cross-border cooperation.
As far as anti-viral drugs are concerned, plans to acquire them and the way in which they are used does not appear to be satisfactory enough. However, according to the recommendations of the World Health Organisation and the European Agency for the Evaluation of Medicinal Products, more action needs to be taken in order to strengthen such programming. Furthermore, research and development need to be promoted, so that the vaccines in question can be supplied as quickly as possible and, once that happens, so that their equal and fair distribution can be safeguarded.
Information, transparency and public awareness are fundamental and will facilitate the work of the Member States and the Commission in warding off a possible pandemic. With regard to the African and Asia countries, which are also considered to be the countries with the greatest need, we must ensure that they are provided with technical, economic and financial help. At this point I should perhaps stress that the Commission has already managed to achieve a great deal in this direction and I trust that it will continue in the same vein.
Satisfactory appropriations must also be made available so as to maximize public awareness, so that European citizens can obtain more information, so that research and development can be developed in the ultimate aim of creating anti-viral drugs, of giving the Commission the opportunity to create a Community stock of anti-virals and, of course, of giving third countries the economic and technical assistance they need.
Of equal importance with these points is the protection of small and medium-sized poultry units, which have sustained a serious blow from avian influenza, and the proper application of the provisions of Community law relating to safety in the workplace, especially for high-risk groups consisting of workers in close and constant contact with birds.
Finally, I should like to point out that I supported most of the amendments tabled by my honourable friends following discussion of my report in the Committee on the Environment, Public Health and Food Safety. In particular, I must stress that the amendment on the prevention of panic among the public, on combating any trafficking which could arise if there were genuinely serious risks and on ensuring the fair distribution of products for use in combating the epidemic, the amendment on the constant upgrading of the Member States' preparedness plans and the amendments relating to the acquisition of adequate protective equipment and the Commission's preparedness to adopt crisis measures such as quarantine and disinfection measures in aeroplanes are amendments which help to make the report an integral report.
I should like once again to thank the committee secretariat for its valuable help with my report and all my associates. Thank you once again.
Mr President, I should like first of all to congratulate the rapporteur for the very good and constructive work which he has done on this report and, of course, the members of the committee who worked with him. I address this report with satisfaction and joy, because I can see that the European Parliament and the European Commission are addressing such a serious issue in the same manner, with the same perception and the same approach.
Of course, I must stress from the beginning that we are talking about the possibility of a pandemic, about a possible pandemic. It is not a certainty. It may happen as a result of the bird 'flu virus, it may happen as a result of some other virus, it may not happen at all. However, the fact that it is a possibility, despite the fact that our scientists indicate to us that it is a very slight possibility, does not give us any justification for not preparing ourselves satisfactorily, adequately, suitably and as much as possible. This is perhaps the first time in human history that we have forewarning, that we have certain messages that such a pandemic may occur. This preparation needs to be carried out not only at national level but also at Community level.
As regards the report, I feel particularly satisfied, because most of what the report asks us to do we have either already achieved or we are in the process of covering and achieving. Of course, I always consider the contribution and cooperation of the European Parliament particularly important in our endeavour. I refer to the example of the Solidarity Fund, which will help in the event of a pandemic to cover pharmaceutical requirements in terms of vaccines and anti-virals.
It is about just over a year since the first time we debated this issue in plenary and I must say that we have achieved a great deal since then. We now have national preparedness and response plans in all the Member States, we have the Community preparedness plan, the one we are debating today, we tested all the plans in a simulation exercise last November and now we are in the process of improving these plans on the basis of the weaknesses identified during that exercise.
There is very close cooperation with the World Health Organisation. The European Centre for Disease Prevention and Control, the ECDC, has taken on a leading role in this sector and will soon take charge of the early warning system. I agree with the need for communication and information as regards the citizens and we have already started working on this sector; we have organised meetings of the competent representatives of the Ministries of Health in the Member States and with all the competent organisations on how we shall handle messages to the public in the event of a crisis and now we are proceeding with seminars and workshops with media, so that we can inform them, so that we can update them and develop cooperation which will be applied in the event of a crisis. We are making progress on the question of creating a pandemic vaccine. The European Agency for the Evaluation of Medicinal Products is cooperating in this sector, we are cooperating with industry, we are investing in research and we are trying to speed up the procedures and, of course, to increase the production capacity of the pharmaceutical industry.
As regards anti-virals, we have already achieved double the production capacity of anti-viral drugs compared with the previous year and now the challenge is for the Member States to make use of this capacity. It is within their competence to place the necessary orders. Today, especially in this sector, we are in a much better position than we were last year. By the end of the year, we shall be able to say that in total 16.5% of the European population will be covered. However, this is slightly misleading, because it is not the same level in each Member State. Some Member States have over 25% coverage and others have almost nothing. It is, therefore, extremely important that we set the necessary targets and cover these states with anti-viral drugs.
As regards the stockpile strategy, I agree with the committee's view, but I would remind you that this subject was initially raised by two Member States, Belgium and France; it was not the Commission's proposal, it is a matter which comes within the competence of the Member States. The Commission has made no effort to extend or increase its competences and powers, but we did accept this suggestion, because we see the usefulness of there being a European stockpile strategy to the same standards as the World Health Organisation stockpile. It will cover the Member States until such time as they acquire their national stockpile and could also cover neighbouring countries and be used strategically as a fire-fighting measure with the first cases of a pandemic, in order to give the Member States the facility to address a prolonged pandemic. There is no legal basis for this at Community level. It would need to be with the unanimous agreement of the Member States, who would have to finance such an endeavour.
Unfortunately, in the debate held last September it appeared that a very small number of Member States opposed in principle the creation of this strategic stockpile. The overwhelming majority supported the matter in principle, but a very large number of Member States were not prepared to cover these requirements from national funds.
I believe that, in light of these positions by the Member States, there is no margin for continuing this debate or for continuing work on this issue. What is important now is for every Member State to accept its responsibilities and to set and cover its national targets. To continue an already prolonged debate without there being any prospect on the horizon of agreement merely sends out the wrong message and raises false hopes, especially for both the citizens and the Member States that need this stockpile today, which is why it is better for everyone to know where they stand and, consequently, each Member State will take its own responsibilities.
As I said at the beginning, most of the measures which will be taken to prepare for a pandemic come mainly within the competence of the Member States. However, the European Commission will continue to coordinate and to have the initiative, to have a decisive role in this preparation with exercises, with laboratories and with working parties, even at ministerial level, but of course we consider Parliament's contribution to be particularly important in this endeavour.
As far as we as the European Commission are concerned, we shall exhaust all our practical, technical and legal potential in order to achieve the highest possible level of preparedness in the European Union.
. Mr President, Commissioner, colleagues, influenza is a disease with grave health, social and economic implications; it also has ramifications in the defence sector and politics. H5N1 could mutate and give rise to a new flu virus subtype that would be transmissible from humans to humans and gradually spread, causing an epidemic or pandemic. The avian flu virus is seldom transmitted from birds to humans; however, the WHO has reported 185 cases of this infection and 104 deaths in the period from 2003 to March 2006.
This number of human fatalities should be seen as a reminder that we cannot afford to ignore. Public debate in this area has highlighted new issues, and the Member States have set about establishing pandemic commissions and drawing up pandemic plans coordinated on the European level. The Member States are talking to one another now, because if a flu pandemic breaks out, no single country will be able to cope with it on its own. Interest has increased in antiviral drugs as the first line of defence and intervention. Vaccine manufacturing procedures have been upgraded, and there has been greater interest in speeding up the development, production and deployment of new vaccines.
Ladies and gentlemen, this own-initiative report is based on two communications from the European Commission on this issue. Emphasis has been placed on essential measures and crisis management within 24 hours, including quarantine and travel restrictions. There have been calls to improve coordination between the Commission, Member States and the relevant European agencies. I believe that the key is to stockpile antivirotic drugs and, to the extent possible, speed up the production and distribution of vaccines. The use of these vaccines should be financed from the Solidarity Fund.
Awareness is an absolute prerequisite for responsible decision-making. It is essential that the Members of the European Parliament be regularly informed of scientific developments relevant to medicinal products and vaccines, and of the level of Member State preparedness. We should also not overlook the need for prompt communication with the public and media about the situation and the measures that need to be taken.
Mr President, I wish to begin by congratulating Mr Adamou, the rapporteur, on an excellent report. It is well balanced and rational, and draws sensible conclusions on how to deal with an event which we all very much hope will not happen. We have managed to avoid the bird flu pandemic so far. However, it is absolutely right to be prepared and to be prepared to work together and to ensure that we have the mechanisms in place to deal with a pandemic, should it occur. The fact that we have gone into this in a spirit of cooperation, that the Commission has talked about cooperation, and that we have encouraged discussion and debate in the Member States to ensure that all the basic things are in place – such as having enough vaccine should the worst happen – is a very good example of the European Union, this Parliament, the Commission and the Member States working together for the benefit of all the citizens of Europe.
One of the most important things that we, as elected representatives, are here to do is to ensure the safety of our constituents, the people whom we represent. This report, and the thought that has gone into what we should do if the worst happens and we have a pandemic, is a really good example of that.
I should like to finish by highlighting an example of what has been going on in my own region, in London. I should like to offer particular thanks to the School of Hygiene and Tropical Medicine, which has carried out work in this area and helped with the development of antivirals and vaccines against this and other infectious diseases. I think we should hold this up as an example of what we have done here and of what institutions are doing in the Member States, and of how we can handle pandemics such as this one, which we hope will not actually take place.
. Mr President, Mr Adamou has compiled an excellent report. It demonstrates that we take the threat of a bird flu pandemic seriously and that there is no time to sit back and take a wait—and-see approach in case one does break out, for then it will be too late. I am also pleased that, along with the parliamentary committee, he has taken on board a few of my suggestions, such as urging the Council to empower the Commission to take crisis measures within 24 hours in the event of a pandemic breaking out. I should like to add three comments.
In the first place, the Commissioner was right to say that we have been warned. We can therefore expect a possible pandemic at some point. We will then need a strategy for the European institutions, because in the case of a pandemic, travel restrictions may also affect major international meetings. It will therefore become more difficult to meet in Brussels or Strasbourg, never mind in both. We have not really given this enough consideration yet. I have written to President Borrell on this matter, and he has replied to assure me that the services will be looking into this, and this was followed by a deafening silence.
The second point concerns the promotion of better cooperation between the Member States. I am glad that the Commissioner insisted on this so passionately, because according to a report that was recently published in the medical journal , even if Member States are properly prepared for an outbreak of a flu pandemic to start with, they are completely oblivious to the plans of the neighbouring countries and do not, therefore, benefit from mutual harmonisation and cooperation. If in the case of a crisis, Germany, for example, were to decide as part of its strategy to close its border with the Netherlands, then the Netherlands might want to know about this. This is just one example.
It is really beyond me why the public health ministers recently decided against creating an emergency supply of antiviral drugs. We already know that we will face a shortage of those drugs in the event of an outbreak, and a European supply could then prove the answer. I congratulate the Commissioner on responding to this in a way that was sharp, tough and public. I am right behind him on that.
Finally, such measures as, for example, the placing of disinfecting mats at airports are, of course, useful if they are taken the world over, but the biggest problem during a pandemic will be travel. One of the aspects that must be considered is that, for example, the media will want to travel to crisis areas and back and can, as such, also be a source of infection. It might not be a bad idea if we, looking at our own situation, were to give this some thought and explored ways in which this could be resolved, without, obviously, putting the freedom of the press at risk.
. Mr President, Commissioner, ladies and gentlemen, there is a proverb according to which ‘forewarned is forearmed’. I think that today’s debate should be seen in that light. At the risk of sounding defeatist or spreading panic, it is a good thing that the EU and the Member States are preparing for the possibility of a bird flu pandemic among humans.
Mr Adamou’s report does a good job of summarising what is at stake and the calm, yet bold, ways in which the authorities must tackle this problem. In my view, what is crucial in this respect is paragraph 23, which calls for structured and multidisciplinary cooperation between experts, experts in human and animal health, specialists in the areas of virology, epidemiology, pathology and agriculture. The input of communication experts cannot be underestimated either, though. These are people who can translate complex scientific findings in a simple but correct manner intended for the public at large.
All this expertise should, in my view, and also according to Mr Adamou’s report, be pooled in a European influenza working party that should also team up with the manufacturers. We will need to invest in overcoming national chauvinism. There is no justification for certain Member States, often the most cash-rich ones, buying up, at this stage, the production capacity of antiviral drugs with certain manufacturers and refusing to display the slightest solidarity with those countries that are not capable of doing the same. That is why we certainly endorse paragraph 30, in which the Commission is expressly asked to guarantee that there are sufficient antiviral drugs and vaccines for those who are exposed to the virus.
Commissioner Kyprianou, your introduction addresses this issue in detail. You said that there is no legal justification for this. You also said that in principle, a number of Member States are in agreement, but when the chips are down, refuse to make the funds available. I would like to ask you, when you respond, to make known in full transparency the names of the Member States that refuse to act in solidarity.
. Mr President, first of all, I should like to congratulate Mr Adamou on his excellent report. Bird flu remains a huge threat to human and animal health in Europe and outside, and it is clear that coordination at European level is required. If somewhere, anywhere in the EU, a loophole appears in the measures against bird flu, the implications for all of us can be devastating. It would, however, be foolish not to look beyond our Union, because the virus will not be careful to stay within our outside borders. That is why it is vital that we work together with all countries in an extensive and intense effort.
The EUR 80 million which the EU has currently made available for aid to third countries is, in my view, somewhat paltry. It is not an area on which we should economise. It might be an idea, for safety reasons, in order to stop the virus from spreading, to abandon Parliament’s monthly moves and to invest the EUR 200 million that we would save into combating the virus.
For the rest, since prevention is better than cure, it is important to provide adequate responses in the event of an outbreak. It is important to ensure that the public is properly informed, but prevention is an area on which we will need to focus most. I happen to take the view that inoculating poultry in Europe is still the best method of prevention. Not only does this reduce the risk of the virus spreading, but it can also prevent the needless slaughter of millions of animals, and thus also psychological damage among the farmers and aid workers involved.
. Mr President, the problem of avian flu has once again appeared on the European Parliament’s agenda. This is a good thing as we cannot afford to ignore any threats. We have to be prepared for crisis situations, we have to be prepared to prevent them and we have to be prepared for the outbreak of an epidemic.
We also have to prevent the mass media from spreading panic, as well as preventing various illegal lobbying activities on the part of antiviral drug and vaccine manufacturers, especially as we currently know little about the effectiveness of these drugs and almost nothing about their side effects. That is why I think it is necessary to develop an international system to fight avian flu and to create, within the framework of this system, a network of scientific and research institutes and early detection laboratories.
Secondly, we need to prepare national administrations and society for a crisis situation. Thirdly, we need to secure the legal and economic basis for providing aid to poultry producers in regions threatened by a pandemic. The European Commission should play a key role in all these actions on European Union territory. The Commission should also work closely together with European partners and with partners from other continents, especially those affected by avian flu. Here I am thinking of Asia and Africa in particular.
To sum up, we must draw up a complete and specific crisis management plan at an international, regional, local and national level. Only such a plan will give us any chance of putting in place adequate protection and prevention measures.
. Mr President, Commissioner, we are spending hundreds of millions on the Tamiflu antiviral, without heeding the warning of Hanoi University Hospital. That hospital has probably dealt with more human victims of avian flu than anywhere else in the world, and the staff there tell us that Tamiflu is useless, that it does nothing.
As we learn about this flu, we move from a feeling of initial helplessness. We now know that the principal danger is not posed by migrating wild birds which we cannot control, but by domestic or, should I say, industrial fowl, and our handling of them and of their waste products. We can do something about that and I would refer you for a model to the example of Ireland’s actions in successfully containing the foot-and-mouth outbreak a few years ago. Farms had disinfectant baths and carpets at all entrances. Animal markets were closed and any movement of farm animals was closely monitored and largely stopped. We even cancelled our St Patrick’s Day parades, but the strategy of containment was successful and it can be successful again. We can hope to contain avian flu before it reaches a human-to-human transmission stage.
Mr President, I want to begin by warmly welcoming Mr Adamou's report, which we wholeheartedly support. I welcome what the Commissioner has said about the steps being taken as, indeed, I welcome the report that has been referred to by Mr Koker of the London School of Hygiene and Tropical Medicine. I want to highlight three aspects.
The first is vaccine research. What is clear is that if we rely on the egg-based vaccine, even once we know the strain of the flu, it will take six to eight months for that to come on stream. And if the flu pandemic has come as a result of bird flu or hen flu, we are likely to have slaughtered all the hens, which means there will be no eggs for vaccines. So, there is an urgent need to research alternatives and in particular the DNA vaccine and I look forward to hearing what is happening on that.
Secondly, on preparedness: this excellent report covers a wide range of matters which need to be put into operation. There is one missing, I think, which concerns the devices to deliver the vaccines. I hope that will be included in the work being done in the Commission.
Thirdly, on the stockpile: Mr Staes asked for the names of the countries which are blocking the stockpile. I will give them to him: it is the Netherlands, it is Sweden and it is Slovakia. In addition, we had Britain, Germany and Portugal giving conditional support, depending on who was going to pay for it. I think that is based on a misunderstanding of what the stockpile is supposed to be. It is not meant to replace the work of the Member States, it is not meant to save them from having to build their own stockpiles; it is an insurance policy against the possibility that we will have an urgent situation within or perhaps outside our borders – for instance, in Moldova or Belarus, in which case it would be in all our interests to smother that outbreak as quickly as possible, before it spreads to the European Union. For that reason, I beg the Commissioner to go back to the Council, explain what it is all about, knock heads together and make sure that those countries that have been blocking it to date remove that block so that we have this stockpile ready to protect ourselves.
Mr President, Commissioner, ladies and gentlemen, I should like to begin by congratulating Mr Adamou on his report. Many Members have supported the idea of a strategic stockpile of antivirals, and I am delighted that the Committee on the Environment, Public Health and Food Safety should have accepted my proposal to implement a compulsory licensing system that should enable us to produce these antivirals more quickly and in far greater numbers so that at least 25% to 30% of the population is covered in each Member State.
The stockpile of antivirals is not enough, however. It is crucial that we increase the rate at which the vaccines are produced, because this will obviously be a deciding factor when it comes to limiting the pandemic. I regret that, from this perspective, the Union has not agreed to finance – or, at any rate, my fellow Members have not accepted its financing – a strategic public-private partnership on the subject of speeding up the production of vaccines against avian influenza.
My second point relates to antibiotics, which are in danger of running out once the influenza takes hold, because a whole series of complications will occur for which large stocks of antibiotics may prove necessary, mortality being due not only to the influenza, but also to the associated complications.
Thirdly, the danger of shortages: if we had to shift to producing extremely large amounts of antivirals in the European Union, the raw materials needed to make the antivirals and the masks could start to run out if the provision of supplies is not guaranteed and diversified.
Finally, since avian influenza is merely the first warning sign that major pandemics and epidemics, and particularly viral diseases, are developing on the planet, at a faster rate because of trade, it is altogether crucial that the Union takes the lead when it comes to producing new generation vaccines. My fellow Member, Mr Bowis, just spoke about this. The fact is, the very nature of our vaccines makes it difficult to produce them if we do not have any new strategies available to us. Finally, the WHO needs increased powers of surveillance and control because, from now on, we must be united. The surveillance and control network must be efficient and must operate on a worldwide scale.
Mr President, I am afraid I will bring heresy to this debate. As a medical scientist, I am convinced that the issue of an impending avian flu pandemic is a myth. Although the high-pathogenicity strain H5N1 was first reported about ten years ago, and although precautionary measures in the most affected areas of the world have been almost non-existent, we only had about 100 fatalities worldwide, i.e. ten deaths per year! Even the number of people dying from a simple cold is much larger that that!
The argument that a mutational change would make the avian flu virus a much greater threat is seriously flawed. Mutations in human viruses occur all the time and we humans can do very little to stop them from occurring. But in any event, why do we not worry about the possibility of so many other theoretically possible mutational viral changes? Indeed, why do we not panic about the mutation causing the flu virus acquiring a cancer-causing capability?
The scientific evidence is that the risk to humans of avian flu is almost zero. The paranoia of an avian flu pandemic has drawn vital resources from other health areas and has largely benefited the pharmaceutical industry and the media. As a sign of protest against this state of affairs and although I have the greatest respect for the rapporteur, I am reluctant to vote in favour of this report in substance; this is only a paper exercise.
Early detection and the early warning and response system are vital components of the EU strategy to deal with any possible flu pandemic.
I am glad to hear the Commissioner say that the European Centre for Disease Control will shortly address this issue. I congratulate Mr Adamou on this excellent report. I join my colleagues in stressing the importance of adequate financial and technical support to developing countries, particularly the least developed, and in urging the Commission to work for a more coherent international framework following the Beijing Pledging Conference.
Mr President, avian flu, like other viral infections, can be very dangerous. The document on preparedness and response planning in the event of a flu pandemic is certainly necessary and will undoubtedly be helpful.
I would, however, like to draw your attention today to another problem. This is a problem that is rarely mentioned when discussing broad prophylactic measures.
We ought to consider plans to decentralise poultry farming and return to using natural feeding methods. Poultry living in such conditions and fed in a natural manner will be more resistant to disease, and the meat produced will be healthier for humans than that obtained from mass-produced poultry, or in other words crowded flocks of birds that are fed an unvarying and unnatural diet and sometimes kept in very stressful conditions. Furthermore, profit-driven production achieved in such a deceitful manner is harmful, and the profits made are then in any case destroyed when billions of birds that are sick and have weak immune systems need to be culled.
Mr President, Commissioner, there are fewer incidences of avian influenza at present, but that does not mean that the virus has disappeared, and the danger of its mutating into a form of human influenza still exists. It would therefore be very serious to lose sight of the danger, just as it would be wrong to say that we are prepared. Let us therefore take advantage of this brief respite in order to fully contemplate the measures to be provided for.
The European Union must take a firm stance. I would even say that, on behalf of the general interest, it must go beyond some of its prerogatives so as to perfectly coordinate its emergency plans, provided that such plans exist. They have to exist first. We need to overcome this schizophrenia, which consists in saying that the Member States' prerogatives must not be infringed. What will we say when a pandemic occurs? Will we say that it is not our fault, that we are not responsible? We are obliged to adapt our decisions to the context.
In addition, it is important that the European Union provides its logistical and financial support to help develop vaccines. The laboratories are ready, but we must support their work, because, if they are to develop vaccines, they must see orders coming in, which are required for strategic stocks to be built up. It is only on this condition that we will prevent trafficking, which would be liable to develop in the event of a crisis, and that we will ensure that products designed to combat all types of epidemic are distributed fairly: vaccines, antiviral medications, masks and so on. Thus, we will prevent any kind of panic, which would only create problems.
Finally, Commissioner, what we need is an inventory from each Member State. Let each government commit to showing solidarity! I can see from your reaction, Commissioner, that we cannot count on that happening. A selfish attitude faced with a worldwide epidemic would be completely at odds with the European spirit. What I fear, Commissioner, is that, in reality – and we know that this is the case – no one will be prepared in this affair, and that is well and truly the most serious aspect of all of this.
– Mr President, the greatest threat that is repeatedly brought up in connection with bird flu is the appearance of a new virus sub-type that can be transferred from one human to another. Fortunately, we have not yet reached that stage, but even without this worst case scenario bird flu is a major threat to human health. The WHO uses a six-phase system of pandemic alerts in order to inform the world of the level of danger. We are currently in alert phase 3.
I should like to congratulate the rapporteur on his excellent report. His measures show what coordination and networking measures are and will be necessary in order to be better prepared for the situation.
Bird flu is a global infectious disease, and I would therefore point out that this topic will also have a role to play at the ACP meeting taking place in Vienna next week and that we are going to adopt a resolution in this regard.
Commissioner, both you and I have been addressed at many events and development policy discussions, and asked not only for the European Union to provide technical and financial aid to the developing countries to help deal with this problem, but also that we do not lay the burden of the fall in the poultry sector on the economic back of the developing countries by granting massive export subsidies and thereby once again destroying and damaging markets in these areas.
Mr President, I would like to thank Mr Adamou for his substantial report. I very much support what he has said today. I would like to emphasise the importance of improved cooperation and information-sharing between the Commission, European States and the European Centre for Disease Prevention and Control. Each country has to take the measures best suited to fighting the influenza pandemic.
However, no country can face the consequences of the pandemic alone. International cooperation is an absolute necessity if its impact is to be reduced. I therefore fully endorse the idea of creating a European taskforce which would be coordinated by the Commission and in which Parliament would be represented. This taskforce, which would bring together experts from the relevant fields, such as human and animal health, neurology and epidemiology, should work with representatives of the European vaccine and antiviral drugs industries.
– Mr President, Commissioner, ladies and gentlemen, my compliments to Mr Adamou on his excellent and detailed report, which is very good in terms of content.
We have founded the European Centre for Disease Prevention and Control, the ECDC, in Stockholm in good time to ensure that we are equipped for our coming tasks. When it comes to the possibility of an influenza pandemic, the European added value of which we are all so fond is clear to see: joint planning, joint crisis management, joint coordination, joint logistics and joint travel restrictions are being implemented, and joint virostatics, joint vaccines and joint stockpiling are needed. We have solidarity in cases of disaster: Europe is called upon in cases of disaster, and joint action and cooperation have priority over subsidiarity.
In this connection, we urgently require an open, honest and rapid exchange of information within the Member States, and the ECDC and the Commission need to collect and monitor this data. I should also like to take this opportunity to thank the Commission. I am very sparing with my words of thanks, which makes them all the more significant. Many thanks for so quickly agreeing to make EUR 100 000 million available for aid both here and in the developing world.
I should also like to thank my colleagues in the Committee on Regional Development for their willingness to include the pandemic as part of the Solidarity Fund. We all hope that the pandemic will remain a fictional, theoretical exercise, and will never occur, but I am optimistic that we are well prepared for the possibility of an outbreak.
Mr President, I come from the Dél-Alföld region of Hungary, which has been severely affected by disaster. In my native village, Szank, and in the surrounding area, 350 000 domestic poultry had to be destroyed in one week. All regulations of the European Commission have been complied with, and the Veterinary Authority designated the affected areas. The destruction of domestic poultry had actually started before the presence of bird flu was detected in laboratories. This was the right thing to do, because rapid action prevented the spread of the virus. It has been confirmed that the earlier strict anti-epidemic measures of the European Union had been correct. We are not asking the European Commission for more money, but for a more flexible attitude in the course of the reconciliation of the 2007-2013 rural development programmes, so that appropriate funds can be ensured for the poultry sector, farm reconstruction and new animal stock.
Mr President, epidemics have swept over the world several times, leaving behind devastation and pain. I do not know whether our healthcare system will ever reach a point where we will be completely free of epidemics; in any case, it is certain that today we are still very far from such a situation. However, among all the uncertainties, we can be very certain of one thing: that we have never been as prepared to face the danger as we are now.
I am glad that Parliament is debating this issue now, because we can see exactly where we stand, and what else we need to do in order to be truly as prepared as we can possibly be. Our preparedness for a potential flu epidemic is based on the national anti-pandemic plans coordinated by the European Commission. It is important to make sure that the plans also include technical actions, such as the determination of the areas that need to be isolated, the procurement of the appropriate virus-killing kits, the preparation of the list of those who should be vaccinated as a priority, the fair distribution of instruments to be used against the epidemic or the regulation of traffic and attitude at the workplace.
It is essential that alongside the technical measures we also pay attention to communication tasks. In the event of a pandemic, the prevention of panic among the population of a Member State is at least as important as ensuring an accurate, rapid and reliable flow of information between Member States. Communication must involve all social groups and strata, and this can only be achieved by employing all available instruments in a concentrated manner.
They say that problems always start at the top. Therefore it is essential that the coordinating organisations on all continents and at global level can cooperate harmoniously. In Europe, WHO, the European Centre for Disease Prevention and Control and the Commission must work together as closely as possible even now, in the preparation phase. I congratulate Mr Adamou for his own-initiative report.
– Mr President, I wish first to thank all my honourable friends for their opinions and then to make two comments on what I have heard.
Commissioner, I am sorry about the position of certain Member States who are reacting to the creation of a stockpile of anti-viral drugs. It would appear that they are forgetting the basic principle that prevention of disease is better than cure. I would repeat here what I said in the Committee on the Environment, Public Health and Food Safety when we met, namely that the Member States should bear in mind that, if a pandemic breaks out, their entire budget will not be enough. That is why it is better that we prevent than that we cure.
My second comment concerns the position taken by Mr Matsakis, who has the inalienable right to vote against the report, but who does not have the right to mislead the European Parliament by saying that the possible pandemic is a myth, given that all the scientific bodies and all the specialist scientists around the world are sounding the alarm bell and talking about millions of dead. The examples of the influenza in Spain and elsewhere, where we had millions of dead, are not far back. That is why what I would like to say to Mr Matsakis is that he has the right not to vote for the report, but he does not have the right to mislead the European Parliament.
. Mr President, I should like to thank the Members for a very interesting debate. Once again it has been confirmed that we have the same approach and that we see eye to eye on this issue.
Almost all aspects of the preparedness plans are generic in nature. That means that, when we prepare for a possible flu pandemic, we are preparing not just for the possibility of avian flu, but for any flu pandemic and, when it comes to it, for any health threat. Since they are mostly generic in nature, they can be used in any kind of health threat and they are therefore a good investment on the part of the Member States and the Community that will not go to waste. We should all pray that they do go to waste, that we do not have a health crisis and will never actually need to use them, but nevertheless it is a good investment in preparedness, both for natural pandemics and for bioterrorism.
We are much better prepared than we were last year or the year before. We have not yet reached the target and we can never actually say that we have. It is a continuous effort and there is always room for improvement, always a need to do more. Nevertheless, we have really come a long way, but we still have much to do. We still do not know a great deal about the specific virus. That is why we have invested so much in research into the specific avian flu virus and how it behaves. We have certain statistics, but given the areas where the virus usually occurs and is endemic, the reporting and monitoring is not as effective as in some other areas. We still lack data and will therefore be investing in this.
I will not go into the animal health side, since we had an opportunity to discuss that recently in this House. However, the basic policy of the European Union, as well as the world community, is to make sure that avian flu remains an animal disease. In order to do that, we have to eradicate and deal with it effectively at the animal level.
Cooperation is very important. We had the post-Beijing Conference in Vienna last week, where practical steps were discussed for implementing and fulfilling the pledges already made in Beijing. It is true that progress was slow. I am optimistic that things will speed up now. All the European Commission decisions required for the EUR 100 million pledged are in place now and it will start being spent on the various initiatives. The next meeting will be in Africa and will cover the problems of the region. I must remind you that the European Community has pledged money specifically for the African continent.
I agree that it is very important to have the involvement of all services. That is what we have done in our specific plan and that is what we encourage Member States to do in their own national plans. There should be a lead preparedness and response authority, but all services in each Member State and at Community level as well should be involved.
The interoperability of national plans is also very important and we have been working on that. I totally agree with those of you who raised the issue, for example, of borders closing. In the reality of the European Union, one Member State cannot close its borders or cancel flights from a specific place when we have the internal market and freedom of movement. We need cooperation and coordination. We have already set up the structures and mechanisms to achieve that at Community level. We have raised this issue at G8 level – international level – as well, proposing the ‘no first use’ principle, so that no G8 partner would close its borders and cancel flights without at least consulting the others in the group.
I take your point on the issue of the institutions. As you know, we have been working on continuity of Commission services. We have also asked Parliament to look into this matter, and will be working closely with Parliament’s services to ensure continuity within Parliament and its meetings and services.
Antivirals are certainly a debated issue. Antivirals are not a panacea, they are not a cure, they are the first line of defence and we have always said that. But as long as we do not have the pandemic virus, we will not have the pandemic vaccine which would be the basic defence. We are trying to shorten the period required to develop an approved licence and produce the vaccine, but we will need something in the meantime and antivirals are one solution.
As regards the issue of stockpiles, it is not just that some Member States object to the principle, but there is also reluctance by many Member States on the funding of the stockpile. We explained that it will not be a substitute for national stockpiles. On the contrary, in our options paper we have introduced a condition that, in order to be able to benefit, a Member State will have to prove that it has actually begun creating its own national stockpile. That would be a great relief, not only for the Member States that are still in the process of developing stockpiles, but for the neighbouring countries as well, and for the WHO. The WHO would not then have to worry about the European region, because we would take care of ourselves and our neighbours and the WHO could concentrate on other regions in greater need than us.
I totally agree with Mrs Grossetête, but I am afraid that was not the response we received. I was disappointed, but at the same time we have to be realistic. I do not want this debate to continue and then be used as an excuse for some Member States not to develop national stockpiles. Unless the Council changes the position, the Austrian Presidency, ‘challenges’ – if I can use the expression – the Member States to say they will be willing to review the position. It is important to emphasise that Member States will have to create their own national stockpiles.
I totally agree that this is a question of solidarity. To be realistic, if we cannot agree on the solidarity principle now, what is going to happen if there is a crisis and one Member State has to share its medicine with other Member States, with all the citizens feeling threatened? One of the weaknesses detected at the exercise last November was the unwillingness on the part of Member States to share medicine. We therefore need to establish solidarity now, when we can be more realistic in our approach than in a time of crisis. Then it can work in the way we would all wish. Nevertheless, we will try to coordinate the Member States and at least make sure that they take all the necessary steps for the sake of their individual citizens and European citizens in general. I will, as always, keep Parliament informed of every step we take.
Mr President, I can see Mr Kyprianou leaving the Chamber, but he has not answered the question as to which countries will ultimately be withholding their solidarity. Mr Bowis was right to list a few names, but I should like to find out from the Commissioner if he can confirm them. It is of huge importance to me that we as MEPs do our jobs, but also that we can pass this expertise on to our colleagues in the national parliaments so that they can reprimand their governments when they fail to come up to the mark, and draw attention to the total lack of solidarity in this area. I believe that that is also what European democracy is all about, namely to pass on what we do in Europe to the national and regional parliaments.
. Mr President, I am afraid that, as you know, the practice is that we do not release the individual positions taken in the Council. The Council takes decisions as a body and there was no such decision in that respect, which we regret.
It is up to each Member State to disclose its position. We have to present the picture as a whole, which is why it would not be productive at this point to start naming individual Member States. It is a complicated issue and the position taken by each Member State would have to be explained in detail. I regret that it would not be useful to present specific names at this stage.
The debate is closed.
The vote will take place on Wednesday at 12 noon.
– The next item is the statements by the Council and the Commission on human rights in Tunisia.
. () Mr President, Commissioner, ladies and gentlemen, human rights is one of the issues addressed – and very intensively and on a very long-term basis – by the European Union’s network of treaties with third states, comprising association agreements, cooperation agreements, European Neighbourhood Policy action plans, and human rights, the common values of the European Union, are indeed an essential component part of them, not merely for legal reasons, but because this European Union defends certain values and takes care to see that third states do likewise. Among them, of course, is Tunisia, and the Council has indeed had good reason recently to be concerned about the human rights situation there.
I would like to take this opportunity to say how regrettable I think it is that Mrs Flautre should herself have come to be on the receiving end of threats from the Tunisian security forces. On 5 June, the European Union lodged a very strong protest concerning these occurrences with the Tunisian foreign ministry.
The upholding of human rights is a quite essential element in our dealings with Tunisia, just as much as it is in our relations with those third states with which we have agreements, and is set out as such in very clear terms in the association agreement with Tunisia and in the European Neighbourhood Policy action plan in respect of that country. As part of the action plan, which has been effective since 4 July 2005, Tunisia entered into a number of very specific obligations concerning democracy, responsible governance and human rights, and there is no doubt about the fact that practical compliance with these obligations is of major importance in terms of the further development of the European Union’s relations with Tunisia. One thing to which the country committed itself was the establishment of a sub-committee on human rights. We strongly invite our Tunisian partners to make it possible for this sub-committee to hold its first meeting in the coming months. The European Union wants to deepen dialogue on these important issues before this year is out.
It is obvious that the European Union would like to see Tunisia – like every other third state – becoming stronger and more prosperous, while at the same time making progress in those areas where there may be deficits, as is the case, in many instances, where human rights are concerned. It has to be said that international reports, statistics and rankings point to Tunisia enjoying good, and indeed impressive, economic rights and social advances. The EU very much welcomes Tunisia’s efforts, particularly as regards the position of women, the right to education and other issues.
That an Arab country should make very definite progress in these areas is important for the Arab world as a whole, and so are the positive steps that have been taken in recent months, and we do – as we should – acknowledge them, such as, for example, the opening up of the prisons to the International Committee of the Red Cross, the appointment of a mediator and the amnesty for political prisoners. Since Tunisia is one of the most important countries with the capacity for serving as an example to the Arab world, we also hope that we will be able to work together with it within the new UN Human Rights Council in a constructive manner.
None of this, however, can conceal the fact that the human rights situation in Tunisia does, in many respects, give cause for concern, particularly as regards the right of expression of opinion, freedom of association and freedom of assembly, not to mention the independence of the judiciary. In particular, the events before and during last November’s world summit on the information society in Tunis still cast a shadow over Tunisia. Following these occurrences, we gave Tunisia a public and clear reminder of the European Union’s expectations of it as regards the discharge of its obligations and responsibilities in matters of human rights.
On the occasion of a human rights démarche by the EU in November 2005, we underlined our regret at the occurrences at the World Summit and reiterated our core concerns, which were, firstly, that an end should be put to the blocking of EU-funded civil society projects; secondly, that progress should be made in the implementation of the programme of judicial reform; and, thirdly, that a sub-committee for human rights should be set up. There is no doubt that these démarches were a first step, and the Commission and the Council have closely monitored developments since November. As the Austrian Presidency of the Council began at the start of this year, a number of accommodating gestures were in fact seen to be made, including the signature, in December 2005, of the financial agreement for the MEDA programme for the modernisation of the justice system, and the release of EU funds for two NGOs.
However, the funds for the oldest and most respected human rights organisation on the African continent, the existence of which the Tunisian authorities themselves describe as an remained blocked, which, indeed, they still are. The organisation to which I refer is the whose complaints about the police’s attempts at intimidating its members and at interfering with its proper functioning have not since then been resolved. As long ago as September 2005, the organisation was prevented from holding its General Meeting pending a court ruling that is still awaited. The EU troika’s response to this was to embark on a démarche in Geneva in order to back up the EU’s desire that the League might be allowed to continue its work without hindrance. I am sure that the Commission, too, would like to say something about the blocking of the funds it has allocated to the League, but I do not myself propose to say anything further on the subject.
Despite a further démarche by the European Union on 22 May this year, the League was again prevented from holding its General Meeting on 27 and 28 May, when police were deployed in a disproportionate manner against peaceful activists, and, regrettably, the chairwoman of your House’s Human Rights Committee, Mrs Flautre, was not only a witness to this but also a victim of it.
I would like to take this opportunity to point out that repeated occurrences of this kind do damage to a country's image in the eyes of the world at large. Following our exchange of views with the Tunisian foreign minister on 5 June, the Presidency has taken further steps by way of response to these occurrences. The meeting of the association committee in Tunis, scheduled for July 2006, will offer us an appropriate context for a debate in which these events can be addressed, and we are also willing to engage in a frank and constructive dialogue with you, in this House, on that subject.
I would like, by way of conclusion, to make a number of further observations on other developments in the human rights sphere, to which this resolution of your House makes reference, and which are also a cause for concern to the Council. Freedom of association – albeit within certain limits – is enshrined in the Tunisian constitution; as is so often the case with human rights issues, the law or the constitution is very much up to standard, but what matters is the way these are implemented and enforced. The Tunisian constitution also guarantees the independence of the judiciary, but, on the other hand, there are numerous reports of the authorities interfering in court cases. The case brought against the lawyer Mohammad Abou, which, as you know, was brought against him after he published a critical article online, would appear to back up these accusations.
Let me now conclude by stressing that European Union is very interested in cooperating with Tunisia in modernising its justice system, for which purpose it has allocated funds as part of the MEDA programme, and it takes a great interest in the progress achieved in putting this project into effect.
Speaking on behalf of the Council, I can assure you that the European Union will continue to be firm in raising human rights issues and concerns with Tunisia and will be demanding of the Tunisian authorities that they apply the principles of human rights and democracy across the board. In so doing, our first priority has to do with the discharge of the obligations concerning democracy, responsible governance and human rights, given by Tunisia to the European Union in the context of the European Neighbourhood Policy. We have left Tunisia in no doubt that it is on compliance with these obligations that the further development of our relationship will depend.
. Mr President, the Commission is closely following the human rights situation in Tunisia. It is using all the means at its disposal to encourage the Tunisian authorities to make progress in this crucial area. It is particularly concerned over breaches of fundamental freedoms, such as the freedom of expression, association and assembly.
My colleague, Commissioner Ferrero-Waldner, in her bilateral contacts with the Tunisian authorities, including her latest visit to Tunisia in October 2005, has systematically pointed to the importance of respecting human rights and developing a free, open and participative civil society.
The Commission has also closely followed the events and incidents that occurred during the congress of the on 27 May. On that day, despite a warning note from the Tunisian authorities, a representative of the delegation of the European Commission attended the congress of that league. He therefore witnessed what happened and was able to provide support to the representative of the European Parliament, Mrs Flautre, who also participated in the event.
I very much regret that she was threatened by the security services and find this totally unacceptable. Hence, on 5 June 2006, a meeting took place between the Tunisian Minister of Foreign Affairs, Mr Abdallah, and the EU Ambassadors in Tunisia. The head of the Commission delegation underlined on that occasion that the presence of the Commission observers and parliamentary observers at the congress of the was quite legitimate. Unfortunately, the Tunisian authorities remain reticent over the issue of this league.
In more general terms, I wish to remind you that the Commission is committed to providing support for the promotion of human rights and the development of civil society in Tunisia, including this human rights league. In that context, the Commission deeply regrets the continued blockage by the Tunisian authorities of EU efforts in support of civil society, particularly under the European Initiative for Democracy and Human Rights. We shall continue to press the Tunisian authorities to rapidly unblock these.
With regard to the future, it is our firm intention – shared with the Council – to use neighbourhood instruments as a lever in the field of human rights. The EU-Tunisia Neighbourhood Action Plan includes sweeping commitments in the field of human rights, democracy and better governance.
Moreover, it provides for the creation of a human rights subcommittee where the implementation of such commitments will be jointly assessed and monitored. On 2 June 2006 – just two weeks ago – the Commission submitted to the Tunisian authorities the draft internal regulation of the abovementioned subcommittee and is awaiting a reply from the Tunisian side.
I therefore want to firmly reassure you that the Commission will continue its efforts to ensure that the provisions of the association agreement and of the EU-Tunisia action plan with regard to respect for human rights and fundamental freedoms are being duly implemented.
. Mr President, Tunisia is one of our partner countries in the Barcelona Process, and thus there should be interest, from both sides and not only from ours, in order to ensure that the commitments made in this process are observed, including those regarding the respect for human rights.
Yet, Mr President, we also need to be cautious, without jumping to any hurried conclusions. This is the third time in around six months that this Parliament is discussing the resolution on human rights in Tunisia. This is out of tune with what we say and also with what we do not say about other countries, including some of our partner countries in the Mediterranean where the human rights situation is certainly no better than that of Tunisia.
To be clear, I consider that Tunisia has a great deal more to be done in this field. On our part, however, we also need to send a message to Tunisia which is just, balanced, coherent, and treat all countries in the same way. After all, we are speaking of a country which has already made a degree of progress, as Minister Winkler mentioned in his intervention. We are talking about a country which has just been elected into the Human Rights Council of the United Nations. This is a country which has also just took over the Presidency of the Euro-Mediterranean Parliamentary Assembly.
Mr President, I do not know how coherent we are being by insisting on maintaining the Congress of the Tunisian League for Human Rights when we know that there is an order from the Tunisian Court for this Congress not to take place. What are we expecting: that the order of the Court be challenged or ignored? Would it then not be better, rather than condemning, to solicit dialogue between all parties involved? Would it not also be better to ask the Tunisian authorities to participate as well in order for a solution to be found? Undoubtedly, it is important for this Congress to be held, yet we know that there is a blockage due to this Court order, and we need the commitment of all parties in order for this impasse to be unblocked.
Even with regards to the law on the superior institute of lawyers which has just been passed, what exactly are we saying? Are we saying that there has been a breach of human rights because no consultation was made on this law before it was passed? Because if this is what we are saying, then we should admit that there is a large number of Member States of the European Union itself which are also breaching human rights due to lack of consultation. To conclude, Mr President, I repeat that I wish to see a Tunisia which safeguards human rights a lot, lot more, but I also want to see that we send this message in a constructive manner.
. Mr President, we are concerned here with the third resolution that we are proposing that the European Parliament adopt on human rights in Tunisia. With the Commission and the Council having followed the same line as our Assembly last September and December, we had a right to hope that Tunisia would respect its European commitments. Nothing of the sort happened, as the ban on holding the Congress of the Tunisian Human Rights League and the recent forceful interventions against human rights activists and legal professionals demonstrate.
Just as serious is the way in which the agreement with the European Union on the reform of the judiciary is being misused. This agreement, which was signed in December 2005, was intended to mark real progress in terms of respect for human rights in that country and, above all, to guarantee a genuinely independent status for the judiciary. The only measure taken in connection with the association agreement has therefore been harmed by the fact that the law establishing the lawyers’ training institute was imposed without the opinion of the Bar and placed under the exclusive authority of the executive.
Not only have the commitments made by Tunisia not been fulfilled but, furthermore, the expected progress has not been observed. Quite the contrary, the latest events reflect a worsening of the situation and amount to a form of provocation towards the European Union, given that respect for human rights underpins the EU-Tunisia partnership. There is therefore no use in confining oneself to words and hopes.
What we expect from the Commission and from the Council are acts, since the pedagogy of dialogue does not seem to be enough. We therefore call for an Association Council to be convened quickly, for the Congress of the Tunisian Human Rights League to be held without any restrictions, for the funds earmarked for civil society to be released and for the acts of intimidation and harassment to stop.
Furthermore, we are calling for all of those measures that will be considered appropriate where adopting our resolution is concerned to be accompanied by a precise and fixed timeframe, so that no one can be unaware of the reciprocal commitments that link the European Union and Tunisia.
. Mr President, today’s debate is a repeat of the one that we held exactly six months ago, on 13 December 2005. The Presidency concluded its speech back then in the same manner as today’s speech. I quote: ‘It is now time for us to look forward to the implementation by the Tunisian authorities of the commitments made by President Ben Ali. Implementation of these commitments will be an essential element in developing EU-Tunisia relations'.
Since then, steps have indeed been taken by the European Union, but those steps have clearly shown their limits. The deployment of Tunisian police officers and their violent behaviour – which I have witnessed first-hand – prevented the Congress of the Tunisian Human Rights League from being held at the end of May, but not, Mr Busuttil, as a result of a court ruling, given that 32 court actions have been taken against the LTDH. This is well and truly a case of legal harassment. The funds allocated to the associations are still frozen. A great many independent NGOs and political parties are still being denied the right to exist. The judiciary is still being repressed. Mr Abou is still in prison, and the harassment directed towards not only him, but also towards his wife, takes place on a daily basis.
You have announced to us, Mr Winkler, that an Association Committee will meet in July. Is that the response to the formal request made by the European Parliament, in December, for an urgent meeting of the Association Committee aimed at looking into the priority issue of human rights in Tunisia?
That being the case, it is quite logical that the Tunisian authorities are acting with a growing sense of impunity. I will turn once again to you, Mr Winkler: how might one justify the fact that the Austrian representative did not even think it useful to travel to the Congress, and that he clearly did everything in his power to hamper the action taken by the European Union on the ground? Only two Member States were present at the Congress of the LTDH.
Finally, I must emphasise the so-called ‘reform and justice' project. The Tunisian authorities have just succeeded in passing a project establishing a lawyers’ training institute against the unanimous opinion of the Bar Council. The Tunisian authorities still refuse, to this day, to authorise the visit of a United Nations special rapporteur on the independence of judges and lawyers, while the magistrates’ association has simply been disbanded and replaced. How can we believe, under these circumstances, that the Tunisian authorities have the slightest intention of safeguarding the independence of the judicial system?
Commissioner, I believe that we must suspend this entire project in order to review it and that we must make the completion of the project and the payment of EU funds subject to certain conditions.
Mr President, ladies and gentlemen, the violation of human rights in Tunisia has now taken a shocking turn. The Tunisian Government has prevented the Tunisian League for Human Rights from holding its congress by deploying police and secret services. That is unacceptable.
I must point out that the Tunisian league is an integral part of the International League for Human Rights, which is a key partner in discussions with EU institutions. Not only did the police physically prevent the meeting from taking place, but they also mistreated our fellow Member Mrs Flautre, to whom I offer my full personal solidarity and that of our parliamentary group as a whole. I should also like to extend our solidarity to Mr Mokhtar Trifi, the president of the Tunisian League for Human Rights, and all his colleagues. I must also point out that the funds that the Commission has allocated for projects to promote human rights remain blocked.
The whole European Union is politically being held hostage by a government that has decided to trample on human rights. The time has come, therefore, to react. The European Commission must stop hiding behind the divisions within the Council of the European Union and behind the vetoes imposed by France in particular.
I formally call for the Commission to start the procedures for calling an extraordinary meeting of the EU-Tunisia Association Council, in order to evaluate the state of political and civil liberties in the country. We must not be afraid to raise the additional possibility of suspending the EU-Tunisia Association Agreement on the basis of Article 2 thereof.
I say this also in my capacity as rapporteur on the democratic clause, which was unanimously approved by the European Parliament and gives us full political legitimacy to call for suspension of the agreement and to ask for the Subcommittee on Human Rights to be urgently convened. The Commission and the Council, on the other hand, tell us that they intend to continue cowering to a despotic government that, from Tunis, thinks it can tell them what to do in Brussels. In that case, however, I do not think that Parliament will be on your side.
. Mr President, sadly, I have little time, but some of my predecessors have seen themselves granted certain favours, and I request the same treatment.
My group should like to point out that, contrary to what people are so fond of believing in this House, there is no unanimous desire to pick a fight, in the field of human rights, with the government of Tunisia, a friendly country if ever there was one. That was, moreover, the tone of the speech made by my excellent fellow Member, Mr Busuttil, which I support.
Firstly, many believe that the internal disputes within the Human Rights League - which, I might add, are obscure Tunisian disputes - should not be resolved by the European Parliament. That is not our role. Secondly, many of us are delighted to see that a country of the South is progressing so well on the path to development, and has been doing so for many years now, and that it might eventually become a genuine developed country and, as such, serve as an example to the whole of the Arab world, and perhaps even to the whole of Africa.
Our admiration for Tunisia is all the more profound because its government is able to keep what are, as we know, ever-recurring and ever-threatening waves of fundamentalism and religious fanaticism at bay. Many of us are surprised, too, that some people should be obsessed with this country to the point where they devote the bulk of their term in office to trying by all possible means to heap opprobrium on it. That is strange to say the least.
Finally, many wonder about the constant recourse to this ‘double standards’ principle. We are very fussy about human rights with some countries, especially when they escape the influence of the United States and the English-speaking world, but we are much less so with others, including the Member States.
Mr President, Mr Winkler, Mr Rehn, ladies and gentlemen, a great deal has already been said in this debate, with some conflicting points made at times. I should therefore like to say to you straightaway that I do not wish to go back over the unacceptable events that have taken place and that are, moreover, taking place every day in Tunisia. I believe - and this is undoubtedly what a number of Members of this Parliament are waiting for - that we must go beyond the stage of condemning this kind of event, otherwise we will never stop having to do so.
What we want now – and several of us have said so – is action, that is to say practical decisions by the Council and the Commission regarding Tunisia on account of the incessant human rights violations of which the country is guilty. We have the means to put pressure on the Tunisian Government, let us use them!
In this regard, I am delighted by what I heard from the Council’s representative, namely that the sub-committee on human rights is being convened. This response is overdue, but, if it were able to be implemented, it would be a good thing. It has become urgent, as others have said, to convene the Association Council provided for by the agreement between the Union and Tunisia and to impose on the latter a binding schedule in which respect for human rights must be the central issue to be settled.
For fear of losing credibility on the international stage, the Union must, in my opinion, have the courage to make strong political decisions, and I join Mrs Flautre in calling for the suspension of all cooperation with Tunisia.
I will conclude, Mr President, by saying this: the resolution that we are going to vote on is targeted at the other European institutions, but it must also attract the attention of Europeans, many of whom sunbathe each year on the beaches of Djerba and of Tunisia in general, and remind them that, just a stone's throw from their beaches, are prisons in which democrats are rotting away.
Mr President, Tunisia is a key country in the Euro-Mediterranean process. This is demonstrated by the fact that it has had an Association Agreement since 1998 and an action plan since 2005 and that its Parliament has presided over the Euro-Mediterranean Assembly for the last couple of months.
That is precisely what makes the things happening in that country in terms of human rights violations even more serious. In reply to Mr Busuttil, when he says that we spend too much time on Tunisia, I would say that what we cannot do is abandon a friend as an impossible case and we will therefore have to produce as many resolutions as are needed. We must not allow the Tunisian authorities to believe that, however much we talk about human rights violations, we will get tired of it and shut up. That would be unfair to the Euro-Mediterranean process, it would be unfair to the Tunisian people and it would be unfair to ourselves. The fact that Tunisia acts badly cannot be allowed to justify others also acting badly. That is the political problem we are facing, Mr President.
The Euro-Mediterranean process is a success, but there is at least one issue in relation to which we have not yet achieved our objective, and that is that respect for human rights should be the norm in the politics of all the countries involved in this process. What has happened in Tunisia is the latest example, but it will not be the last, unfortunately.
I would therefore call upon the Tunisian authorities to think in terms of becoming a model of a secular and democratic State, that respects human rights, and to stop being a model of a secular State that does not respect human rights, and they understand perfectly well what I mean by that.
. () Mr President, Commissioner, ladies and gentlemen, as several speakers have pointed out, Tunisia is a partner of ours, and I believe that it is important that we should treat it as one, without ignoring all the difficulties involved.
You have also pointed out that this is a country that serves as an example to others, that it plays an important part in the Euro-Mediterranean partnership, and that our striving for a dialogue between religions and civilisations makes it important that we should keep on talking to a secular and moderate Islamic country.
It is for that reason that I believe that the political and diplomatic measures for which we opt in addressing violations of human rights – and nobody will deny that the human rights situation in Tunisia is unsatisfactory – must be proportionate, and what that means is that we should try to take the sort of action that brings results, while also – and this is where I can do no other than agree with Mr Busuttil – maintaining our own credibility by means of a consistent, coherent and clear human rights policy.
Mrs Trautmann laid particular emphasis on cooperation in the judicial sphere, and this is something that strikes me as particularly important. Being a lawyer myself, and having practised as one for many years, I cannot do other than endorse that view, for an independent and operational justice system is crucial to the functioning of a democracy. I therefore believe that we and the Commission must support and foster those projects and work with Tunisia towards an independent and functioning justice system.
Several speakers also said that nothing has been done about the demand for an urgent meeting of the Association Council. Perhaps I might remind you that the calling of an Association Council meeting requires the consent of both parties, but this Association Council will now convene in July, when it is not a matter of doubt that we will use this opportunity to express to Tunisia our disquiet, our concern and our expectations. I do believe, then, that we should press on with our policy, which is a very coherent one aimed at improving the human rights situation in Tunisia, and I do think we are on the right track here. As I indeed said in my introductory remarks, some progress has been made, and I trust that it will be possible for more to be achieved. You may be assured that the Council and, I am sure, the Commission, too, will maintain a consistent line on this matter.
. Mr President, it is clear that the situation in Tunisia as regards human rights continues to be very serious, not least where freedom of expression is concerned. Both international and local human rights organisations, unfortunately, report an increasing number of cases of concern. This must be the starting point for our assessment and our policy, where human rights are taken as the key priority.
The Commission will continue closely to monitor developments and will use all the means at its disposal to improve the situation. For instance, I hope that the EU-Tunisia sub-committee on human rights and democracy will soon be up and running. Tunisia has already informally stated that individual cases will be raised, notably in the framework of its political dialogue meetings with the European Union.
It is evident that a dialogue on human rights must also include individual cases. I have some experience on this as regards the candidate countries, where it is linked to our rigorous conditionality. The application of conditionality is essential for the use of the ‘soft’ power that the European Union has at its disposal.
I hope that conditions can be established for a fair and smooth implementation of the MEDA project on modernisation of the judiciary, to which there was a reference, a project for which we have a budget of EUR 22 million. That would be an important step forward in enhancing reform and modernisation of the judiciary through the MEDA programme.
To wind up the debate, I have received six motions for resolutions(1), pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.
The next item is statements by the Council and the Commission on the 17th EU-Russia Summit (26 May 2006).
. () Mr President, Commissioner, ladies and gentlemen, as both the Federal Chancellor himself, the Foreign Minister, and I myself have already told you, relations with Russia are of particular strategic significance, and it is therefore obvious that the Austrian Presidency treated this 17th EU-Russia summit in Sochi on the Black Sea on 25 May as a special priority. In essence, the summit considered important issues in our relations with Russia, including the implementation of the common roadmap, the situation in the EU and in the Russian Federation, and future treaty relationships, but also international issues. At the heart of discussions, though, and for reasons that will be obvious to you, was the important topic of energy.
As you are all aware, only a few hours into the presidency, something occurred that the Federal Chancellor has termed a ‘wake up call’, and that has resulted in the European Union developing a deeper interest in this topic. I would also like to remind your House of the conclusions from the March European Council. The issue of relations in matters concerning energy, particularly with Russia, has also been the subject of in-depth internal debate within the European Union, and so the summit offered a good initial opportunity for talks with President Putin about the gas dispute between Russia and Ukraine, which triggered the January crisis. Although President Putin strongly defended Russia's actions and tried to explain them, he was very struck by the strength of the European Union’s reaction in this matter.
Not only did the March European Council, for the first time, lay the foundations of a European energy policy, but it also had an impact on discussions in Russia. The European Council at the end of this week will be taking a paper by the High Representative and the Commission as the basis for deliberations on the external dimension of the European Union’s energy policy, which will also take account of the positions expressed by Russia at the summit.
The deliberations of the G8, which are to meet in St Petersburg in July, will also take account of the discussion on energy at the summit. You will be aware that, under the Russian presidency, the main topic of the G8 is the security of energy supply.
We have seized this opportunity for a thorough, honest and frank dialogue on energy matters. The European Union has made it clear that Russia must be – as it indeed was and is – a reliable partner in the energy sphere, but we have, nonetheless, expressed our concern at the effects on the EU of the January gas dispute between Russia and Ukraine and emphatically pointed out that our relationship in this area must be founded on mutuality, not only as regards access to markets, but also as regards infrastructure and investments. We also emphasised the significance, where competition is concerned, of the principles of transparency and openness, and strongly urged Russia to ratify the Energy Charter Treaty.
President Putin, by way of response to this, gave an assurance that Russia would continue to be a reliable energy supplier, while, at the same time, not excluding the possibility of Russia ratifying the Energy Charter Treaty in the long term. Until that happened, though, he said that cooperation should be on a case-by-case basis, and pointed out that there was already substantial foreign investment in the Russian energy sector, to a considerably greater extent than in many other energy-producing countries. He took the view that the mutual approach would make sense only if the European Union were itself prepared to allow Russia access to resources that it saw as being as significant for it as energy resources were to Russia.
It became evident that the European Union and Russia had decidedly different views as to the shape that future cooperation should take, but it should be noted on the positive side that the EU-Russia summit saw the subject being handled in a frank, positive and productive fashion, with both sides agreeing that the energy dialogue, having already been begun, should be continued with to a greater extent and in greater depth. In particular, President Putin clarified his desire to build bridges despite the differences and work towards an agreement with the EU. At the summit, both sides stressed their mutual dependency where energy was concerned and emphasised that the EU and Russia had to define their relations in this crucial area by mutual agreement.
The summit did, of course, include discussion of other issues. One of these was the possibility of Russia joining the WTO. Russia has decided to conclude negotiations before the end of this year in order to be able to join in 2007. We reassured them of our support and reiterated our willingness to then draft a ‘free trade agreement plus’ with Russia within the framework of a future comprehensive treaty that would be intended to replace the partnership and cooperation agreement that is, albeit due to expire, already in place.
Russia reiterated its desire that the work on a new treaty of this kind between it and the EU should be brought forward with all speed. It was agreed that this treaty should be as comprehensive and durable as possible in line with the needs and dynamics of the relations between us, and that, in order to avoid a vacuum, the existing agreement should continue to apply until such time as the new treaty entered into force.
We were particularly pleased that it was possible, at the summit, to sign visa facilitation and readmission agreements on the basis of the agreement reached at the end of the previous year under the UK’s presidency. These agreements will make both business traffic and interpersonal contact considerably easier. The European Union regards the conclusion of a readmission agreement with Russia as a major success and as being of great significance. This agreement is also a demonstration of the productivity of the relations between the EU and Russia and of the real benefit that our people derive from them. Further to it, we have again urged Russia to take steps to ensure that the border agreements with Estonia and Latvia can be ratified.
It goes without saying that human rights issues, too, were raised at this summit. In discussing the situation in Chechnya, we welcomed the agreement with the Commission on the modalities for the implementation of a EUR 20 million programme in support of socio-economic recovery in the Northern Caucasus. We also made reference to the consultations on human rights, the third round of which was held in Vienna in March, and which has become an essential element in relations between us.
Finally, I would also like to mention the fact that the deliberations also focused on international issues and, in particular, on the situation in Iran. We also addressed the situation in Belarus and reiterated our willingness to work together with Russia towards a resolution of the so-called ‘frozen conflicts’ in Moldova and Georgia.
It finally proved possible, at the summit, to reach agreement on an Institute for European Studies in Moscow, to be funded jointly by the EU and Russia.
All things considered, this was a good summit with free and frank discussions in a friendly atmosphere, with both sides being willing, despite their differences, to build bridges and find solutions for the problems they both face.
. Mr President, honourable Members, I am grateful for this opportunity to report, on behalf of the Commission, President Barroso and my colleague Ms Ferrero-Waldner, on the EU-Russia Summit which took place in Sochi on 25 May. The summit took place one year after the adoption of the four roadmaps for the Common Spaces and thus provided a good opportunity to review the progress made since then.
The summit was the occasion for the signature of the visa facilitation and readmission agreements. The visa facilitation agreement will help encourage contacts between the peoples of the EU and Russia. The readmission agreement will help tackle illegal immigration, an issue of growing concern to both the EU and Russia.
At the summit, there was a very open, frank and substantive discussion with President Putin on energy. It was never our expectation that we would find complete agreement in Sochi, but the Summit did clarify our respective positions. That was extremely helpful as we prepare for the European Council discussions on the external aspects of EU energy policy on the basis of the joint paper by the Commission and the High Representative. The EU and Russia are and certainly will remain interdependent in the energy sector and there is a genuine opportunity to integrate EU and Russian energy markets in a mutually beneficial, reciprocal, transparent and non-discriminatory manner. In that regard, we look forward to continuing our dialogue with Russia both bilaterally and multilaterally at next month’s G8 Summit.
As for the future framework for EU-Russia relations, the Summit agreed that our aim should be to replace the Partnership and Cooperation Agreement with a new, durable, comprehensive and legally-binding agreement which should be capable of promoting the further development of EU-Russia relations. The PCA would remain in place until a new agreement comes into force. The Commission is currently preparing draft negotiating directives to that effect. If the Council is in a position to adopt them by the next EU-Russia Summit, negotiations could begin by the end of this year. For both the EU and Russia, Russia’s WTO accession remains a key priority. This will lay the foundations for bringing EU-Russia trade and economic relations to a qualitatively new level in the context of the PCA successor agreement, taking into account the existing PCA objective of a free trade area.
In that context, let me report to Parliament that we are making good progress on agreeing a new framework document for the renovated Northern Dimension policy. The Commission is negotiating the text with Russia, Norway and Iceland. I am pleased to say that Russia shows every interest in confirming its joint ownership of the Northern Dimension policy. We hope to have an agreement in time for the senior officials’ meeting in Finland in September. We will keep Parliament informed and seek to ensure that the parliamentary dimension is included in the new policy.
International issues were discussed in depth at the summit. The dialogue which has developed with Russia over recent months, in particular on Iran and the Middle East, is a sound example of the EU and Russia working to put the concept of effective multilateralism into practice.
The EU also emphasised the need to work together with Russia on issues in our common neighbourhood. We remain firmly of the view that the resolution of the frozen conflicts and the development of democracy and market economy in the countries of the region represent the best route to ensuring a stable, peaceful and prosperous neighbourhood for both the EU and Russia.
A number of other sensitive issues were discussed in a constructive spirit at the summit. The EU stressed the importance of Russia ratifying the border agreement with Estonia and signing and ratifying the border agreement with Latvia. In that context, let me welcome the recent meeting between Prime Ministers Kalvitis and Fradkov and hope that this represents the start of an intensified bilateral dialogue.
The EU also raised its continuing concerns with regard to the situation in Chechnya, notably in the light of the most recent visit by the UN High Representative for Human Rights, Louise Arbour. The regular EU-Russia human rights consultations continue to provide a useful forum for addressing these issues.
In conclusion, the summit demonstrated the breadth and depth of our common policy agenda with Russia. As the EU-Russia strategic partnership develops, the need for EU coherence becomes all the more essential. The dialogue the Commission has with the European Parliament on Russia is therefore a very important element in this regard in enhancing coherence, coexistence and the effectiveness of EU policy vis-à-vis the Russian Federation.
. Mr President, there is no doubt as to the importance of cooperation between the European Union and Russia. While we must, more than ever, try to enjoy the benefits of that relationship, we must also have the courage to address the difficult areas with each other. That is why it is necessary for Europe, more than ever, to speak with one voice. So, then, let us hear no more of German Chancellors who claim that Russia is a fantastic democracy, while other countries try to improve the human rights situation in that country. There is now hope of a new beginning in that respect.
Although our cooperation is based on four common areas, we cannot but conclude that this cooperation is not sufficiently strategic or pragmatic. Economically, barriers have been lowered and we have gained benefits, but with regard to the other three common areas, there has been too little in the way of real progress. It is important, though, to get this balance right. We must avoid creating the impression that human rights are temporarily secondary to economic interests or gas interests. We must strike the right balance whilst keeping the channels of communication open.
With regard to energy, as was said a moment ago, we must pursue not only a sustainable relationship between supplier and customer, but also prevent Russia from using gas as a political lever in future. Human rights should also be expressly laid down in the new partnership and cooperation agreement after 2007, such agreement not just involving consultation among politicians, but from now on also permanent contributions from international and national independent NGOs.
Finally, if Russia does actually want to join the World Trade Organisation, it will have to abide by WTO standards from now on. We should, accordingly, heap criticism on Russia, not only for the economic sanctions against Georgia and Moldova, but also for the on-going trade conflict with Poland. Commissioner, this has been going on for months, and is now also a European responsibility. Can you indicate how we can resolve this on-going conflict as soon as possible?
Whatever happens, the common approach is paramount and that is what we must focus on now more than ever. I think that the common resolution as it is now before us is a good starting point for Parliament and I, as delegation chairman, should like to pass it on to our counterparts in Russia next week.
Mr President, I would concur with Mr Eurlings’ final remarks. We have drafted an excellent joint resolution covering many aspects which I cannot repeat in the two minutes allotted to me. I also share Mr Eurlings' criticism of the somewhat pragmatic way in which cooperation with the Russian Federation is fleshed out by working in those four areas.
Taking practical steps is, in principle, to be welcomed, as was demonstrated recently with visa facilitation between the EU and Russia, although this gets a little in the way of the balance that should be struck between the different areas we regard as important. Policy should not become fragmented, which is exactly what is at risk of happening with the system of the four areas and the steps that are taken within each of those. We must continue to look for a common denominator in respect of this cooperation. Three elements are important in this.
Energy has already been mentioned. We need a more transparent way of working together, which should indeed involve us refraining from exerting political pressures, as is occasionally done in the area of energy.
Secondly, we must enter into a critical human rights dialogue with Russia about the situation within Russia itself, about the Chechens, about the NGOs, about the authoritarian tendencies which the government is increasingly adopting, but also about democracy in its immediate neighbourhood, such as Belarus, in particular.
Thirdly, we must look for solutions for a number of security problems in the region in which respect Russia has not, as yet, made any really constructive contribution – Moldova, Georgia and Azerbaijan spring to mind.
It is important, in our view, that justice should be done to all three elements. We should not give preferential treatment to one element to the detriment of the others. Accordingly, gas should not take priority over democracy, or vice versa. All three elements I mentioned must be central on the common agenda. This year is a good time for this. We can talk to Russia because it is chairing the G8 and because it occupies the presidency, no less, of the Council of Europe.
There is a certain tension if you want to play on all three fields at once, but that tension is normal when foreign policy is involved, when Russia is involved, and in that sense we must try to be clear in our policy by emphasising all three elements and not backing away from a critical dialogue about the things in Russia that we do not find agreeable.
Mr President, I shall deal only with the visa agreement. We say that we want to simplify visa procedures, but on closer inspection of the bilateral agreement between the EU and Russia, it becomes apparent that there are, in fact, very few simplifications associated with the agreement. The agreement will affect only a small percentage of travellers. Although the groups involved are important ones, such as students, participants in organised programmes and business travellers, the question must be asked as to what the situation is for other groups, in other words for the great majority who really would benefit from seeing something of the world.
Is it desirable to be categorising people in the modern world? For the average traveller, that is to say for more than 90% of those wanting to travel, the agreement will provide no simplifications at all. It will still, for example, be impossible to make a private car journey to Russia. This is because the jungle-like mess of requirements relating to invitations and mandatory registrations is not going to be overhauled. It will also remain unclear how the introduction of what are known as biometric data is to be linked to the visa procedure. For me, it is a mystery why this agreement has not been linked to the international Hague Convention on the Civil Aspects of International Child Abduction. Every year, for example, a number of children are abducted to Russia from my home country, Finland, in each case by the Russian half of the parental couple. There is no legal recourse for bringing the children back home to the other parent.
All this is obvious. We in the Group of the Alliance of Liberals and Democrats for Europe hope for a sympathetic hearing for these concerns from the other groups. A chimera of an agreement will always be just that – this needs to be said loud and clear. The agreement makes a difference to too few people and does not sufficiently simplify the actual visa process. This problem applies both to those people wanting to travel to Russia and to those wanting to enter the Schengen area. To simply blame the weak result on the Russians is not the job of this Parliament. We must be able to assess the whole picture and set goals for social intercourse with our neighbours. That is the task for which we were elected.
– Mr President, ladies and gentlemen, although the relaxed visa regime for students and sportsmen is a first step, the return of illegal immigrants is highly questionable, and there are many other questions to which the May summit produced no answers. There can be no successful modernisation of the state apparatus, of the economy and of the armed forces if there is a lack of will on the part of the government and of interest on the part of the predatory capitalists who are only after profit with dirty money.
The rule of law and the democratisation of the country are being hamstrung; the violations of human rights in Chechnya are a tragedy. The new law on non-governmental organisations is curtailing the rights of civil society and the freedom of expression. Critics of the regime are treated in ways that run counter to the standards of the Council of Europe, with political prisoners such as Mikhail Khodorkovsky and Platon Lebedev – the latter of whom is seriously ill – being subject to physical assault and psychological intimidation. The legal system being under the thumb of politicians, it is an open question as to whether Russia is a reliable source of energy. Europe would be playing with danger if it were to make itself too dependent. What the gas supply dispute with Ukraine at the beginning of the year showed us was that Europe, too, could see its supply turned off in the event of a dispute. Transparency and good governance are mentioned, but there is not enough evidence of them. The Yukos case exemplifies the need for the government to disclose the ways in which the state and the energy companies are interconnected and mutually dependent. At the time of the elections in Belarus, the EU charged Lukashenko with electoral fraud, authoritarianism and corruption. Putin, on the other hand, congratulated his ally on his victory. It is because we regard democracy, human rights and the rule of law as fundamental that they must not be allowed to decay in a strategic partner such as Russia.
. Mr President, Commissioner, the representative of the country holding the presidency said in his speech that at the start of the presidency there was an awakening. What did we awake to? We have been aware of the fact of energy dependence for a long time. The entire growth in the EU’s energy needs will be covered in the future by increased imports of gas. In this connection, we hopefully awoke to the problems of the free passage of energy, which have become evident from the events in Ukraine and Russia.
What happened before the first cold spell of the year? Before that Ukraine had insisted on switching to market prices for transit facilities. That suited Russia, as long as Russia would receive market prices for the gas and not just for transit. It consequently emerged that Ukraine had been stealing gas from the reserves stored in Ukraine by the Russian organisation Gazprom. At the start of the year it became evident that Ukraine was stealing gas from stocks bound for Europe to supply its own needs. In this connection, then, we hopefully awoke to the fact that these problems of transit are serious and stability is also needed in transit countries, and not just in Russia, when it comes to gas supplies.
Deliveries of gas are obviously made more reliable by the Baltic Sea gas pipeline, which is understandable in that it obviates the need for transit countries that can turn off the taps and steal gas from the pipe. With regard to Mr Rehn’s speech, I would say that the Northern Dimension would be worth involving in the EU’s future problems.
Ladies and gentlemen, the European Union is interested in developing good relations with Russia, and there are some areas where this has already been successfully achieved. This was demonstrated by some of the results of the May summit. One example of successful cooperation is the conclusion of the Readmission Agreement. The situation prevailing until now, where illegal immigrants from Russia could not be returned to that country, was unacceptable. The European Union should also facilitate the conclusion of an appropriate Readmission Agreement between Russia and Ukraine, otherwise illegal immigrants from Russia who enter the European Union through this country will be returned to and remain in Ukraine.
The establishment of good relations is a two-way process. It is paradoxical that the European Union and Russia have at this time concluded the Agreement on visa facilitation. As we all know, visas are documents that grant the right to cross national borders; however, Russia refuses to conclude agreements on borders with Latvia and Estonia, and therefore also with the European Union. In order to continue to establish constructive relations, Russia must sign and ratify these agreements with Latvia and Estonia, without any pressure on the legally elected parliaments and governments of these Member States. The Agreement on visa facilitation between the European Union and Russia cannot come into force until Russia concludes agreements on borders with all Member States of the European Union.
With regard to visas, it is also important to ensure that the residents of the European Union’s frontier regions are granted relief arrangements for entering Russia. This would facilitate both the economic development of these regions and contacts between people.
It is very much appreciated that energy security issues of general interest were solved during the summit. Nevertheless, we hope that in the future greater attention will also be paid to the restriction of democratic freedom and human rights in Russia, where over the last few years there has been noticeable regression in the freedom of the mass media, in the activities of non-governmental organisations and in other fields. The strengthening of democracy in Russia is in the interest of the European Union, but most of all in the interest of Russia itself.
Mr President, since May 2004, the European Union and Russia have found common ground in their relationship with each other. Last night, I read in a column by a Dutch analyst, who also happens to be a Russian expert, that according to the Russians, most of these areas or areas of cooperation can, by and large, be described as voids. This self-mockery is something the European institutions should take very seriously. After all, big joint pronouncements are of more use to Moscow than Brussels at the moment.
A pragmatic approach to address real common problems has more chance of success. Access to Kaliningrad or visa arrangements bear witness to this. I would urge you, though, not to think twice about abandoning the illusion of a common neighbourhood policy with the Kremlin. Take Belarus, for example, where the idea of a common approach is simply absurd. I had to do a double-take when I saw that in a motion for a resolution. I have two concrete pragmatic questions for the Commission and Council.
Has the security of the gas supply from Russia to European customers now been laid down in law and been made transparent? Secondly, as the Austrian Presidency already touched upon this, what is the latest on the final border regulation between the Russian Federation and the two EU Member States Estonia and Latvia? In the final analysis, this is about one of the Union’s common external borders. Positive responses to those two questions would certainly show the relationship with Russia in a more appealing light.
Mr President, the 17th EU-Russia summit took place in Sochi on 25 May. The most important event was the signing of the agreement, which had been on the cards for a few months, on readmission and on simplifying visa procedures for European Union and Russian Federation citizens.
No other documents were signed. Neither was any joint statement made. The summit in Sochi showed that the list of differences between Russia and the European Union grows ever longer. Controversial issues include policies on Belarus, Moldova and Ukraine, the situation in Russia itself, especially with regard to respect for human rights, and above all energy policy.
It is becoming increasingly difficult to find areas where definite agreements which produce tangible results can be negotiated. At the same time, however, both sides are clearly trying to present their cooperation as friendly and constructive. They therefore avoid sensitive subjects in public and instead play up, sometimes out of proportion to their actual importance, the fields where agreements have been reached.
I think this is the right direction to follow and I hope it is one that will allow us to avoid mistakes such as those made by Poland in its dealings with our Eastern neighbour.
– Mr President, the last high-level meeting between the EU and Russia revealed certain aspects of EU-Russian relations, which were obvious before, but which had not been discussed openly. On Thursday, the European Parliament will vote on a resolution, in which it will indicate in its assessment of the results of the last high-level meeting between the EU and Russia that (and I quote), ‘the current EU partnership with Russia is more pragmatic than strategic as common economic interests have taken first place, while it is not possible to achieve fundamental changes in the areas of human rights and the rule of law’. I would like to draw your attention to the fact that this is a qualitatively new evaluation as until now it was asserted that Russia and the EU are strategic partners, whose partnership is based on common values, respect for human rights and freedoms, democratic principles, etc. Until now almost all resolutions, which I have had an opportunity to vote on in this Parliament, were based on this very viewpoint – strategic partnership.
On the other hand, it was obvious that these statements would remain as simply declarations, the hopes of the EU as post-Yeltsin Russia can hardly boast of victories in the areas of human rights or press freedom, rather the contrary. I believe that when the EU-Russia Partnership and Cooperation Agreement currently in force ends and a new agreement is being prepared, these aspects must be taken into account. I feel that the EU's priorities should be formulated differently.
The second aspect, to which I would like to draw your attention, is the dialogue with Russia in the area of energy. Unfortunately, at the Sochi summit, which devoted a lot of time to energy, a breakthrough failed to materialise, and Russian representatives continue to maintain that they act according to market economy principles. Only Russia somehow applies those principles above all as a punishment for the pro-Western, pro-European orientation of some neighbouring states. Meanwhile, the EU's proposals for Russia to ratify the Energy Charter Treaty, proposals on transparency and the participation of EU companies in the management of Russian energy sector companies continue to remain a problem for which we must find a solution.
Mr President, the hottest topic in EU-Russia relations at the moment is energy. Energy is a barometer of EU and Russian policy and the EU and Russian economies. Energy is also a possible cause of conflict between the European Union and Russia. Power cuts and interruptions in the flow of gas and oil immediately result in internal crises in many Member States. The interruptions in January left Europe in a partial state of emergency.
What then could be done about this? The problem could initially be solved with supply contracts. Russia wants long-term supply contracts so that it can focus on investing in equipment to guarantee its own energy supply. Many in the Union believe that long-term contracts harm competition. In this situation, however, in which there is always a shortage of energy, long-term contracts are hardly the biggest problem; rather, they could offer both parties a common goal. Contracts guarantee the position of both buyer and seller, and they create stability in the energy supply. At the same time, the Union could have an influence on increased investment in the Russian energy sector, which in turn would have an impact on reliability of operations. The aim is obviously at some stage to open up the two energy markets to competition, both the Union’s and Russia’s.
Action could be taken during the Finnish Presidency, as we in Finland have had a long energy partnership with Russia with very long-term agreements, and there have been no worries about reliability of operations, even though Russia has had a couple of revolutions in the last 15 years. All the while, the electric power, the oil and the gas have been arriving in the volumes agreed. It therefore makes life easier for both parties and creates predictability, which should be the correct starting point between neighbours.
Mr President, it is, of course, excellent that we have regular fora and mechanisms to develop and deepen our partnership with Russia. However, this type of summit, like the one held in Sochi, is perhaps not the best way of doing things. Such summits tend to be excessively hyped up – they produce high levels of expectation but furnish quite meagre results. At this particular meeting, for example, there was not that much by way of results. On the other hand, it is better that we do make slow progress and attempt to achieve quality in the relations that we do have.
We do, of course, have a lot in common with Russia: trade, the environment and energy. This is clear, now of all times, in connection with the scandalous and disgraceful blackmail on Russia’s part using its control of energy as a negotiating tool. As regards the fight against terrorism, organised crime and a number of conflicts, there is a need for increased cooperation between Russia and Europe. It is gratifying that Russia is on the same side as the USA and ourselves in respect of the negotiations with Iran, but it is less pleasing that Russia is playing solo when it comes to Belarus, Hamas and other matters.
As many of my fellow Members have already pointed out, we must be extremely clear when it comes to any evaluations we make of our relations with Russia. The trend that we have witnessed in recent times in terms of human rights and democracy is very worrying. Things are moving backwards, not forwards. Foreign Minister Lavrov visited the Committee on Foreign Affairs a month ago. He said that Europe and the European Parliament have a very emotional view of human rights. He expressed the opinion that we are a little too fixated and that we focused only on this issue. In my view, his comments were an excellent compliment, but they were not meant as one. It is incredibly important that we are clear when we bring up the situation of voluntary organisations, the increasingly dwindling freedom of the media and the concentration of power in the hands of Mr Putin. All this is very serious indeed, and it must be pointed out constantly.
In our resolution on Russia, which we voted on almost exactly one year ago, we highlighted the need for a very clear, well thought-out and values-based strategy towards Russia. Unfortunately, the hope that we expressed at that juncture is still just hope today.
Mr President, it is self-evident that the relationship between the European Union and the Russian Federation is of huge importance. Attention was drawn a moment ago to the energy aspects, to the need for further democratisation in Russia and also to the aspects of international politics. We have also noticed that the European Union, Russia and the United States increasingly join forces on the international stage.
Even following the collapse of the Soviet Union, Russia is still a major world player. That also applies at regional level, but we notice that there is still considerable tension between Russia on the one hand and, on the other, the states that have freed themselves from the shackles of the Soviet Union. As examples of this, I would cite the continued difficult relationship with the Baltic Sea countries, or the situation in Chechnya, and there have also been the interventions in Ukraine that were designed to nip the Orange Revolution in the bud.
Democracy in Russia itself is precarious to say the least; one need only look at the problems that NGOs are experiencing. In the dialogue between the European Union and Russia, we should therefore constantly draw attention to the need for better compliance with human rights, transparency in energy policy, the fight against corruption and the need for less centralism in general.
Another problem that deserves much more attention is that of the decommissioned nuclear power stations, which are under hardly any surveillance these days, and from which terrorist groups could well derive benefit. That is a point that should always be on the agenda when we talk about relations between the European Union and Russia.
Mr President, Russia remains, geographically of course, the largest country in the world and enjoys a strategic partnership with the EU through the ‘four common spaces’. Russia, for all its faults, remains a democracy, albeit an increasingly authoritarian one. It still enjoys vigorous debate in its many media outlets, even if the control by the Kremlin through self-censorship is becoming more apparent in recent years.
The judiciary, like in many former Soviet countries, still lacks the degree of independence seen in the EU and tends to bend to political pressure. But it is not always so. I remain an enormous admirer of the contribution to European culture made by Russia, and believe strongly that we must not destabilise this massive Eurasian country, whose confidence is now on the rise again with the recent massive inflow of petrodollars.
Undoubtedly, Russia has seen violations of human rights by its military in the north Caucasus. But we must also recognise the threat posed by Chechen militant Islamic groups eager to capture Muslim population in Russia, which now accounts for around 17% of the population and is rising rapidly. Al-Qa’ida is eager to put down roots in the region. Clearly also Gazprom the ‘gas weapon’ – used as an extended arm of Russian foreign policy – always seems to upset my friend, and understandably so, particularly in Ukraine, Moldova and the Caucasus.
Russia must be seen as a reliable energy trading partner and not as a trade bully towards its neighbours and those countries nearby, as we saw recently over the ban against Georgia and Moldova in the importation of their wines and mineral waters, or, even more bizarrely, on the ‘bilateral issue’ with Polish farm products, which I always thought was the Commission’s prerogative, covered by the monopoly on external trade.
I would also call on Russia now to follow Ukraine’s lead in allowing visa-free travel to all EU citizens in order to boost tourism and facilitate a better public knowledge of this giant eastern neighbour of ours.
Lastly, I call on Russia to support the EU and the US in preventing nuclear proliferation by Iran.
– Mr President, according to the President-in-Office of the Council, President Putin has said that the possibility of the energy charter being ratified cannot be excluded in the long term; what that means to me is that it is not going to happen, and that, in fact, was also what the Russian foreign minister told the Committee on Foreign Affairs, and the Russian ambassador has just said the same thing to us when we discussed energy with him.
If that is indeed the case, then we must, of course – for is there any alternative? – accept that we will have to shape the relationship established by the treaty between Russia and the EU accordingly, insisting, for a start, on symmetry in the opening-up of the markets. It is the very opposite of clear why we should open up our markets while the other party does not. We are not, in fact, opening them up completely, so both sides probably need to do more as regards more joint projects, not only for the extraction of crude oil and natural gas, but also as regards putting in place the routes whereby they are to be transported, in the shape of pipelines and so on.
Secondly, we can be sure that Russia also raised the subject of nuclear technologies and of the trade in them; this is another area where an agreement will probably be needed in order to sort matters out. Thirdly, we must of course tell the Russians that we want to diversify, and it is quite clear that we also have to tell them that we want to build other new pipelines in order to make ourselves less dependent, to choose who to depend on, and to create alternatives.
I believe that energy policy is certainly one area in which we have to say, loud and clear, ‘yes’ to cooperation with Russia, but ‘no’ to dependence on it.
Mr President, I just wish to address the issue of human rights. I see that note was taken of the human rights consultations at the summit on 25 May 2006. On 27 May 2006 I had the dubious pleasure of being present at the event organised by Gay Pride, which has been banned, and saw with my own eyes how the Russians feel about freedom of speech, freedom of assembly and protection of the human rights of gay people. Frankly, I am not impressed and I would call on our EU leaders to show much stronger leadership when it comes to human rights.
I have specific questions for the Commissioner. Did you raise the issue of the Gay Pride march with Mr Putin two days before the event, when it was already known there would be problems? Did you put pressure on the Russians? Why was the issue not raised at the meeting between President Barroso, Mr Schüssel and religious leaders two days later? Will you raise the issue at the next opportunity, which I believe is the G8 meeting? Will you reply to the chair of the Parliamentary Assembly of the Council of Europe, who responded to the events in Moscow by saying that rather than reminding the Russians that human rights are universal we should not impose our western, liberal values on Russia?
In fact, we should be promoting human rights in all our external relations. I should like to hear how you intend to do that, Commissioner.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. We should welcome the progress made at the latest EU-Russia summit and the willingness shown by both sides to talk. It is important to strictly maintain that line during the negotiations on the future partnership agreement.
While energy policy is a priority for Europe, it is equally vital that we be careful to ensure that a fully democratic space is created, based on respect for human rights and for ethnic and religious minorities. Effective cooperation in the fight against terrorism and in the many other conflicts still smouldering on our borders, in the southern Caucasus in particular, cannot in fact work without a basis of common, shared values. We therefore call on Russia to become more open in that regard.
On more than one occasion, the European Union has expressly called for greater synergy in promoting transparency in the exercise of authority and in combating civil and human rights abuses, particularly in difficult regions such as Chechnya, which today still complains of insufficient access to international aid and inadequate development in the region.
Madam President, I think the essence of today’s debate is that our approach to Russia has been too pragmatic. As we observe a clear trend away from civil society and democratic freedoms, it is of paramount importance to strike a convincing balance between economic and strategic interests as the core values on which our partnership with Russia are officially based.
The resolution drafted by the European Parliament points to several key issues which need to be resolved: the problem of Transnistria, the conflict in the Caucasus, and the need to achieve progress on three other common spaces, besides a common economic space.
We welcome the Commission’s assistance for recovery in the Northern Caucasus. However, it is important to make sure that this assistance has really been reaching the people in need. I think it is the view of this Parliament that the human rights dialogue should have the status of a central element of partnership in the future. It is not enough to raise human rights issues while still believing or pretending to believe that, in spite of all the alarming facts, Russia is continuing on its way to democracy, Russia is fulfilling its commitments to the Council of Europe signed ten years ago, demonstrating real progress in building a rule of law society and implementing the verdicts of the Strasbourg Court of Human Rights – verdicts which the Russian Government has so far ignored. That should be a precondition for a new PCA, which will be signed next year.
Commissioner Rehn has raised the question of interdependence. I fully agree, but we are not more dependent on Russian gas than Russia will be dependent on the revenues it receives from its gas.
– Madam President, international and regional developments confirm the need to formulate new integrated strategic relations between the European Union and Russia.
No one disputes that the conventional framework of relations dates back to 1994 and cannot respond to the new geo-strategic and geo-economic circumstances. From this point of view, the European Union and the European Commission in particular must take specific initiatives, so that we do not wait for the 1994 agreement to expire in December 2007, but take initiatives from today in the direction of strengthening strategic relations with Russia.
Madam President, the European Union needs its own independent strategy towards Russia. On the basis of this assumption, it must repel any attempt to create conditions for a new cold war of confrontation, as being sought by certain powers in the US Administration. The recent statements by the US Vice-President Nick Cheney may serve the interests of the United States, but they should have no bearing on the interests of the European Union and its Member States. From this point of view, the construction of relations of mutual trust and mutual dependence between the two European strategic partners is a and will also help the new Central and Eastern European countries to overcome the fear and insecurity of the historic past.
– Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, to describe Russia as an important and significant partner is not merely formulaic, for it currently holds the presidency of the Council of Europe and of the G8, and it is also very much in our own interest that we should develop a strategic partnership with it commensurate with its own mass and of the energy and other raw materials that it possesses, not to mention its geographical position. Even though Russia is no longer the Soviet Union, so it is not without its problems as regards the process of transformation and some models of conduct.
We do see, though, just how important Russia can be where Iran is concerned, where the prospect of having it in the same boat with us and being able to drag Iran to the table for negotiations that might well prevent it from building an atom bomb is a powerful argument in favour of maintaining good relations with such a country.
I believe that that summit also affords us a good opportunity to make headway on the issues of visa relaxations and the arrangements for the return of immigrants, and will enable further progress to be achieved over the coming year as regards the partnership and cooperation agreement, which is needed in order to put our partnership on a firm footing, to develop the four-area-strategy, and achieve results in energy security in particular, for Russia too must know that the partnership is possible only if it recognises not only the freedom of all nations in its immediate neighbourhood and beyond, but also that they may not be allowed to become victims on other grounds.
We do, of course, regard what is going on within Russia – where the freedom of the press is concerned, for example – with some concern; is it well-advised to go back to having such a concentration of big businesses in state ownership, even though the present high energy prices mean that they are currently bringing in plenty of money? Can that result in self-sustaining economic development? I have my doubts, just as I do when it comes to human rights – another issue that has to be addressed.
There are critical questions, but we should resolve them through dialogue, and thus be in a position to breathe life into this partnership.
Madam President, those who are familiar with Russian politics and style are well aware of the fact that we can achieve more results using a more realistic, pragmatic policy that is more ready to compromise, than by exerting pressure. Hungary has managed to achieve a complete turnaround in this respect over the past four years, with mutual apologies and concrete, pragmatic steps.
Russia was wrong to penalise Ukraine by shutting off gas taps, even though Western European consumers were not affected. It is important that Russia does not employ such double-edged measures in the future, and the European Union should not allow itself to become hysterical. The fear that the Russians may obtain too large a share in the final phase of the European Union energy sector is exaggerated, because at this moment their share does not even reach 10%. Joint venture companies in Germany are working extremely well. It is not sufficient to hold Russia back, to persuade it not to exert pressure by withholding energy supplies or by restricting imports of Moldavian and Georgian wine and Polish meat; the European Union must help by acting as a mediator, to ensure that Russia’s neighbours take into account the geopolitical realities and the geographical closeness of Russia.
. Madam President, Commissioner, ladies and gentlemen, I see that time has almost caught up with us, but I can keep it brief.
I am in fact in the very fortunate position of being able to say, at the end of this very interesting debate, that, although I do not of course agree with everything that has been said, I do agree with a very great deal of it, and that is very much the position of the Council too. I am grateful to Mr Eurlings and Mr Wiersma, and Mr Brok, too, said many things that struck me as quite essential and important, particularly in relation to the issue of partnership in international affairs. Reference was made to the issue of Iran, and it is also important that we should recall, as Mr Kelam and Mr Andrejevs reminded us, the self-evident fact that Russia must discharge its obligations to the Council of Europe, the presidency of which it holds. We are all familiar with the Ilaşcu case, and expect further progress to be made on it in the Council of Europe, particularly while Russia holds the presidency.
I can do no other than agree with the last speaker when he says that what is needed in the final analysis is a pragmatic approach characterised by partnership, but one that does not involve us abandoning our principles. It goes without saying that human rights issues have to be addressed and must be addressed in plain language, but this must be done with one end in view; not that of bringing about a breakdown in relations, but that of achieving something definite and positive in terms of a better mutual understanding of what human rights are. That is what the Council is working towards; that is what the Commission is aiming for. I am glad to be able to say, at the end of this debate, that it is also an objective that your House shares, and so I do believe that, if we work together, we will, not least to our own benefit, be able to make this partnership with Russia into something very positive.
. Madam President, thank you for a very serious and substantive debate. I fully agree with Mr Winkler in that regard. Mr Eurlings and various Members pointed out that we must not trade human rights for energy; I fully agree. We want both human rights and energy. How can we do that? We need principles, pragmatism and partnership.
Let me point out that in the field of human rights we have established a set of formal consultations and we have had three meetings since the launch of these consultations in 2005. By way of example, the latest meeting focused on four issues: firstly, on the Russian law on non-governmental organizations; secondly, human rights in the military; thirdly, issues relating to the north Caucasus; and fourthly, racism and xenophobia. We also held a preparatory meeting with human rights non-governmental organisations, which we deemed particularly useful.
I want to inform you that we will be holding the next meeting of these consultations in November in Moscow and will be pursuing the idea of closer involvement of NGOs. We want to make these consultations more results-oriented in the future.
I can assure you that the Commission will keep human rights at centre-stage in our relations with Russia, not least as we are talking about the country which currently holds the Presidency of the Council of Europe.
On energy, Mr Kelam referred to the interdependence between the EU and Russia. We can also say that we not only have interdependence but also import dependence, since by 2020 the EU will have to import around 70% of the gas it consumes. According to current forecasts, Russian production and export capacity will fall short of EU needs unless massive investment takes place in Russia.
We are therefore working to ensure that sufficient additional quantities of gas can come into the EU and we will have to look at all possible sources and routes, including Turkey, incidentally. This requires strengthened cooperation and increased imports from Russia, as well as from other countries.
At the same time, let us keep the big picture in mind. One of Europe’s greatest challenges will be to reduce dependence on energy imports and on fossil fuels. Therefore, it is very important that our energy policy and the external aspects of Europe’s common energy policy are very high on the agenda of the Finnish Presidency and, I trust, of all the future presidencies.
Reference was made to Gazprom and its ambitions to purchase EU assets. In this regard the main concern within the EU is the apparent lack of a level playing field. EU companies which may invest in upstream assets in Russia do not have the right to independently access the Russian gas transportation infrastructure. Within the EU, the right to access gas transportation infrastructure is enshrined in EU legislation.
In this context, the rules applicable to Gazprom, notably EU competition rules, would be no different to those applied to any other company. The fact that Gazprom is the exclusive supplier of gas from Russia to the EU would have to be taken into account in any objective analysis.
Reference was also made to free trade and the PCA. I want to finish with this, because this is a very important strategic issue in EU-Russia relations. The objective of a free trade agreement was already included in the PCA when it was concluded in 1994.
For a free trade agreement, Russian accession to the WTO is a prerequisite. In this regard, it is important to note that the WTO accession process is now coming to its final phase and we expect that this condition will soon be met by Russia.
Reference to a free trade agreement was made at the Sochi Summit for further exploration. Our point of departure is that trade and economic integration will be core elements for the post-PCA agreement and our intention is to set up a broader and deeper free trade agreement, some kind of ‘FTA-plus’ achieving deeper free trade than normal, simple free trade agreements.
Let me conclude now, because I know that many colleagues have more important things to do.
Six motions for resolutions(1) to wind up the debate have been tabled under Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
I see that Mrs in’t Veld has a point of order. To which of the Rules of Procedure do you wish to refer?
Madam President, there was not sufficient time for both gentlemen to reply to my very precise questions and I would like them to provide this House with a written reply if possible.
What we will do, then, is forward your question and request in the hope that you will then get an answer to them.
The next item is Question Time (B6-0224/2006).
We will take the following questions to the Commission.
The EBRD is in the process of funding the project Sakhalin II devised by Sakhalin Energy, whose main shareholder is the company Shell. There are many areas where there is no scientific certainty regarding the impact of Sakhalin Energy's Sakhalin II project, for example the impact on wildlife from excessively noisy offshore geological surveys or constructions. However, the company will not take the precautionary approach and delay its operations.
Given that the best science is not being applied by Shell, and recommendations are being ignored, how does the project comply with the EBRD's policy in support of the precautionary principle?
Madam President, ladies and gentlemen, the environmental policy of the European Bank for Reconstruction and Development (EBRD), which was approved in April 2003, is aimed at ensuring that the projects funded by the Bank respect the environment and the applicable legislative requirements. To this end, the EBRD reserves the right to reject any project presented to the Board of Directors if it believes that it does not conform to that policy.
It is a publicly recognised fact – as you know – that the EBRD’s policy with regard to environmental standards and the precautionary principle is extremely rigorous. Since 2002, the EBRD has been paying particular attention to Sakhalin 2, in close cooperation with the company Sakhalin Energy, in order to assess all of the aspects of the project, in particular its environmental and social impact, and to draw up the appropriate monitoring and attenuation measures in accordance with the Bank’s environmental policy.
Nevertheless, the Commission acknowledges that there have been, and still are, significant causes for concern in relation to the Sakhalin 2 project, particularly in terms of the protection of the population of western grey whales living in the area.
The Bank has responded to that concern by contributing to the creation of a group of recognised scientists, with the participation of representatives of non-governmental organisations, in order to monitor the situation of the whales and to propose measures to reduce the possible negative impact of the project.
The company has applied these measures, and the latest comments from the group have largely been positive.
With regard to another difficult issue, the river crossing, the Bank has also been firm, calling for improvements to the company’s actions and, in particular, the drawing up of a river crossing strategy that imposes restrictions and ensures that there will be no net loss of salmon spawning areas.
In short, the EBRD has put considerable pressure on Sakhalin Energy to improve the environmental quality of the project. We will soon have new data on the assessments and public consultations under way that will allow the European Commission's representative in the EBRD to take a position on the project's conformity to the Bank's environmental policy.
Madam President, if I understand the Commissioner correctly, he is defending continued expenditure on Sakhalin II, despite the fact that it fails to meet most of the bank’s own criteria. The first criterion is that funding is only supposed to be given to projects that cannot otherwise be funded in a simple way. Shell, the owner of the company in question, last year recorded earnings of USD 23 billion. They have enough money to find the cash they need somewhere.
The EBRD states that sustainable development is the highest priority. Yet, if this is so, what we have here is a case of building first and worrying about monitoring things afterwards. No heed was paid to the advice provided by the group of experts you mention until it was too late. No measures at all were taken in respect of the environmental problems; I have a long list of environmental problems that were not dealt with. Nor was the ‘stakeholder dialogue’ implemented as set out in the programmes. Seventeen organisations were against what was proposed. That is a monologue, not a dialogue.
. Madam President, Mr Schlyter, I have not said that the Bank has decided to fund it. I have said that the Bank is analysing the conclusions of the groups of experts which are to give their opinion on whether or not the situation corresponds to the criteria of the Bank's environmental policy.
If the Bank is involved in the overall funding of the project, even if its contribution represents a small percentage, the Bank, as a result of a series of circumstances which I do not have time to explain, has a great capacity to apply pressure on the company to improve the environmental and social conditions of the project.
If the company cannot ultimately conform to these conditions, however, the representative of the European Commission will act accordingly, and I am confident that the Bank will also do so, applying the criteria of its environmental policy which, as I said at the beginning, are generally acknowledged to be rigorous and transparent, since everybody has been aware of them since their approval in 2003.
Commissioner, what about the indigenous peoples? On paper, they were taken into consideration, but when it comes to discussing matters with them, their rights are seemingly not taken into account.
Can you say a word or two about this in the context of this project?
. Madam President, Mrs Isler Béguin, I am also aware of the situation affecting the indigenous people of the area. Amongst other issues, the Secretary-General of the Bank, Mr Reichenbach, analysed and considered this situation on his visit to the area in January.
I also believed that the question related exclusively to environmental aspects, but the social aspects and the impact on the population – which, on the one hand, is positive because employment is being created, but, on the other, may have consequences that are undoubtedly worrying – is of course being considered by the Bank. The question your colleague put to me related strictly to environmental conditions, and those are what I referred to in my first reply, but I can assure you that the Commission's representative in the Bank, Mr Lelakis, is perfectly aware of, and is monitoring the impact of, the project on the situation of the indigenous people of the area.
Given the still unresolved issues surrounding the patentability of computer-implemented inventions (software patents), the question arises what the Commission will do next.
What future measures does the Commission propose to take in this area?
Is it true that, in spite of the European Parliament’s clear rejection on 6 July 2005, the Commission is still seeking a solution in line with the rejected common position?
. In its vote of 6 July 2005, Parliament rejected the Council common position on the directive on computer-implemented inventions, which implies rejection of the proposed directive. As a result, there are no Community legal texts which will regulate this issue.
The vote and the far-reaching debate which preceded it demonstrated that the time was not ripe for a meaningful piece of legislation to be adopted on this issue. Therefore, a new proposal dealing specifically with the patentability of computer-implemented inventions would not be desirable. As a consequence, the legal framework applicable to computer-implemented inventions in Europe remains Article 52 of the European Patent Convention, which excludes computer programs as such from patentability.
Earlier this year, the Commission’s Directorate-General for the Internal Market and Services launched a broad consultation of all interested parties on the future patent policy in Europe, with a particular focus on the structure of the European patent system. The deadline for the consultation was 12 April 2006, and preliminary findings will be discussed with stakeholders at the hearing in Brussels on 12 July 2006. Consultation is intended to ensure that any further possible action in the area of EU patents policy takes account of all stakeholders’ needs without discrimination. Parliament will be duly informed of the results of this consultation.
One of the options presented to stakeholders refers to the Commission’s proposal for Community patent regulation. The Commission would like to point out that its possible adoption will not alter the substantive rules governing patentability which are set out in the EPC and would not extend patentability to software as such. Moreover, the new jurisdiction of the European Court of Justice would improve the safeguards against the grant of patents in error to a computer program.
Therefore, the Commission does not intend to present a new proposal along the lines of the rejected common position on CII.
– Madam President, the Commissioner’s answer was brief, but comprehensible and clear, and for that I am obliged to him. I am very positively struck by the breadth of his concept of information collection and also of transparency.
There is another matter, Commissioner, concerning which I would like further information from you. You said that this House would be kept informed. I believe that it should also be involved in this decision-making process, and for that reason I should like to know how you think it might be.
. The European Parliament will also participate in this consultation. As I said in my reply, we asked for a consultation on the whole area of patents policy. The closing date for submissions was 12 April 2006. There will be a hearing in Brussels on 12 July 2006. That will be a consultation about the whole area of patent policy and does not specifically refer to computer-implemented inventions.
I said in the debate leading up to the European Parliament vote that if the European Parliament were to reject the proposal at that stage I would not bring forward a further proposal in the area, so I shall not be bringing forward a further proposal.
I am very pleased to hear that, Commissioner. We made our position clear last year when we blocked the common position, which would have codified the EPO’s disputable software patent practice. That was the right decision, and your decision not to table a new proposal is also the right one.
I should like to ask a question regarding the more general work regarding patent policy. We now have a lot of proposals on the table, such as the Community patent, a European patent litigation agreement and maybe even some suggestions for finally changing the EPC. What do you think the procedure should be for this? Should Parliament have codecision?
. As the honourable Member is aware, the proposal on the Community patent has been stuck at a certain stage and we have been unable to make progress. Therefore, at the end of last year I thought that, rather than waiting for things to evolve, it was important to have a general consultation as to how stakeholders felt we should move forward.
As I have said at committee meetings, it is still my intention to give the Community patent one last try during my term of office. I will decide when I think is the best time to get that done and give it my best efforts at that time. I thought it was not good to leave things in abeyance and that it would be better to have this consultation about general patent policy, and that is what these consultations are about.
The question the honourable Member asked regarding codecision is a matter for the Treaties. However, I personally favour codecision.
Please, Commissioner, when we discuss this in the future, can we make sure that the small enterprises are more involved than the first time around. One of the reasons it was rejected was that many small developers felt threatened by this legislation and the big lobby organisations followed the big companies’ lines, which in most cases are contrary to the good healthy development of alternatives because they will be strangled by the patents of the big companies. So please make sure they have their voices heard from the beginning next time. If not, the next issue will be blocked the second time round.
The Commission did in fact consult SMEs on the last occasion, but I will pass on your remarks to the next Commissioner. As I have repeatedly said, I will not be going into this area in my time as Commissioner. However, I will gladly leave it on file and it will be available for the next Commissioner who takes over this responsibility.
In Belgium the company Serverscheck has instituted legal proceedings against Google. When the name Serverscheck is entered into the Google toolbar, the programme suggests following a link to an illegal pirated version of Serverscheck’s products. The company wants Google to filter this suggestion. Google said that it could not take any account of an unregistered brand name. Serverscheck is a trade name, which, according to the Paris Convention for the Protection of Industrial Property – signed by the 25 EU Member States – should guarantee the same level of protection. What is the Commission’s stance on this case in which a company is not prepared to filter certain information that is harmful to both consumers and businesses, thus flouting a Convention that the 25 EU Member States have signed? Is Google abusing its monopoly by refusing to cooperate in this case and failing to take account of European legal regulations?
. In response to the honourable Member’s question on an alleged infringement of industrial property rights, the Commission stresses that it cannot intervene in a legal dispute between private parties pending before the court of a Member State. If a party believes that its industrial property rights have been infringed and sues in a national court, it is for the national judge to ascertain whether an infringement has taken place.
It is also for the national judge to consider whether the relevant national legislation is in line with European Community law and with international treaties to which the relevant country is a party. European Community law governing the enforcement of intellectual property rights applies to trade names only insofar as these are protected as exclusive property rights in the national law concerned. In any event, the European Community is not a contracting party to the Paris Convention on the Protection of Industrial Property.
The honourable Member should also note that Article 15.1 of the Electronic Commerce Directive prohibits the application of a general filtering obligation to Internet hosting services. According to Article 14.3 of that directive, it is only a court or an administrative authority that can require a given service provider to terminate or prevent a specific infringing activity.
In addition, the Commission does not consider that the points raised by the honourable Member relate to the market power or the potential monopoly that the company in question may have.
Commissioner, thank you for your response. I still think that there is an important European dimension to this issue. You know as well as I do that research has shown that the average consumer uses search engines to find the right websites, much more than by directly inputting addresses, because it is easier, but also because the consumer has faith in those search engines.
It now transpires that this faith is not always justified, and it worries me that private firms are not, apparently, required to adhere to the rules. I therefore think that the Commission should take steps in order to ensure that consumers and enterprises, including small enterprises, can make use of those services in a safe manner.
Of course I hope that small companies, and every other company, can use these services safely. However, the question put to me related to the Commission’s role in this matter. As I pointed out in my reply, this is in fact a matter for a national court, and is not a matter for the European Commission. That is the situation under existing law.
According to a Commission press release (12 April 2006) concerning competition in the payment cards industry, there are large price differentials on the internal market. Consumers pay as much as 100% more in bank charges for using MasterCard and Visa in some Member States. Furthermore, throughout the European Union, the charges paid by businesses differ by as much as 500% for Visa and 650% for MasterCard.
In view of card users' complaints about the lack of transparency and high charges associated with their transactions, can the Commission say whether it is looking into the matter? Does it intend to propose any measures? Can the Commission provide a comparison of the situation on the market in Greece and that in the other Member States on the basis of the data available to it?
On 12 April 2006 we published a preliminary report on the findings of the inquiry into competition conditions in the payment card sector in the EU. That report confirms that businesses and consumers do not yet benefit from a fully competitive internal market in payment cards. The large price differentials which exist within the single market are a clear sign of this. In the Commission’s view these price differentials, and the high levels of fees that are currently charged, indicate that there is scope for significantly reducing prices at least in some Member States.
The Commission is now holding a public consultation on the interim report. We will listen carefully to the views of all interested parties, including the industry and consumers before we draw any conclusions on the way forward.
If the preliminary findings on payment cards are borne out by this consultation, the Commission will consider action under EC Treaty anti-trust rules in individual cases. However, the Commission would also like to emphasise that it is important that market participants themselves help to tackle the problems identified in the inquiry. So it is now also up to them.
There is a considerable lack of transparency in the current market. The preliminary result of the enquiry into the sector provides all stakeholders with substantial information on how the market functions, and the Commission sincerely hopes that this will help players in the industry to correct some of the problems themselves.
The more the payment card industry does on its own initiative, the less it is likely to face action under anti-trust rules and, as we are aware, prevention is better than cure.
The honourable Member refers in particular to the situation in Greece compared with other Member States. The inquiry indeed found that the fees charged to consumers and businesses in Greece are above the EU-25 average. At present the Commission has deliberately refrained from identifying individual countries or networks or banks as negative examples in this sector. The Commission prefers to encourage a generally constructive debate with a view to finding solutions to the problems from among stakeholders and from within the industry itself. The Commission will keep Parliament informed of the conclusions it draws, following the public consultation, and of any further action it considers appropriate in the light of those conclusions.
– Madam President, Commissioner, thank you for the reply, although I note that you couched it in much more general terms in replying to the European Parliament than in the preliminary conclusion released on 12 April. I should like to ask you when the Commission intends to table and present specific measures. When will the study be finished and can you give us some figures for Greece or are they confidential?
. In answer to your last question: no, not at this time. I have explained that, following the result of the preliminary findings, we shall be contacting those involved during the consultation procedure. Hopefully, they have already taken into account that there is something rotten in the state in certain circumstances and they will come up with certain decisions or proposals, or whatever, when we have finalised matters after the consultation, which will be before the end of the year. Then we will review the situation and either put forward proposals or just inform you that a couple of those that did not behave are reacting positively and correcting their behaviour.
– Madam President, Commissioner, small and medium-sized businesses pay up to 70% more than large companies for the use of credit cards by their customers. This results in higher costs of the final product to European consumers and the creation of inflation, which may reach as much as 2.5%. As I have asked the same question as my honourable friend on a previous occasion, I ask you:
Does the Commission believe that the financial services sector should be integrated into the systems of the single market and the single euro payment area?
. The honourable Member is correct when he says that, especially in the SME sector, there is something that you could call ‘paying too much’. Businesses, including SMEs, and consumers are paying several billion euros too much every year because banks do not compete enough, and that is one of the problems that we are facing and on which we have to act. Let there be no misunderstanding about that.
Markets are still fragmented and we do not yet have a functioning single market for payments in Europe. That is the main purpose of our action: there will be change; there must be change, to be frank about it. All players, in particular in the financial industry, must work for this. You can be sure that your Commissioner will do her utmost.
– Madam President, I should be interested to know what the Commission thinks about the problem with credit card charges still being graduated by reference to turnover, as a result of which small and medium-sized enterprises and especially small tourist businesses are put at a particular disadvantage. Do you believe that this is justified in terms of competition law?
. Every time you use a card for payment you bear a cost of up to 2.5%, which is equivalent to a consumption tax. If the payment cards business becomes more competitive – and that is what we are pushing for – then every household could save up to several hundred euro per year. Competitiveness, competitiveness, competitiveness: that’s it!
In accordance with Community law, Poland recently introduced provisions authorising the parallel distribution of pharmaceuticals. Contrary to popular opinion, the price of many medicines in Poland is higher than in the 'old' Member States. Parallel distribution appears to be a good method of introducing competition in the market for proprietary products. Such competition should bring savings for the Polish Government and, at the same time, for the general public. It was recently brought to my attention that the opportunities for significant savings offered by parallel distribution in Poland cannot be fully taken advantage of owing to delivery restrictions which pharmaceutical producers have placed on wholesalers in countries with lower pharmaceutical prices. This behaviour strikes me as a flagrant breach of Community law. The Commission has recently been taking a firm stance in protecting consumer interests and ensuring competition in many sectors, including the automotive sector. So why is it being so circumspect about rigorously applying anti-monopoly provisions in the pharmaceuticals sector and protecting the interests of Polish patients?
. The Commission’s competition enforcement priorities in the pharmaceutical sector have two key objectives: one is to tackle intra-brand competition between the producers of patented prescription products and the parallel importers of those products; the other is to promote competition in innovation for patented medicines between the pharmaceutical producers, which has declined in Europe in the last decade, and to encourage intra-brand competition from generic substitutes after patent expiry. That should, in time, contribute to ensuring a wider choice of both patented and generic pharmaceutical products to European patients at affordable prices. Due account is taken of the need for the industry to recover its research and development costs, given the industry’s heavy dependence on innovation for its further competitiveness. In that context, the honourable Member can be assured that the Commission is not circumspect about rigorously applying the anti-monopoly provisions in the pharmaceutical sector, for generic competition is an area which has suffered from under-enforcement in the past. However, the importance of the generic segment for the provision of affordable medicines in the enlarged Union cannot be ignored. That is why the Commission will give greater priority to competition in the generic sector in the immediate future.
On the issue of parallel trade, the Commission has always taken an active approach to combating restrictions on parallel trade in pharmaceuticals. In the Commission’s opinion, parallel imports are a legal form of trade between the Member States, constituting an alternative means of supply in the import countries.
The Commission is aware of the supply quota systems put in place by several pharmaceutical companies. Under those systems, pharmaceutical companies unilaterally allocate a quota of medicines to their wholesalers. In principle the quota covers domestic demand for the medicines in question in a particular Member State.
The European courts have held that such unilateral supply quota systems are not within the scope of Article 81 of the EC Treaty when there is not enough evidence that they are the result of an agreement with wholesalers. However, another type of practice aimed at curbing parallel trade such as ‘dual pricing systems’ – which, as you know, are systems where prices differ according to whether the product is for local consumption or for export to the other Member States – has been held to infringe Article 81 in, for example, the Glaxo-Wellcome decision of May 2001.
The Greek national competition authority has initiated proceedings against restrictions on parallel trade on the basis of Article 82, which prohibits the abuse of a dominant position. There are also parallel civil litigation proceedings pending in Greece, dealing with the same matter. The Commission is monitoring these developments closely.
Article 152 makes clear that the organisation and the delivery of health services and medical care are the responsibility of the Member States. The competent national authorities are free to make their own decisions on pricing and reimbursement for pharmaceuticals, provided that these decisions are made in a transparent manner and do not create barriers to trade.
The Commission understands that in Poland the price of reimbursable pharmaceuticals is subject to a Ministry of Health decision following representations from the industry. In discharging that duty, the Polish authorities could and do use prices in other EU Member States – including low-price countries – as a reference point.
It should also be noted that the Commission has recently launched a project under the pharmaceutical forum, which addresses the issue of national pricing and reimbursement practices. That project will take account of the interests of patients, Member States, wholesalers, manufacturers and other stakeholders.
Madam President, firstly I would like to thank the Commissioner for her detailed response. It is the first time I have ever received such a specific reply to a question. However, I would still like to explain that the situation in Poland is such that we cannot take full advantage of parallel distribution methods because pharmaceutical manufacturers are forcing pharmaceutical wholesalers to ban imports of cheaper medicines and therefore ...
The Commission certainly knows that it has traditionally taken a proactive approach and has adopted several decisions under Article 81 prohibiting restrictive agreements between the pharmaceutical companies and the wholesalers aimed at impeding parallel exports.
Earlier Commission prohibition decisions – for example Johnson [amp] Johnson in 1980 and Sandoz in 1987 – concerned agreed export bans. The Sandoz prohibition decision was appealed against in the European Court of Justice, but the Court upheld the decision. So we are aware of your point.
I have a question for the Member of the Commission. The situation in Lithuania is similar to that in Poland. In our country, pharmaceuticals are often more expensive than in the old European Union Member States. For example, there is a paradox that on the other side of the Baltic Sea in Sweden, where living standards are significantly higher, pharmaceuticals are cheaper. Therefore, I would like to ask directly if the national governments are guilty that such a situation has come about, or if it is the influence of the European Union's activities, including the work of the European Commission and imperfections in legislation.
. Article 152 makes it clear that the organisation and delivery of health services and medical care are the responsibility of Member States, as I mentioned before.
Competent national authorities are free to make their own decisions on the pricing and reimbursement of pharmaceutical articles, provided that these decisions are made in a transparent manner and do not create barriers to trade. Member States therefore play a key role, as do the national competition authorities. However, they need to be transparent in the decisions they take in that national context.
Despite the fact that the Commission takes the view that the merger between Suez and Gaz de France complies with the EU mergers regulation, this concentration continues to be a source of great uncertainty in Belgium.
The merger threatens, after all, seriously to distort competition in the Belgian energy market, given that the new group produced by the merger will control the entire energy market in production, sales and storage.
Can the Commission say what effects the planned merger between Gaz de France and Suez will have on competition in the Belgian energy market?
What steps will the Commission take to protect consumer interests in this market and, in concrete terms, will the Commission require the new merged group to hive off activities in Belgium (production, distribution) in order to safeguard competition?
. As we are all aware, there are quite a number of issues to be dealt with. But first let me first correct one point in the oral question by the honourable Member. Contrary to what he is implying in his question, the Commission has not yet formed any opinion on whether the proposed merger between Suez and Gaz de France complies with the EC merger regulation. The proposed merger was indeed notified on 10 May 2006 and the Commission will take a decision by 19 June 2006 as to whether or not a thorough second-phase investigation under the EU merger regulation will be necessary. This assessment will be based on the wide-ranging market investigation currently under way.
The honourable Member can rest assured that the Commission is investigating this case very carefully – like all other cases, by the way – in order to assess the impact of this operation on the European energy sector, and in particular in Belgium and in France, where those parties have a very important market position.
The Commission cannot prejudge the result of the investigation – you would not blame me for that. The extent and gravity of any possible competition problems can only be established after the market investigation; but, should this investigation confirm the existence of any competition problems, then the parties would have the opportunity to propose appropriate remedies, and this is in line with the usual practice.
Finally, the Commission would wish to recall its extensive experience in assessing remedies based on earlier cases, especially in this sector.
Commissioner, very briefly, I know you want to err on the side of caution and you refer to remedies, but you must realise, of course, that you are the most important guarantor of prices remaining affordable for Belgian consumers and for Belgian enterprises who buy gas and electricity.
Could you at least confirm on this platform that you intend to intervene, and can you enlarge upon the nature of those remedies? Can you also confirm that you can promise that competition will be guaranteed, that there will not be a monopoly and that the merged company may well be required, depending on the outcome of the inquiry, to divest itself of some of its activities in Belgium?
. I will not prejudge what could possibly come to light during those inquiries. We are in any case acutely aware of the fact that we are talking about an eventual merger that will constitute one of Europe’s largest energy groups. This means that, with this conclusion – which a child could draw – we are all too aware of the fact that we will need to exercise extreme caution and that we will need to assess in good faith whether everything is in line with European competition rules. You can rest assured that the consumer plays a key role in competition policy, because in the final analysis, the consumer benefits a very great deal from our approach, which involves fair competition and a good positioning of groups within the market.
At no point does the answer to Question P-1238/06 indicate the specific results of such measures as exchanges of ideas and best practices, visits to Member States and the organisation of conferences, etc., or what solutions they are intended to lead to. Particularly in the case of the International Partnership on Avian and Pandemic Influenza, it remains unclear what strategy is being pursued in order to establish a partnership and which stakeholders are being invited to participate in the project.
Can the Commission say whether it is pledging its active support to an initiative which has already reached an advanced stage and which seeks the establishment of a European influenza task force, and can it state what role the Commission will play in this knowledge centre, which is to bring together existing expertise and facilitate structured cooperation among all parties concerned?
I am afraid that this is my second interaction today with the honourable Member, Mr Staes, and I have to disappoint him for a second time in one afternoon.
Even though the idea and the proposal are very interesting and would have been worth exploring in the past, we have already reached a very advanced level of cooperation at various levels within and outside the European Union on avian flu, not only as regards a possible pandemic but also on the animal health side. Therefore, we feel that, at this point, it would not offer any added value to have any more coordinating bodies. I should like to assure the honourable Member that the tasks this task force would have performed are already at very advanced stages – if not completed – in the European Union. That also applies to the WHO, WHO Europe, the G8 and other international organisations. We therefore feel that adding another coordinating group could have the negative effect of confusing responsibilities which have already clearly been defined.
We believe strongly in close collaboration with our different partners and we have already reached an advanced stage there. We hold joint meetings of the chief health officers, the chief veterinary officers and all the experts on animal and human health. We are also funding various research projects. For example, we have launched a major initiative on the development of pandemic influenza vaccines.
On the availability of research data, the European Centre for Disease Control is already active in making such data available and early-warning networks for outbreaks in humans and animals are already in place. The creation very recently of an EU-wide network of media officers is also a major step.
In the area of seasonal vaccination coverage, I remind health ministers repeatedly of the WHO objectives and the advantage of extending and expanding the coverage of seasonal influenza vaccination in readiness for a possible pandemic.
In terms of global partnership, the European Union is actively engaged in close collaboration with China and the United States – these are the two international initiatives brought together after the Beijing conference. Only last week we had the follow-up meeting in Vienna, in which we discussed practical ways of taking this forward. It is true that there was a delay in delivering the funds pledged in Beijing. Nevertheless, the decision has now been taken to proceed as quickly as possible. It is very appropriate that the next meeting on this issue will take place in Africa, which is a region that has recently been affected.
Nevertheless, and in conclusion, I should like to say that we are always open to suggestions. We do not have any prejudices and are not afraid of sharing views, responsibilities and cooperation. We are always open to ideas and suggestions that would improve both the effectiveness of our preparedness measures and collaboration at both EU and international level.
Commissioner, thank you for your response which is, indeed, somewhat disappointing, especially because it contradicts Mr Adamou's report, which we discussed today, and Article 23 of which specifically asks for a task force such as this, or an influenza working party.
You claim that this will not add any value, but all scientists I have spoken to during preparations of the Adamou report claim that there is indeed a great deal of expertise, but that it is very widespread and that an influenza working party would certainly add value and would even be more effective than the European Centre for Disease Prevention and Control (ECDC), which is currently carrying out some of the tasks. Could you, then, explain once more why this working party would not add any value?
. I noted the paragraph in the report we were discussing earlier today, but the fact remains that at this stage we feel that we already have the structures and mechanisms to take advantage of the knowledge, expertise and experience on both animal and human health, which is why adding one more body at this point would not offer any advantages but might, on the contrary, pose problems.
I assure you that our criterion is purely a practical one and that we evaluate the best way to obtain practical results. We have no objection to the idea as such; it is just that we feel this point would not offer any practical advantages.
Is the Commission aware of the disparities in car hire services throughout Europe, which can leave some holidaymakers in danger of paying out large excesses for unexpected extra charges? Complaints from customers include being under pressure to take out expensive insurance, having to pay bills for damage that they didn't cause, unhelpful service, lack of documentation, and misinformation on basic procedures like dealing with accidents and refuelling. Is the Commission considering European action to address the lack of consumer protection in the hire car industry?
. The Commission is aware of the problems experienced by consumers in connection with car hire and we have legislation that could help to a certain extent. One such piece of legislation is the one on unfair terms of consumer contracts. It provides relevant protection. The implementation of these provisions lies, of course, with the Member States. Nevertheless, even these provisions do not offer sufficient protection, especially in relation to difficulties where pressure and unfair business practices generally are involved.
For example, the honourable Member refers to complaints from consumers who have been under pressure to take out expensive insurance. We have new legislation in place. As you know, last year we adopted the legislation on unfair commercial practices. This covers pressure selling. Its provisions will come into force at the beginning of next year and it regulates aggressive commercial business, both misleading practices and aggressive practices. One advantage of this directive is that it has a list of criteria helping to determine whether a commercial practice involves harassment, coercion, including physical force, or undue influence, but also of course misleading representations.
At the same time, I would like to inform the honourable Member that we are currently in the process of conducting a review of eight of the consumer directives. Some of them could be relevant to car hire. One which is very important is the one on distance selling. Unfortunately, based on a ruling of the Court of Justice, this does not cover car hire. Therefore we have included these directives in our review, but will also examine, through consultations, whether it is useful and necessary to amend this directive so as to cover car hire under these provisions, that is, distance selling.
We are gathering evidence in this respect and are discussing it with stakeholders. The outcome of this debate and consultation will determine whether we should amend this directive. If this happens, then we will fill one gap in the legal protection of consumers when they rent cars from a distance.
Thank you very much, Commissioner, for that comprehensive reply. If should just add that – as you are probably aware – if you pay by credit card for something in a shop or for a room in a hotel, that information cannot be used retrospectively, with more charges being added on.
However, this does seem to happen in the car hire industry. There are many companies who also charge people for damage that has not occurred or is very minor.
This is an industry that affects Europeans who are travelling around Europe, so I very much welcome your commitment to look again at the consumer directives, distance selling, unfair aggressive practices, and hope very much that my colleagues and I can work with you, introduce amendments and address the current car hire situation
. Very briefly, I agree with the honourable Member. We are in the process of reviewing the and working on the distance selling directive – which has a problem, admittedly. That does not mean that the other two directives do not offer protection to a certain extent, which is why it is important for Parliament and the Commission to raise the issue with the Member States who are in charge and have responsibility for the implementation of Community legislation.
Would the Commissioner agree with me that the car hire sector is one that should be a prime beneficiary of the Services Directive, and that the provisions of that directive, which we approved to encourage sectors to develop good codes of practice and quality standards, would be an ideal application in this case?
Perhaps he could take up the suggestion by my colleague, Robert Evans, with which I associate myself, to call the car hire companies together, present them with some of these disserving consumer reports and suggest that they might set up a Europe-wide set of codes of practice, standards and quality marks that really would benefit the consumer very quickly?
I think Mr Harbour is trying to get me into trouble. Every time we deal with the services directive it is always a risky business!
I shall be very happy to take up this issue with my colleague Mr McCreevy, who is in charge of the services directive. I see it more from the consumer protection point of view, which is what I referred to earlier. The reason for the exclusion of car hire from our directives is that it is considered to be a transport issue, therefore it has to be dealt with specifically under that legislation. But I shall be very happy to take up this suggestion with my colleague and see how we can make sure that both consumers and the industry benefit from European legislation.
Since they deal with the same subject, the following questions will be taken together:
The ban on Polish food imports into Russia has been in place for almost six months now. Talks on lifting the ban have been in progress practically since the day it was first imposed, but all they have produced to date is additional Russian demands. Despite having said that it would help to solve the conflict, the Commission seems thus far to have confined itself to the role of passive observer. In the meantime, Polish exporters are estimated to have lost hundreds of millions of euros. It should also be noted that this estimate represents only the value of half a year's imports into Russia and takes no account of the heaviest loss, namely that of the relevant segment of the Russian market, which it will be extremely difficult for Polish firms to recover in the future.
Furthermore, there are many signs that this situation was in fact engineered with a view to permanently removing Polish food producers from the Russian market. During the last round of talks (26 April 2006) the Russian side demanded, among other things, that Poland should specify a border crossing for Polish agricultural products bound for the Russian market. This demand, which is out of all proportion to the offences allegedly committed by Polish suppliers and is, for obvious reasons, unacceptable to the Polish Government, is further proof that Russia is deliberately setting prohibitive conditions for Poland. Given this situation, the Commission has an obligation under the accession treaties to intervene in the matter. I should therefore like to know what practical steps the Commission is going to take in this connection, and when.
What action has the Commission taken on behalf of the Union with a view to putting an end to the absurd embargo Polish meat exports to Ukraine and Russia?
. It is true that both questions deal with more or less the same issue, so I will cover them in one reply.
I am aware of the problems raised regarding Polish exports to Russia and more recently Ukraine and the Commission is involved – and my services as well – in trying to sort out the situation. I had meetings with Russian officials and tried to emphasize that from the technical, the veterinary point of view, the Polish authorities are committed to the necessary measures to make sure that the Russian concerns are addressed.
It is very important – and we insisted on this with the Russian authorities – that solutions are found as quickly as possible. It is also extremely important that the Polish authorities implement these agreed measures and convince the Russian authorities that they have been implemented and are now in force. In that respect, my services will visit Poland very soon to work together with the Polish authorities to gather this evidence which can be used in negotiations and discussions with the Russian side.
My colleague Mr Mandelson has been dealing with this issue from the trade point of view, especially since, from a technical point of view, the requirements have been met, and it now becomes a trade issue. We also raised the matter in our discussions within the context of Russia's WTO accession negotiations. It is important that Russia's SPS measures comply with the WTO SPS Agreement.
We are following this issue. We are in constant communication and coordination with the Polish authorities and now it has been agreed that the Commission will formally participate in the discussions with the Polish and Russian sides. At the beginning, given that it related to exports which fall under the responsibility of the Member States, the Commission was facilitating the discussions but could not be part of them. Nevertheless, not only has it now been agreed by both sides, but also, given that some of the issues raised by Russia relate to the exports of other Member States through Poland and also to European Community legislation as a whole, it provides legal standing for the Commission also to be involved in these discussions. As I said, our experts will shortly visit Poland to gather information and evidence to be used during the meetings with the Russian side.
As far as the Ukraine measures are concerned, the Commission met with the Ukrainian Chief Veterinary Officer in April, and asked him to speed up efforts to get the problem solved. It that Ukraine has agreed to lift the ban, but it has not taken place yet. Today there was to be a meeting between the European Union and Ukraine – the Sub-Committee on Trade – and this issue would be raised there too.
We will follow this issue very closely and will continue to play an active role, but it is also very important that Poland actively demonstrates to its trade partner that legitimate concerns are taken seriously and are being met. In that effort also, we will support Poland.
Madam President, I would like to express my warm thanks to the Commission for its interest in the issue of Poland’s exports to the Russian and Ukrainian markets. I would, however, also like to point out that this problem has so far remained unresolved for seven months. Polish exporters have incurred extremely serious financial losses. If the situation continues, these losses will be even greater. Moreover, a number of exporters will be pushed out of the Russian and Ukrainian markets for good. We therefore urge the European Commission to take decisive action on this matter.
First of all, this is not the first time – at least during my term – that we have had problems with exports through Russia. That is why it is extremely important for Member States not to give any excuse for the introduction of bans, because once they are introduced it is very difficult to have them lifted. Therefore, it is very important that both EU legislation and bilateral agreements are strictly implemented by every Member State so as not to give this initial justification for the introduction of bans.
At the same time, it is true that it has been going on for some time, but there were problems in communications between Russia and Poland and, as I said, from the beginning this was a bilateral issue, so we could only facilitate. Nevertheless, we intervened, we brought the parties together and, through mediation, we managed to reach an agreement. Now we are following very closely the developments in this tripartite meeting, in which we will also be involved, and will try to resolve this issue as soon as possible.
– Do you believe, Commissioner, that these problems will delay Russia's membership of the WTO?
. I do not think so, because it seems that Russia is ready to accept the WTO’s SPS requirements. Nevertheless, it is not enough for Russia to accept these. It has to implement them as well. Therefore, these ‘clouds’ over the negotiations, while not blocking them, certainly create an unpleasant atmosphere. It is for that reason that it is important for Russia to implement these SPS requirements.
Commissioner, given that you are going to speak with our Russian counterparts, I should like to ask one more question, which is along the same lines, but which this time concerns Georgia.
You are aware that Russia has imposed an identical embargo on Georgian wine. Given that Georgia is covered by the ‘new neighbourhood’ initiative and that an action plan has been put in place on its behalf, are you familiar with this matter and, if not, can you look into it with a view to finding out what response Russia intends to give to Georgia?
. I am not aware of it. It does not fall under my sphere of responsibility, but I would be very happy to refer the issue to my colleague who is responsible for that area and see what she can make of the situation.
Mauritania, a member of the EU-ACP Joint Parliamentary Assembly, has been undergoing democratic transition since the overthrow of President Ould Taya's dictatorial regime on 4 August 2005.
The Military Council has pledged to carry out the reforms required to achieve democratisation and to lead the country into free elections and has also promised to ensure that no member of the current government stands in the elections.
Although reforms are under way and the election timetable has been set, Mauritania is appealing to the international community, and the European Union in particular, to assist it in its transition to democracy.
Does the Commission intend to provide technical and political support for the preparation and holding of free and fair elections?
In its specific geopolitical position, joining black Africa to the Maghreb, is Mauritania able to apply to join the Euro-Mediterranean Parliamentary Assembly?
. The undertakings made by the Mauritanian Government as regards respect for democratic principles when the consultations were opened under Article 96 were centred on the re-establishment of a properly-functioning democracy and the rule of law.
Commissioner, I can tell you that I am altogether dissatisfied with the response given. I regret that Mr Michel is not here because he is very well acquainted with the subject of Mauritania. I believe that the Commission could have provided more information in view of the in August, given that it proposed to dispatch a European Union delegation for the purposes of monitoring the elections being held there. I would remind you that a referendum is due to take place in that country at the end of June. Consequently, are you able to tell us whether this delegation will have a short- or a long-term mission regarding the elections?
As I am sure that the honourable Member is aware, the lateral timetable set by the Mauritania transition authorities is as follows: referendum on 25 June, municipal and legislative elections on 19 November, senatorial elections on 21 January 2007 and presidential elections on 11 March 2007 (first round) and 25 March 2007 (second round).
This 19-month schedule is tighter than the 24-month period initially planned by the Military Council for Justice and Democracy. Its aim is a return to constitutional and democratic rule by the end of May 2007 at the latest. When consultations were opened under Article 96 of the Cotonou Agreement, Mauritania gave undertakings in the areas of respect for democratic principles, fundamental rights and freedoms, the rule of law and good governance.
The European Union declared its willingness to provide support for the implementation of these undertakings and decided to support the transition process in Mauritania during the consultation period itself by means of institutional support projects. In particular, a EUR 6 million technical support project for the electoral processes was drawn up by the Commission and approved in April 2006. The European Community’s financial contribution of approximately 75% of total donor contributions will be implemented by the UN Development Programme.
The project’s specific objective is to strengthen the capacities and resources of the national independent electoral commission, the Ministry of Justice and civil society. It is also aimed at helping to ensure that the elections are free, fair and transparent, are conducted efficiently and lead to results that are nationally and internationally recognised and legitimate.
Regarding observation of the electoral processes, the Commission plans to send a team of electoral experts in early June 2006 around now to help with the constitutional referendum and, in July, a fact-finding mission to assess the advisability, usefulness and feasibility of future observation missions as well as, if necessary, electoral observation missions to observe the general and municipal elections in November 2006 and the presidential elections in March 2007.
As you know, Mauritania is not a member of either ECOWAS, which it left in 2000 or UEMOA, but it is a member of the Arab-Magreb Union. The country takes part in the Barcelona Euro-Mediterranean dialogue as an observer, and formally applied for membership at the end of May 2005. No response to that request can be given before the country returns to constitutional and democratic rule.
What is the Commission's view of the situation for Christians in Nigeria, and what action is it taking, within the context of development cooperation, to strengthen the rule of law and freedom of religion in this important African country?
. The Commission attaches great importance to the rights of freedom of religion, belief and expression in its dialogues with third countries.
Freedom of thought, conscience, religion and belief is one of the fundamental human rights and, as such, is enshrined in a number of international instruments, including the Universal Declaration of Human Rights, the International Covenant on Civil and Political Rights and the European Convention on Human Rights. In addition, the EU Charter of Fundamental Rights makes clear that everyone has the right to freedom of thought, conscience and religion, and that cultural, religious and linguistic diversity should be respected.
Respect for human rights, democratic principles and the rule of law underpins the Cotonou Partnership signed by the ACP States and the Community and its Member States. Article 8 of the agreement indicates the topics on which regular political dialogues should focus, referring specifically to ethnic, religious and racial discrimination.
There is no state religion in Nigeria. In 1999, the Constitution provided for freedom of thought, conscience and religion and the federal government generally respects those freedoms.
The Constitution also prohibits state and local government from adopting an official religion. However, state governors have great autonomy and it is alleged that Islam has been adopted de facto as a state religion in several northern states.
The return of Nigeria to democracy in 1999 has seen an improvement in the human rights situation, but it has also seen an increase in tensions and violent conflicts, which currently provide the most threatening challenges to the new democratic Nigeria.
In this complex and unstable situation, the Commission has been trying to identify the most common causes of conflicts with the objective of helping to address and prevent them. Conflicts and violence have historically marked relationships between Muslims and Christians, particularly in the central states, where communities of different religions are numerically equivalent. It is generally not possible to cast Muslims or Christians systematically in the role of aggressor or victim, as they have historically been both. It is apparent, however, that conflicts always involve extremely poor people and that conflicts presented as religiously motivated are often triggered by other causes, including conflicts between traditional rulers, land and resource struggles amongst communities, political in-fighting, and tensions between state and federal governments.
The significance of the tension between indigenes and non-indigenes is crucial to understanding the frequent cause of conflicts in Nigeria. A recent report by Human Rights Watch, 'They do not own this place', blames the federal government policies that discriminate amongst non-indigenes, defined as people who, no matter how long they have lived in an area, cannot trace their origins to the ethnic and genealogical roots of the original inhabitants of that area. In a country with more than 250 ethnic groups, these discriminatory practices spreading at state and local government level have relegated millions of Nigerians to the status of second-class citizens, increased poverty and created the conditions for intercommunal violence.
According to Father George Ehusani, secretary-general of the Catholic Secretariat of Nigeria, interviewed by Human Rights Watch, 'poverty in Nigeria has assumed the moral character of war and that is what you see reflected in much of the ethnic violence in this country'. The Commission and the EU Member States are engaged in regular dialogue in Nigeria to promote respect for human rights, basic freedoms and the rule of law among communities, religious and ethnic groups, state and federal authorities.
Since the first Niger Delta crisis in November 2004, regular visits of the EU Heads of Mission have been organised to various areas: the Niger Delta, some northern states and some middle-belt states. While one of the focal sectors of EU development cooperation with Nigeria is supporting and promoting good governance at federal and state level, the Commission is also engaged in financing Community projects in the Niger Delta and is about to approve a project to support non-state actors. Moreover, the EC budget lines have for years been financing projects to promote democracy and human rights.
– Many thanks for that very good and very exhaustive reply. While I far prefer Commissioner Kroes to Commissioner Michel, that has less to do with him than with her, but I would nevertheless like to ask why he is not here today.
Secondly, I would like to know what the Commission is doing about bringing up the specific issue of the introduction of sharia law in certain Nigerian states, and the acts of violence that are actually being perpetrated, including the killing of Christians and the burning down of churches in the central states, to which you have already referred.
. You can be assured that this is something very important for my colleague. Mr Michel is most fond of the debates in your House, so I am not aware what the specific reason is, but I am absolutely sure that if he could have made it then he would have done, but I think he is travelling, perhaps to the regions you are interested in.
I want to underline that the Commission is fully engaged in the effort to combat extremism of all types through its overall efforts to address the root causes of discontent and to promote peace, stability and security through its development cooperation and assistance. In addition, it is engaged in numerous specific initiatives to promote peaceful coexistence between peoples, as well as inter-religious and intercultural understanding. Political dialogue with the central government and support to institutional development is a main issue.
Can the European Commission make a comprehensive statement as to how much financial support the EU is giving to combat Aids in Africa and explain the nature of this support as well as listing the countries who are beneficiaries of this financial support?
. The European Community's efforts to fight HIV/AIDS in Africa are financed by the European Development Fund and the budget of the European Community. Within the framework of national and regional programming, the EDF finances projects to fight AIDS and projects aimed at strengthening healthcare systems. Since 2002, 15 national projects and three regional projects to fight AIDS and/or strengthen healthcare systems have been initiated in 13 countries and in the ACP region, representing a total commitment of EUR 244.6 million.
The EDF also supports the implementation of national poverty reduction plans and therefore, directly or indirectly, the fight against AIDS by providing general budget support. Since 2002 the Commission has provided general budget support to 24 African countries with commitments representing around EUR 2.4 billion. Already EUR 1.5 billion of that has been spent.
The European Community's budget has a thematic budget line to help combat poverty-related diseases – not only AIDS, but also malaria and tuberculosis in developing countries. The budget line is based on Regulation 1568/2003. Since 2002 the Commission has allocated on that line more than EUR 86.2 million to NGOs as a contribution to 25 projects combating HIV/AIDS being implemented in 16 African countries.
A total of EUR 9.42 million has also been allocated to two research projects: one in central Africa and the other in southern Africa. A total of EUR 5 million has been allocated to large-scale awareness programmes, as well as to international partnerships, such as the International Partnership for Microbicides and the International AIDS Vaccine Initiative.
A second budget line relating to health, reproductive and sexual rights in developing countries, based on Regulation 1567/2003, also contributes to the fight against AIDS. EUR 73.95 million is available on this line for 2003-2006. Since 2003, the Commission has been able to allocate on this line EUR 17.5 million for 10 projects for the fight against AIDS implemented in eight African countries. The Commission's budget also finances projects to combat AIDS and strengthen healthcare systems in South Africa, on the basis of Regulation 1726.
Since 2002, three projects are being undertaken in South Africa for a total amount of EUR 55 million. The EDF and EC budget are the two sources of EC contributions to the Global Fund to Fight AIDS, Tuberculosis and Malaria. The European Commission has contributed EUR 522 million to the Global Fund since the latter's creation in 2001, and this amount has been supplemented by contributions from EU Member States.
We are the leading donor to the GFFATM; 57% of the funds go to the fight against HIV/AIDS and 55% are allocated to African countries. Moreover, the European Community is devoting increasing funds to research programmes targeting AIDS, tuberculosis and malaria. For the period 2002-2006, the financing devoted to these three diseases, most of which funds go to HIV/AIDS, quadrupled, reaching EUR 400 million currently. Half of those funds are managed by the European Community, DG Research, and the other half, to which is added EUR 400 million from EU Member States and the private sector, are funnelled through the European and developing countries' clinical trial partnership.
The Commission does not have any details on aid from the Member States to African countries in the fight against HIV/AIDS because this information has not been made available to us.
I should like to thank the Commissioner for her comprehensive answer to my question. Could the Commissioner tell me whether discussions or negotiations are taking place between the major pharmaceutical companies regarding the supply of antiretroviral drugs to people in Africa? If so, how extensive are they? Has any progress been made and have these drugs been made more widely available to people?
. I gather from the papers that discussions are being held. However, I should like you to permit me, Madam President, to ask my colleague to give you a written answer that is to the point and states precisely what stage the discussions have reached.
Questions which had not been answered for lack of time would receive written answers (see Annex).
That concludes Question Time.
The next item is the report (A6-0172/2006) by Mr Gargani, on behalf of the Committee on Legal Affairs, on the consequences of the judgment of the Court of 13 September 2005 (Case C-176/03 Commission v Council) [2006/2007(INI)].
– Mr President, Commissioner, ladies and gentlemen, I must begin by apologising for the absence of Mr Gargani, who is unable to be present by reason of illness. Members of my own Group have asked me to stand in for him today as rapporteur and to say something about the content of this report.
I will start by observing that this ruling by the Court of Justice came as no surprise – at any rate, not to me. There may well have been many who thought that things would not turn out this way, but I actually see this as no more than a logical conclusion, since we have for some time in the past seen the Commission adopt varying – sometimes widely divergent – approaches to legislative proposals relating to criminal law.
Drawing on my practical experience in the field of business law, I just want to point out that many past directives proposed on the basis of legal bases in the first pillar – for example, those on money-laundering and market abuse, or the provisions on insider trading – have included at least elements of criminal law.
It is in fact perfectly right and proper that the Court of Justice should, very often in the past, and even when the facts of the case were different, have worked on the principle that the issue of which legal basis should be decisive should be decided by reference to the objective of the proposal as a whole. It was therefore perfectly obvious that the Court of Justice should, in this case, decide on the basis of a specific example from environmental law that, here too, it is not possible to take legal acts that in fact belong together and split them up in such a way that certain aspects are taken to refer to a part of the Treaties other than the actual objective that was originally in mind, where this falls under the first pillar. The result, then, comes as no surprise to me.
What, though, are the consequences now? In the first place, it does nothing to change the fact that criminal law is treated primarily as a matter for the Member States, for the national level, where Europe has powers only under exceptional circumstances.
This being so, I too take the view that the European legislator – who may be able to make use of this instrument, but is not required to use it in a coercive manner – is well-advised, as a matter of principle, to refrain from legislation in matters of criminal law. In every specific situation, decisions must be reached on a case-by-case basis, on the basis of whether or not criminal law provisions are needed in order to achieve this objective, or whether it ought to be left to the Member States to decide these matters and regulate them. Caution, then, needs to be the order of the day for the legislator, whether that be Parliament or the Council, and that above all, I believe – and this is why the Treaties, from the outset, leave criminal law in the hands of the Member States – quite simply because the systems of criminal law in Europe are so very, very different, not only in terms of deciding what is a crime, but also in terms of how that crime should be punished. There are Member States in which the sentence is enforced in full; there are others in which, as a rule, only 50% is paid; others in which it is two-thirds; still others in which the courts order additional penalties of a punitive nature, which, in turn, do not exist in that form in other Member States. I do believe, then, that if Europe starts, where it is not necessary to do so, to lay down standard penalties for all manner of things, then the consequence of that will be unsystematic interventions in the criminal law systems of the Member States, and, since the usefulness of that is a matter of doubt, it is for that reason above all others that we should exercise a degree of self-restraint.
I see the report that Mr Gargani has produced, and which has been adopted by the Committee, as putting that into effect, and see that as its essential substance.
We are of course in favour of the idea that the Commission should now attempt to analyse, one by one, the proposals that need to be revised on the grounds that their division into two different legal acts no longer corresponds to the law as laid down by the Court of Justice, and should then come up with proposals as to how adjustments can be made.
As for the amendments submitted in response to the Committee on Legal Affairs’ resolution, I am able to say, on behalf of my group, that some of these – particularly those tabled by the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe – are acceptable, while others are not. Please do not expect me to go into details, for I have agreed this with the rapporteur, but I can say in general terms that there were no fundamental differences within the Committee on Legal Affairs when it came to evaluating these issues. The problems lie more in the nuances, perhaps in the issue of how far one should actually go in individual cases, but otherwise, the committee was in general agreement on this. I thank the House most warmly for its attention.
Mr President, ladies and gentlemen, I too should like to thank the rapporteur, Mr Gargani; Mr Lehne, who is standing in for him this evening; and Mr Cavada, for the joint work that the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Legal Affairs have done on this important dossier.
I think that one of the qualities of this decision, which recognises the value added by the Community, is the fundamental role that the European Parliament will be able to play in important issues such as the application of criminal sanctions under the codecision procedure. As you know, the Commission adopted a communication on this subject last November. We believe that the scope of this decision goes beyond the single issue of environmental protection.
I believe, in fact, that there is a broader issue and I generally agree with the content of the Gargani report. I have to say that the Commission’s outlook is a little more ambitious in certain fields and in certain aspects. For example, the report specifically says that the legislator must restrict the application of criminal sanctions to cases where the protection of citizens’ rights and freedoms or the protection of financial interests is at stake. These are certainly extremely important interests that must be protected.
Nevertheless, we believe it would be possible to go a little further, although the Court’s decision places restrictions on the application of criminal sanctions at a European level, and I do believe such limits are necessary. For instance, as Mr Lehne said just now, we need to think about a European criminal sanction when it is truly indispensable for ensuring that Community law is effective, while respecting the principle of the need for the criminal sanction and the principle of proportionality.
At the same time, I think that an absolute limitation of the fields involved would be dangerous and would restrict what the Court of Justice has stated. We have put forward a proposal for a directive laying down criminal sanctions in the fight against counterfeiting. You are aware how dangerous counterfeiting is for industry in European countries and for consumer health, apart from causing the exploitation of child labour to produce fake goods. In view of that, how can anyone claim that sanctions at a European level are not needed in this area? This is just one example and, precisely because of that, I support the idea that Mrs Roure and Mr Cavada have expressed in their amendments regarding a rather more ambitious broadening of the structure adopted by the rapporteur.
To conclude, I should like to express my sincere gratitude because I have found in the report a restatement of the principle of the so-called ‘bridging clause’ – which is the possibility of moving from the principle of unanimity under the third pillar towards a codecision and qualified majority procedure, in other words a Community procedure under the first pillar – in the area of cooperation in criminal justice and cooperation in police and security matters. That is something that the Commission had already said that it was hoping for and I think it is a positive sign that it has been reiterated in the Gargani report as well.
– The criminal law of this ambitious Europe is still very much in its infancy. Loose consensuses and tentative progress show the Member States’ resistance to the future and the disgraceful contradiction of a Community policy that is on the one hand based on shared fundamental values but on the other leaves the law underpinning these values to the discretion of individual Member States. It was this irony that the Constitutional Treaty attempted to remove and that the Court interpreted as favourably as it could.
Europe’s institutions have said that European criminal law is based on the simple principle of mutual recognition. Unless this view is reversed, Europe will never have criminal law or an area of freedom, security and justice in the truest sense, because Europe is a global justice project rather than a project based on preferential areas of justice. Yet what is emerging is that Europe lacks a common area with a shared project in the field of criminal law. It is, rather, a fragmented mosaic of borders; harmonisation has been piecemeal and low-level; there is no political or criminal-law programme to be followed; there has been harmonisation of the minimum level of maximum sentences. All of which illustrates our lack of courage. Harmonisation is only apparent in sentencing, and does not cover the causes of crime, alternative sentencing or methodologies.
In a Europe that stands for the dignity of all citizens, for the values that underpin that dignity, for the rule of law, for proportionality and for equality, what is required is a criminal justice programme. Yet in terms of the way in which powers are distributed, what we have is criminal law that is absurdly removed from the values that it guarantees; it is criminal law that follows a hard line in the Council insofar as it is not shared democratically among the parliaments.
What this shows is mutual recognition of individual criminal justice systems without any essential base of harmonisation. This is utterly iniquitous. We do not want this, but it is happening in Europe, because criminal law is the highest expression of values. We await the broader scope of the Treaty and more importantly, the strong political will that is taking a long time to materialise.
– Mr President, Mr Vice-President of the Commission, even in his absence, I would like to thank the rapporteur for his report, although I do have to say that we in the committee would very much have preferred it if there had been some sort of negotiation between the groups to spare us the necessity of settling our various differences of opinion here in the plenary. I would also like to have seen greater account taken of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, which has been considering this matter with us.
The consequence of that has been that we have had to table a relatively large number of amendments for the plenary. I hope that we will achieve a very broad majority when we come to the vote. This issue is of great importance for the further development of Community law, and I think that calls for a broad majority.
Where, now, are the differences of opinion? The rapporteur, in his original report, proposed a relatively restrictive approach in handling this ruling from the Court of Justice, but we, on the contrary, favour the Commission’s interpretation, according to which the Court’s ruling allows us to impose criminal sanctions in every area of Community law, albeit not subject to limitations, but with the conditions set down by the Court, and with the ultimate purpose of enforcing Community law.
We on the Committee on Legal Affairs find ourselves dealing, time and time again, with issues around the application of European law, and we have to say that there are serious deficiencies in this area. We should not, at a stroke and once and for all, deny ourselves an option that the European Court of Justice has put in our hands.
We do understand that there are particular concerns about the coherence of criminal law in the Member States, and these are voiced particularly by the Ministers of the Interior and of Justice, who do not want ministers with first-pillar remits, so to speak, ruining their national criminal law systems; we have accommodated these concerns by means of amendments, particularly those adopted by the Committee on Civil Liberties, Justice and Home Affairs.
As Mr Lehne has already said, we are largely agreed among ourselves on the need for a case-by-case examination of all legal acts, which are in need of renovation. We in this House have submitted one other, on which the deadline had not yet been reached, to the ECJ. If a new legal basis demands the codecision procedure, then this House will not be able to evade the necessity of using all its legislative prerogatives. We will not be able to accept a prior interinstitutional agreement in which we sign away our right to play a part in shaping these new legal acts, but that should not be taken to mean that we will not strive for good cooperation with the Commission and the Council if revision measures prove to be necessary.
. Commissioner, ladies and gentlemen, the consequences of the judgment of the European Court of Justice of 13 September 2005 relating to Community powers in the area of criminal law are so momentous that this judgment really marks a break in the development of Community law.
It can even be assumed that under certain circumstances this precedent might have a negative effect on the sovereignty of the Member States. The condition for its application to Community norm-setting arising from the First Pillar of the EU will therefore be strict adherence to the principle of subsidiarity as established in Article 5 of the EC Treaty and in the Protocol on the application of the principles of subsidiarity and proportionality. This principle is directly connected to the need for European lawmakers to see that the enactment of criminal sanctions under the First Pillar is an exception, restricted to cases where there is an unavoidable need to protect the rights and freedoms of citizens and the main interests of the EU. It is also essential that the effects and overall impact of the criminal law norms passed on the basis of the First Pillar are thoroughly and painstakingly monitored and assessed.
Another area where the Commission is proposing criminal sanctions is the protection of intellectual property rights. This area undoubtedly represents one of the main activities of the Community arising from Article 2 of the EC Treaty. I think, and I will say it again, that this area is so important and so rapidly developing that it requires a specific conceptual and systematic approach. I consider it essential to develop a well-rounded concept for protecting intellectual property rights, which will include among other things criminal law measures.
Mr President, this issue shows up the most basic weakness in the whole EU structure. All countries agree to be bound by the same body of EU law, which they then undertake to enforce upon themselves. It must have been obvious from the start that some countries would apply EU law more vigorously than others. So what we are now seeing is the beginning of attempts to harmonise criminal justice, notwithstanding Mr Gargani’s request for checks and limits. The ECJ will have a wonderful time deciding whether national sentencing meets its criteria of being proportional and dissuasive.
Mr Gargani acknowledges that it will be hard to achieve uniform enforcement. Indeed, do we really expect courts to behave in the same way in all 25 EU countries, including our new eastern European Member States and those who are yet to join? I fear that politicians will agree to progressively harmonise enforcement, but the peoples of our different countries will not.
Mr President, Commissioner, on 13 September 2005, the Court of Justice of the European Communities granted the Community legislator the opportunity to take legal measures so as to guarantee the effectiveness of the rules decreed by the Court. Everyone understood this to mean – at any rate, those in Vienna understood it to mean – that the Court had turned the principle of subsidiarity inside out like a sock in order to decide that, on the subject of Community law, there was no point in the Member States taking care to ensure that it was complied with since the Commission of Brussels was able to do so all by itself.
The Commission has obviously not failed to step into this breach: while, strictly speaking, this new legal power only concerns the environment, a Commission communication of November 2005 makes more widespread use of this power to incorporate other subjects, including the four freedoms, the CAP and fishing. Mr Cavada, our draftsman, even extends this power to include discriminatory behaviour, which can cover all human activities and even the protection of the Union’s financial interests.
It is here that one can see the danger of this umpteenth show of strength by the judges of Luxembourg. On 6 April 2006, scarcely two months ago, in fact, the European Court of First Instance ordered Mr Frattini – the Commission – to pay damages and interest to an official on the grounds of a serious and obvious violation of the requirement for impartiality. Violation by whom? By OLAF, that is to say by the anti-fraud office, which is partly controlled by the Commission.
Thus, to grant legal powers to this Commission, on the subject of which the Court of Auditors, in its Special Report No 1 of 2005, notes that respect for the fundamental rights of persons subject to an inquiry is not guaranteed, means running the risk of creating, at the Berlaymont, a little centre in which people’s liberties are infringed, a kind of regulatory mini-Guantanamo. The draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs, Mr Cavada, is, moreover, aware of the problem since he is calling for the judgment to be applied with prudence and he might have added: with jurisprudence, the prudence of the law and, in particular, of the law of the Treaties, which does not permit the powers of the third pillar to be transferred to the first pillar.
However, since 1962 and its Costa versus ENEL judgment, the Court has been imprudently and continuously carrying out a federal . As the great British legal expert, Dicey, said: judges must be lions, but lions under the throne, being circumspect that they do not check or oppose any points of sovereignty. Putting someone in prison is a matter for criminal law. It is not a trivial matter.
Mr President, although I am a lawyer I am not here to accuse Commissioner Frattini of anything at all this evening, he will be pleased to hear, other than to say that I think this is such an important ruling that the consequences of it seem to me to be far from clear at this time.
I believe there is a danger here of over-applying the principle of Community competence into national domestic criminal law and indeed, following as it does from the remarks of Chancellor Schüssel at the start of the Austrian Presidency calling for the ECJ to hand powers back to Member States, it does not seem to me to sit too easily in that context.
I welcome, however, the generally cautious approach and the limited interpretation of the ruling which is to apply to a very few isolated cases set out in both the Gargani report and the Commissioner’s response. I think that the exercise of any form of legal precedent here must be controlled very strongly and effectively. I think that competence in criminal law is national, not European, in general terms, and I think the presumption must remain in that way.
Whatever the general arguments, I disagree with the Commissioner. There is absolutely no justification to call for the activation of the passerelle clause in Article 42 of the Treaty on the basis of this ruling itself. Indeed, if we were to do that it would set quite a dangerous and unwelcome precedent.
At the end of the day, my view is that whilst this is an unusual ruling, it has to be looked at on an individual basis and in a limited application. Any attempt by the Commission or the Court to try to use this in a more extensive way would be unacceptable and would call into question the operations of the ECJ in this field.
Mr President, I wish to thank the Commission for its communication on the consequences of the judgment of the Court on criminal sanctions and I agree with the conclusions it makes.
Indeed, I believe that the interpretation of this judgment should not apply solely to the environment, and this so as to strengthen Parliament's democratic control and to thus enable Europeans to be better protected.
The Court judgment has made it possible to clarify the powers in relation to criminal provisions between the first and the third pillar. It therefore stipulates that the aim and content of the act itself be taken into account in order to establish the need for criminal sanctions to be laid down. That allows us to conclude that the protection of fundamental rights is an area to which the consequences of this judgment can be extended. Special attention should be paid to fundamental rights and to the protection of the Union's interests when resorting to criminal sanctions.
I do not believe, however, that we had to limit ourselves to resorting to these two areas alone, and Amendment 16, which I tabled with my colleague, Mrs Berger, is along these lines. That is why I call on you to support it.
Finally, this judgment is a new signal calling on us to provide for, by means of Article 42, and as you have said, the communitisation of all aspects of police and judicial cooperation in criminal matters. I will say it this evening: this would make it possible to ensure greater legal certainty and, above all, more coherent criminal measures.
Mr President, I rather think that the September judgment represents a very exciting challenge. I taught law for many years at various universities, and this report by the committee for which Mr Gargani was rapporteur would not be given particularly high marks by the Faculty of Law at the University of Copenhagen. Firstly, there is a contradiction, which is ignored. Point 47 of the judgment states that criminal legislation and the rules for dealing with criminal matters – that is to say criminal procedural law – do not fall within the Community’s competence. For all that, the judgment then takes a huge political leap forward by stating that this finding cannot, however, prevent the Community legislature from taking measures relating to the criminal law of the Member States under certain conditions in which such action is found to be necessary.
It is my humble conviction that this procedure – whereby, in the absence of an existing legal base, we ourselves create a legal base on political foundations - is absurd. Moreover, it will most certainly meet with serious resistance in the best developed democracies in the European Union. In this connection I would be so bold as to refer to the Nordic democracies. These countries will not join a system that can manipulate the legal base in such a way, quite apart from the fact that it is, of course, perfectly reasonable for criminal legislation and procedure to fall within the competence of the Member States, this being – as was also said at the start – a state of affairs that, to a large degree, reflects a legal tradition that cannot be harmonised and should not be dictated. There is therefore no legal base, and I would for that reason recommend voting in favour of the amendment tabled by the Independence and Democracy Group.
– Mr President, I am somewhat surprised at the Commission’s explanation of the Court’s ruling. In 2002, I backed the Oomen-Ruijten report and also the appeal against the framework decision, but at the time, the Commission repeatedly impressed on us that the directive and appeal against the decision should not be seen as a first step towards harmonisation of criminal law in other areas. It was on the basis of that guarantee alone that I was able to support the appeal against the framework decision at the time.
It now turns out that the Commission is giving the ruling an interpretation entirely of its own, would like to extend it still further, and is also seeking harmonisation in other areas. This contradicts what we were told at the time. Had I known in 2002 what I know now, I would have voted against the Oomen-Ruijten report.
The Gargani report does contain a few positive points, including paragraphs 8 and 13, but as long as paragraphs 4 and 5 are included, I, together with my group, have no choice but to vote against the motion for a resolution.
Mr President, the creation of a unified legal system based on common values and the principles of the primacy of Community law and close cooperation between the Member States and the European institutions is imperative in order to facilitate the proper functioning of the single internal market of the European Union.
All activities aimed at ensuring effective Community legislation based on the first pillar deserve our support. The first pillar is the only one that allows European legislation to be adopted while respecting democratic principles, and that ensures appropriate judicial control.
The European Court of Justice ruling of 13 September is extremely important for the future development of Community law. The Court ruled that, in order to define clearly the legal basis of a document, a reference must be made to the aims and the content of the document itself. As a result, the Framework Decision on environmental protection was annulled due to the legal basis being misquoted as the third rather than the first pillar. In view of this ruling, current legislative proposals whose legal basis may be considered erroneous have to be withdrawn or modified. Furthermore, we must consider the possibility of starting a legislative procedure aimed at finding a new legal basis for legislative texts adopted under the third pillar which may now, in line with the ruling, be considered to have an erroneous basis.
However, the Court’s conclusions should not be automatically extended to include all fields covered by the first pillar. They should be applied to areas which are covered by the basic principles, aims and competences of the Community and specific cases should be investigated on an individual basis within the framework of close cooperation between the Commission, the Council and the European Parliament. The Member States are in principle responsible for the appropriate implementation of Community law. That is why the premise for including criminal law articles under the first pillar should be clear and defined .
Mr President, someone is cruelly missing from this Chamber this evening, although he was here this afternoon. How can we tolerate the fact, ladies and gentlemen, that this crucial debate on the consequences of the judgment of the Court of 13 September 2005 is taking place in the absence of the main party involved, the Council itself? Was it the Council that imposed this agenda so as to avoid having to publicly acknowledge the profound meaning of its defeat on 13 September in Luxembourg? Allow me to act as its spokesperson this evening.
Yes, the Council was defeated that day by a further judicial show of strength. Yes, despite the rejection of the ratification of the European Constitution that provided for it, the competence pillars have, in fact, just merged. There are no longer any intergovernmental powers in Europe. Yes, the Member States can see that an interpretation of the Treaties that they signed is being arbitrarily imposed on them. That is what the Chairman of the French Constitutional Council, Pierre Mazot, calls France’s vitiated consent.
Yes, this uncontrolled communitisation of criminal law knows no bounds because, while it was at it, the Commission decided to annul nine framework-decisions, a move that, after the environment, will enable it to lay its hands on criminal law in relation to illegal immigration, to marine pollution and even to intellectual property. I ask you, ladies and gentlemen – and particularly the French Members among us – what purpose do our Interior and our Justice ministers now serve?
On behalf of my group, I tabled Amendment 1, which is a very sensible amendment and one to which every independent Member could easily be won over. It is an alternative that simply calls on the Member States to regain control of the treaties that they sign. Yet, how many independent Members are there in this Chamber, ladies and gentlemen? Continue to get round the nations with your federalisation of the legal system and your other plan B and you will see 2007 replicate 2005.
Mr President, by means of the Framework Decision on the protection of the environment through criminal law, the Council aimed to respond to the worrying increase in crimes against the environment, and this objective should be applauded. However, we cannot applaud the way in which the Council has acted, as it has led to a dispute and a twofold dispute at that.
The first dispute is institutional, as the Treaties in force do not provide a simple and clear answer as to who should do what in the EU. As a result, there is no clear division of competences between the institutions of the Union and particularly between the Council, the Member States and Parliament. The second level of the dispute concerns the legal basis cited by the Council when making its controversial decision. The Council mistakenly cited the third pillar as the legal basis when the subject matter does not fall under the third pillar but under the competences of the EU in the field of environmental protection. Therefore, the Council did not have the right to make the aforementioned decision. By doing so, it impinged on the competences granted to the Community on the basis of the Community Treaty and infringed the Treaty on European Union, which grants priority to these competences. Furthermore, by choosing an inappropriate legal basis, the Council prevented the European Parliament from having any influence on matters relating to the protection of the environment which, without a doubt, are Community issues and fall within its remit.
I am sure that if the European Union had a constitution which set out the competences and defined who does what in the European Union, then this dispute would not be taking place. We would have clear legal guidelines and the European Court of Justice would not be required to intervene.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0192/2006) by Mrs Roure, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council framework decision on the protection of personal data processed in the framework of police and judicial cooperation in criminal matters [COM(2005)0475 C6-0436/2005 2005/0202(CNS)].
. Mr President, the European Union is renowned in the world for the high level of protection of fundamental rights and, in particular, of protection of personal data that it guarantees its citizens. This principle is thus enshrined in Article 8 of the Charter of Fundamental Rights.
In the Community context, two directives regulate the fair processing of these data in connection with the internal market, and when Europeans make a purchase via the Internet, for example, the company from which they make that purchase is obliged to request their permission to use their data in order to send them offers. Europeans are therefore informed of the way in which their data is used and, fundamentally, they can request that those data be rectified.
However, this European area of data protection has a serious deficiency right now. There is no coordination among the 25 Member States when it comes to protecting the personal data used in the context of police or judicial work. At a time when we are working towards the implementation of a European area of freedom, security and justice, this coordination has become absolutely crucial. Indeed, the Member States' police forces need to work in close cooperation with each other and exchange information in order to combat organised crime effectively. We can enhance this cooperation, but we must make sure that data relating to Europeans is protected in the same way throughout Europe. I would point out that the European Parliament has, for many years now, been calling for an instrument designed to protect data in the context of judicial and police cooperation.
Consequently, we welcome this proposal by the Commission, and the purpose of my report is to enhance this proposal so as to ensure coherence with the existing data protection instruments coming under the first pillar. We also want this framework-decision not to be limited to the information exchanged among the Member States, but to ensure a minimal level of data protection within the Member States themselves. Indeed, if that were not the case, we could thus have two different data protection systems being used in the same investigation. That would not only threaten the protection of Europeans, but would also complicate the work done by the police and the judiciary.
We have enhanced the guarantees relating to the use of personal data by, and the transmission of personal data to, private parties when those parties process them in connection with public administration. We also want guarantees regarding the use of personal data by, and the transmission of personal data to, third countries. I would point out that the Court annulled this Council decision on the agreement between the European Community and the United States on the processing and transmission of personal data, together with the Commission adequacy decision regarding the adequate level of protection of these data, and it did so on account of inappropriate legal bases, as you are aware.
Mr Frattini told us that he wanted to submit a new proposal for an agreement on the basis of the third pillar. We therefore need data protection legislation for the third pillar, and I welcome the Commission’s support in this regard.
When the directive on data retention was adopted in December 2005, the Council made a moral commitment before the European Parliament – I am keen to point this out - to swiftly adopt, while abiding by a form of sincere cooperation among the European institutions, the text on data protection. However, the adoption of this text has been severely delayed and there is now the danger that it will not be adopted in the course of this year.
We therefore want the Council to make clear commitments before us today, especially on the crucial points for the European Parliament, and we are waiting for it to present us with a timeframe for the adoption of this framework-decision. I am very disappointed by the Council at the moment. If the Council were not to do this, then the European Parliament would feel betrayed and its confidence would be seriously shaken for the future, and we do not want that.
Mr President, first of all I would like to thank Mrs Roure, the rapporteur on this very important and well-balanced report.
I recall that in the Hague Programme there is the clear obligation to ensure the exchange of law enforcement information under the principle of availability with effect from January 2008. At the same time, key conditions in the area of data protection shall be strictly observed. Therefore, the quick adoption of the framework decision on data protection in the third pillar is indispensable.
Security policy, in particular anti-terrorist policy, must respect both the obligation of the State to protect citizens against serious crimes, including terrorism, as well as the fundamental rights of the citizens to their private and family life and to personal data protection. I believe that we must ensure that there is coherence and uniformity in the principles of data protection in the European Union, , between the first and the third pillar.
The Judgment of the European Court on the PNR agreement, as Mrs Roure rightly said, shows the necessity of a coherent and complete data protection regime at European level, based on clear, substantial data protection principles. In this context, in my view, the framework decision would constitute an important step forward.
The Commission has already proposed that the framework decision on data protection should be implemented by the end of 2006, before the application of the principle of availability. So I join the European Parliament and Mrs Roure in a plea to the Council to accelerate the agreement on the framework decision, taking into full account the position expressed by this Parliament.
As far as the scope of the framework decision is concerned, as many chapters as possible must apply to domestic situations, as already proposed by the Commission. In my view Member States must agree on common data protection principles that apply to all processing of personal data by the police and the judicial authorities for the purpose of prevention, investigation, detection and prosecution of criminal offences, as the common basis for the exchange of personal data in full respect of such principles.
As far as the Europol/Eurojust system is concerned, the Commission agrees that in principle further approximation and facilitation of the European data protection regime should be ensured after the adoption of the framework decision in consultation with all the bodies concerned. The concrete time schedule might need further examination.
I am open to additional data protection safeguard specifications concerning biometric identifiers and/or DNA data and will look more closely at the European Parliament’s suggestions in this very important and sensitive field.
Taking into account the position of Parliament, I will reflect on the concrete procedure for assessing the level of data protection in a third country or an international body. Now in the report you are to adopt a solution which would provide that the Commission, after consulting the Council and Parliament, may establish that a third country or an international body ensures an appropriate level of protection within the meaning of the framework decision. As you can guess, I am not personally against such a solution. We will have to work closely with the Council because we need unanimity so that the final solution in any case provides, first, a mechanism ensuring that when the other conditions provided for by the framework decision are met, an adequate level of protection exists; and second, that Parliament is consulted beforehand and that due account is taken of its opinion.
. – Mr President, the Group of the European People’s Party (Christian Democrats) and European Democrats attaches great importance to common guarantees for the protection of privacy at Union level. Not only will these nurture mutual trust between Member States with regard to the exchange of data, but will also benefit the prosecution of punishable offences and the willingness to exchange data for such prosecution. You are completely right when you point at the availability of data, because it is important that we can make real progress in that respect with a view to public safety. Before we can do this, this step must be taken to protect privacy.
Looking back at previous discussions, I, on behalf of my group, should like to pay the rapporteur a huge compliment, for Mrs Roure has compiled a balanced report and the realistic and measured manner in which she handled the discussions with the Commission was a demonstration of her expertise. She backed us up all the way in a number of areas. Accordingly, we did not go as far as to want to ban the exchange of information with third countries. We came to the right decision together.
Secondly, we refused to follow – and will refuse to do so in future – those who want secret services to fall within this remit. Thirdly, the rapporteur has not brought any pressure to bear on the Council either in order to stop the discussion of the reports on the Financial Information System (FIS) and the Second Generation Schengen Information System (SIS II) until this report has been completed.
In doing so, Mrs Roure has done a great job. This is an even-handed report which strikes the right balance between protecting privacy on the one hand, and creating opportunities for the improved exchange of data on the other. This is something we owe to our citizens, if we really want the Union to do what it can to safeguard our security. Thank you once again, Mrs Roure, for your cooperation.
Mr President, it makes eminent common sense in today’s world to have enhanced exchange of information and cooperation between our police services and, indeed, our judicial authorities. It is not possible, in my view, to combat transnational crime without such cooperation, whether the crime is driven by anti-democratic forces which use terror as a political weapon, or by straightforward self-enrichment through money laundering, people trafficking or drug smuggling.
The cooperation needs to be both within the European Union and between the European Union and third countries, but it should not be allowed unless there is stringent protection for human rights and citizens’ freedoms. This is why I wholeheartedly support here tonight the proposal of my colleague, Mrs Roure, and the Committee on Civil Liberties, Justice and Home Affairs.
Some of our Member States are resisting elements of the proposed cooperation, not on grounds of protecting human rights but on purely ideological grounds of protecting national sovereignty. This might at least be understandable if they were consistent. However, the selfsame states are quite happily prepared to accept at face value assurances from the US about its extraordinary rendition network, which transfers suspects from country to country, in and out of EU territory and even to third countries where we know that torture is used. This practice is trampling all over our Member States’ sovereignty and the US has even admitted that it does not accept our definitions of torture.
Our Member States should cooperate while insisting on proper protection concerning the use of information and for the people about whom information is exchanged, as is proposed be done in this report.
To be consistent, however, our Member States must in practice also insist that the US respect the civil and human rights of the people it has illegally transported, and follow up their call that Guantánamo should be closed by making it clear to the US that its approach is increasing the threat of terror and is the best recruiting sergeant that fundamentalists of all persuasions have had for many years.
Mr President, Mr Vice-President, Mrs Roure deserves warm thanks for this report, which has already received deservedly appreciative comments from various Members. As I see it, all the groups have worked together to put together a really outstanding document, not least considering the fact that some of them had been working towards this sort of report and constantly stressing the need for one long before I was elected to this House.
The primary reason why this report is so much more urgently needed now than it was before has to do with the information age in which we are now living. It is worth bearing in mind that the total data stored by European authorities amounts, not to hundreds of thousands, or even to millions, but to billions of units of data touching upon the personality of every individual, in that the information stored could, with ill intent – which I am not, however, ascribing to any state – be brought together to compile profiles in order to find out what those citizens we disapprove of are getting up to. This report is made all the more urgently necessary by the prospect of these quantities of data increasing still further.
Systems such as EURODAC and APIS exist already, but are yet to be implemented, and the visa information system is in the course of being developed. SIS – the second-generation Schengen information system – is in place, and there may well soon also be, in the third pillar, the storage and transfer of information on air passengers, and so these billions of data units will increase still further.
To that one must add the Commission communication on interoperability and synergy and enhancing the efficiency of European databases, the effect of which in practice will be to connect these databases with one another, so that – once the technical problems have been overcome – the exchange of data will be made much simpler.
The problem is, though, that the people who want to protect this data, are often depicted as a bunch of crackpots who are incapable of rationally balancing fundamental rights against the right to security. Thank heaven this House has not, in this instance, allowed itself to be pushed into this sort of corner and forced to play off fundamental rights against security, for what definitely does endanger public security is a reduction in fundamental rights.
I am very grateful to Mrs Roure for saving us Liberals a great deal of work by incorporating an incredible number of amendments and proposals that originated from Peter Hustinx, the European Data Protection Commissioner, so that means that we are in full agreement.
This House has but few swords to hand, and I think Mrs Roure has realised that, but the willingness, if need be, to halt the progress of SIS and VIS shows just how important this report is.
. Mr President, like others before me, I would like to thank Mrs Roure very much on behalf of my group for the work that she has done on this report and the improvements we think have been brought to the initial proposal.
I also welcome the Commissioner’s comments tonight in terms of his strong commitment to a rapid completion of the timetable for this framework decision. Parliament, like the Commission, also feels that as we move further down the road of data collection and data exchange, it is absolutely essential that we have safeguards in place. If more and more data is to be readily available on that principle – online and cross-border – we need those clear rules: not least for the agencies involved – they need to be clear about what it is they have and how it can be used – but equally, because people need to have confidence that this data will be used appropriately. They want to feel that it will be protected and not easily available to private parties. So we agree on the need for strict regulation and penal sanctions in that area.
We are also clear – not least because of the recent issues about transfer of passenger data – that when we are handing data to third countries, when they are involved, we need clear safeguards as to where that data may end up and under what circumstances. We also welcome the fact that their data, too, will be assessed against fundamental rights. I think it is a tragedy that we have to think in those terms these days, but we do. Maybe what we are looking at here is a new definition of a ‘safe’ third country, at least in terms of its information.
People also want to have confidence that data will be used appropriately and for the purpose for which it was collected, although we think it is totally appropriate that different categories of data, whether on suspects, convicted people, witnesses, victims, etc., are differently treated. Again, it gives clarity and facilitates communication.
We also welcome the amendment stipulating that data relating to people not under suspicion should be used solely for the purpose collected. We hope that Member States would operate to that standard domestically, but I know of at least one where DNA data has been retained when it should not have been. So the additional safeguards concerning DNA and biometrics put into Article 6 are also very welcome to us.
We need data we can trust – maybe that is something we cannot guarantee in a framework directive; but we also need to have confidence that the data collected is used appropriately and that rights are safeguarded while we are able to trace criminal activity more effectively.
– Mr President, Commissioner, ladies and gentlemen, in discussing the Roure report, we are debating a further measure in the interests of greater security for our citizens as the Hague Programme is realised, for which cooperation between police and justice authorities is needed. Such cooperation cannot be put in place unless the relevant information is exchanged and made available, but the whole scheme of things needs to be subject to appropriate control, and this is where the rapporteur deserves congratulation on having succeeded in striking the necessary balance between, on the one hand, the protection of personal data and hence of private life, and, on the other, the improved cooperation between police forces and justice authorities in the interests of public security, which is absolutely vital.
There is no doubt that this report has also created the conditions for reflection on how data protection can be made more uniform throughout all our Member States.
Thirdly, it also creates the conditions under which databases such as the Schengen information system and the visa information system – which will in future exist in a new form – can be used jointly and under which cross-connections can be established to the benefit of security.
This report, then, endorses the principle of the interoperability of databases, and that is something I regard as a quite decisive quantum leap in terms of the European Union’s future security policy. This new security package, which we are discussing today in the context of the Hague Programme, will, however, be complete only as and when we have adopted the regulations on the visa information system and on Schengen II.
Mr President, I also wish to thank the rapporteur, Mrs Roure. However I also regret very strongly the absence of the Council tonight, because I am afraid too many of us are preaching to the converted: it is the Council that we have to convert.
I want to add my voice to those who have emphasised how essential this measure is. That is why Parliament has been asking for it for many years. Now, however, in the era of all the EU databases such as the Visa Information System, the Schengen Information System, Eurodac and the whole question of access by law enforcement – the policy of interoperability – and, of course, the question of the transfer of data to third countries, including the air passenger data agreement, it is more vital than ever.
It is a great mistake to think that data protection somehow obstructs police and security work: it actually enhances the prospect of cooperation by increasing trust and confidence, including public confidence. So I believe Parliament will do everything it can to achieve this measure.
As the rapporteur on the Visa Information System, I see a triple package: the first-pillar regulation; the measure on access to the VIS for police and intelligence services; and this data protection framework decision. We have codecision on the first-pillar measure, so the message I want to send very strongly to the Council is that it needs to take account of that. I want the VIS to be on the statute book as soon as possible; but we need to have the other elements in place as well.
– Mr Frattini, ladies and gentlemen, Parliament has long been seeking a new legal framework for data protection under the third pillar, comparable with the rules in force in Community law. We want to deliver the same level of protection, albeit taking account of the specific nature of police and legal work.
We have to acknowledge that there is currently insufficient protection. The recent adoption of the proposed directive on retention of data was accompanied by a clear call for adequate guarantees to be adopted as part of this framework decision. As rapporteur on three legislative measures on the creation of the Schengen II information system, I sought to introduce the amendments needed to ensure the adoption of this framework decision. I also sent a letter to Mr Frattini, calling on the Commission to update the rules on data protection in the SIS II decision for the purposes of consistency. It is, after all, extremely important that the new laws apply both to SIS II and to the VIS.
The resolution created by the judgment of the Court of Justice of 30 May, which overturned the decisions on the transfer of PNR data to the United States, will entail third pillar decisions, as Mr Frattini said last Monday.
All of this reinforces the idea that it is of vital, pressing importance to adopt a legal instrument that ensures personal data protection outside the first pillar. Consequently, the adoption of this framework decision is both urgently needed and extremely important. I should like to congratulate Mrs Roure on her report. I support the amendments that she tabled and that were adopted in the Committee on Civil Liberties and Home Affairs. These proposals clarify the principles and guarantees that we would like to see safeguarded. I also support the rapporteur's request to postpone the vote on the final resolution until the next plenary session.
Mr President, this framework decision is undoubtedly necessary. It is necessary in order to increase opportunities for cooperation between the judiciary in the Member States. It is also necessary because it will increase the scope of personal data protection, thus increasing the rights of private persons within the framework of third pillar cooperation.
Following the terrorist attacks which shook our continent, we are aware how important such effective cooperation is. Unfortunately, there still seems to be a lack of mutual trust concerning cooperation between the judicial systems of Member States. In many cases this is justified, as the level of data protection often varies. However, if we want to build a common area of justice, freedom and security and achieve mutual recognition in future in terms of court rulings, decisions such as today’s framework decision are definitely necessary.
The Committee on Civil Liberties, Justice and Home Affairs has tabled amendments to this draft which will certainly improve it and make it more precise, and bring it in line with what we already have in place concerning the protection of personal data under the first pillar. However, we should not forget two general issues when debating this matter. I hope, and this is the first problem, that personal data protection regulated by this framework decision will be in line with the data protection measures used when implementing the principle of accessibility within the framework of cooperation governed by the treaty signed in Prüm.
On the other hand, I hope that adopting this instrument will mean that the European Union institutions will no longer have any reason to postpone the work on the VIS and SIS legislative package, as adoption of the latter is very much in the interests of the new Member States.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0187/2006) by Mr Varvitsiotis, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the draft Council framework decision on the European enforcement order and the transfer of sentenced persons between Member States of the EU [07307/2005 C6-0139/2005 2005/0805(CNS)].
Mr President, first of all, I would like to thank the rapporteur, Mr Varvitsiotis. I welcome this initiative from Austria, Finland and Sweden, which aims to apply the principle of mutual recognition to judgments in criminal matters imposing custodial sentences or measures involving the privation of liberty, for the purpose of their enforcement in the European Union. The initiative will facilitate the social rehabilitation of offenders. It should in fact allow for rehabilitation measures to be taken in the state of nationality or permanent legal residence.
One of the most controversial issues to arise in the discussion of this proposal in Parliament and the Council is the issue of the consent of the offender. I generally agree with your view and that of the rapporteur. More precisely, I consider that consent is not necessary for transfer to a Member State to which the sentenced person is to be deported or transfer to the Member State of residence of the sentenced person. However, consent should be necessary for the transfer to the Member State of nationality of the sentenced person if that Member State is not the Member State of residence of the sentenced person.
Finally, I fully subscribe to your amendment aimed at adding a provision that the victims of the crime shall also be informed. The Commission also considers it necessary that victims be informed, but only at their request, of the transfer of a sentenced person, because in this scenario the enforcement of any claims for damages becomes more complicated.
I once again thank the rapporteur and can assure you that I will support most of your amendments during the discussions in the Council.
Mr President, the question we are debating tonight is not new. It was first raised in March 1983 in the Council of Europe Convention, which all the Member States have ratified. This Convention made provision for sentenced persons to be transferred to serve the remainder of their sentence only to their state of nationality and only with their consent and that of the states involved. However, due to bureaucratic formalities, this system did not bring about any results, hence the need for the additional protocol of 18 December 1997, which did not require the sentenced person's consent. However, this protocol has not been ratified by all the Member States. This resulted in the initiative of Austria, Finland and Sweden, which aims to speed up the procedure in their Member State of origin or permanent residence.
The transfer of sentenced persons to serve their sentence aims mainly to make their life easier in prison and to make their reintegration into society easier once they are released, because it is logical that a sentenced person in a prison in his state of nationality will find it easier to interact with other prisoners, to speak his own language and not just that: he will also be able to attend vocational training courses, which will contribute to his smooth reintegration into society, and it will be much easier for him to have contact with his family and friends. Support for his family will be an important element in this.
Simplifying procedures, so that the transfer of sentenced persons is as flexible and with as little bureaucracy as possible, is our basic objective. I believe that what has been achieved is that the transfer criteria have been determined better, the principle of and the principle of specialty have been strengthened and the rights have been supported of victims, who must be informed about the whole procedure, including the order to transfer the sentenced person.
I agree with the Commissioner, who says that victims should only be informed on request; however, in order for victims to know about this, they must first be told that such a procedure is under way.
The proposal by the Member States refers only to 32 serious crimes and is based on a procedure for converting the sanction to another penalty which is compatible with the right of the executing state. These positions, as unanimously voted in the Committee on Civil Liberties, Justice and Home Affairs, simplify and make more flexible the proposal by Austria, Finland and Sweden, which made provision for the Member States to permit the transit of a sentenced person on receipt of numerous documents.
We also amended the deadlines set for each stage of the procedure, in order to make them more realistic and, at the same time, to allow a considerable period of time for the sentence to be served in the executing state, so that the reintegration procedure is more complete and more effective.
We also regulated the issues of amnesties and pardons, which are raised following consultations between the issuing state and the executing state. I think that this proposal is another important step towards the convergence of criminal law in the Member States of the European Union, which is an ambitious objective, but an objective which we must bear in mind, so that we can, at some point, unify criminal law.
Finally, I should like to thank the shadow rapporteurs of the other political groups and everyone who tabled amendments for their excellent cooperation. I think that the Committee on Civil Liberties has taken a huge step in the direction of the unification of criminal law with this proposal.
Mr President, Commissioner, my home country, Sweden, is one of the countries that has taken the initiative with this proposal. My party pushed this issue very hard in the election campaign. We are therefore very pleased and very grateful that it has now got to this stage. I would like to say a particularly warm thank you to Mr Varvitsiotis for his constructive work.
In Sweden, we have a good deal of crime that is committed by people from across the Baltic Sea. For us, it seems quite reasonable for many of these criminals to be able to serve their sentences in their home countries. What is more, it is possible to observe that it can perhaps sometimes be more of a deterrent to apply this principle. In Sweden, we have discovered that our prisons are regarded as having a very strong international ‘force of attraction’. I think it reasonable for it to be possible for criminals to be transferred to the countries with which they have the strongest connections and for them then to serve their sentences there. The rapporteur developed this line of argument very well and also discussed the important social side of the issue, namely the family and social attachment, which is a strong and important argument.
Since we are now developing the entire area of penal law and the police, we must, of course, ensure that we can transfer convicted criminals in a simple and less bureaucratic way. Quite simply, we need a flexible mechanism for carrying this out, something which this framework decision will certainly contribute to. The framework decision under discussion here also establishes the right of sentenced persons to state their opinion, which is of course important, while at the same time the criteria governing transfers are admirably robust.
I would like to conclude by pointing out how unreasonable I believe it is that the Council is not represented here this evening. To neglect the debate in Parliament, which represents the interests of the people, when we are discussing such important issues rooted in an initiative from the Council itself I regard as an institutional affront, particularly when we are debating data protection issues, which are such a hot topic all over Europe. I deeply regret the fact that the Presidency is not present.
. Mr President, with a view to fighting all kinds of crime in the European Union, we should promote mutual trust between national judicial authorities and strengthen the mutual recognition of judgments in criminal matters.
The initiative by certain Member States aims to speed up the process for transferring persons sentenced in one Member State to another Member State of the European Union to which the person is in some way connected. For example, they may be a citizen of that country, have leave to remain there indefinitely or be closely linked to that country in terms of prison sentences, or other security measures, handed down to them. Moreover, the decision to transfer a sentenced person to another country to serve their punishment depends on the likelihood of better conditions being provided for their social rehabilitation. This is something that I would like to stress.
However, we should pay close attention to the differences in the sentences meted out in different Member States. It is important to ensure that the sentences handed down in one Member State take account of the justice system implementing that sentence. The victim or the person harmed by the convicted person should be informed about the transfer of the sentenced person to another Member State. This was the position adopted by the Council in its framework decision on the standing of victims in criminal proceedings. Their equal treatment must be guaranteed, as must their dignity and right to participate in the trial, and account must be taken of their situation in the event of claims for damages.
We should do all we can to ensure that the transfer procedure for sentenced persons is efficient, by getting rid of unnecessary red tape and creating a clearly defined, binding legal framework.
. Mr President, I would like to congratulate the rapporteur on the very cooperative arrangements he established, which enabled our committee to arrive at its conclusions.
Commissioner, I have a little story for you. Imagine two prisoners, both of whom are citizens of the same Member State and who are both in prison in another Member State. They have committed the same crime. They have received identical sentences. After several years, both are eligible for transfer back to their home Member State. One has behaved beautifully, has been a model prisoner, has repented, has learned and has changed, while the other has behaved very badly, is unreformed and needs more help.
However, and this is the problem I want to draw your attention to, the information on the two prisoners cannot be transferred back across the borders with the prisoners, because present-day data privacy laws prevent the transfer of data across frontiers. This means that the receiving Member State has no idea as to which of the prisoners is a continuing threat, and which is safe to release back into society.
Commissioner, could you please take action to ensure that the data can travel with the prisoners when we get to that stage?
– Mr President, Mr Frattini, ladies and gentlemen, we would like to improve standards in the quality and efficiency of justice. This is a very sensitive area that varies appreciably across the Member States. Hence the need to strengthen mutual trust whereby legal decisions are mutually recognised. Confidence in the quality and efficiency of the legal system of other partners in the Union contributes towards the gradual development of a European legal culture.
This framework-decision is a further step in this direction and will also help strengthen the principle of mutual recognition of judgments in criminal matters imposing custodial sentences or measures involving deprivation of liberty. Speeding up the transfer of sentenced persons to another Member State of which they are nationals or to a particular State with which that person is linked in some way increases the potential to achieve social rehabilitation.
I wish to commend Mr Varvitsiotis on his report and on the excellent proposals that he submitted to us, which I support in full and which are worthy of the unanimous support of the Committee on Civil Liberties, Justice and Home Affairs. The sentenced person does need adequate guarantees such as a prior hearing before the sentence is delivered, as Mrs Cederschiöld pointed out. The principle of speciality, whereby the person is not tried for acts other than those for which he is serving his sentence, must also be upheld.
The victims of sentenced persons must also be kept informed both of the existence of an application for the recognition and transfer of the sentence, and of the result of the trial and the nature of the transfer. I also agree that under no circumstances should it be possible to convert the sentence into a financial penalty or to increase the punishment imposed by the Member State in question.
Mr President, under the Council of Europe Convention on the Transfer of Sentenced Persons, which has been ratified by all the Member States, sentenced persons may be transferred, to serve the balance of their sentences, under three conditions: to their state of nationality, with their consent and with that of the states involved.
The current initiative differs in that it provides a fast-track mechanism for the recognition and enforcement by a Member State of sentences involving deprivation of freedom or security measures imposed on that person by a court of another Member State. According to the text, the person has to be a national of that Member State, be legally resident there, or have close links with it.
There is a need for some form of clarification, and for the criteria to be made more distinct, in the sense that, at least as laid down in the text, there is not always a clear distinction between nationals, legal residence and close links. There is also a need to further clarify what is meant by ‘close links’.
To conclude, may I refer briefly to a scenario in which the transfer of a sentenced person is to be recommend for humanitarian reasons relating to that person’s family. I was recently approached to evaluate the possibility of whether Abdelbaset Ali Mohmed al-Megrahi, who is serving a sentence in Scotland for the Lockerbie tragedy, could serve his sentence in Malta. In this scenario, that would only be possible if the criteria were distinct and the concept of ‘close links’ were interpreted very broadly.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0124/2006) by Mrs Brepoels, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council on the European Monitoring Centre for Drugs and Drug Addiction [COM(2005)0399 C6-0256/2005 2005/0166(COD)].
Mr President, ladies and gentlemen, I think it is important this evening that we are having a debate on the Monitoring Centre for Drugs and Drug Addiction in Lisbon. This is a successful European agency, which has shown itself to be particularly effective at implementing our European strategy for preventing and combating drug addiction.
I should just like to mention a few figures on drug-taking in Europe, which I find quite shocking. These are data from the Lisbon monitoring centre itself. Every month, 1.5 million European citizens use cocaine, 9.5 million use cannabis, and 3 million use this drug on a more or less habitual basis, meaning every day. Moreover, the use of mixtures of drugs, often taken with alcohol, is rising sharply. Lastly, the use of ecstasy has also increased, and sadly it is being produced more and more often in Europe. There are over 1 million Europeans who use ecstasy on a regular basis.
I am pleased to note that this proposal is based on Article 152 of the Treaty, which allows Parliament to play a full role in this area. I should particularly like to thank the rapporteur, Mrs Brepoels, for her report, which I consider important and well-balanced, and for her efforts to reach an agreement on the Commission proposal at first reading under the codecision procedure.
I believe that the compromise amendments tabled by the rapporteur will be accepted, thus making it possible to bring this report to a successful conclusion. I can say in advance that I agree with most of the amendments, with a few exceptions that I should like to mention quickly.
I am worried about Amendments 8, 15, 18 and 32 to 39. I shall just make a brief comment on Amendment 15, which provides for the European Parliament to issue an opinion on the centre’s three-year programme of work. The interinstitutional agreement gives Parliament a legislative role and not an executive role, and so I think that issuing an opinion or approving the programme of work of an executive centre would mean departing from Parliament’s role of political control.
Amendment 18 concerns an issue that is subject to the Commission’s horizontal competence, relating to the regulation of some 18 European agencies. This amendment cannot be accepted, not on questions of merit, but because political agreement is currently being sought on the horizontal proposal.
Lastly, Amendments 32 to 39 make me hesitate because they seem to have no bearing on the compromise that has been reached among the three institutions, in that they would give the Lisbon centre a practical evaluation role, which I think is frankly alien to the actual role of the Lisbon centre. The main purpose of this centre is to provide instruments to facilitate evaluation and monitoring by the Member States and the Commission. Consequently, I think it would be inadvisable to give the centre an autonomous evaluation role. Apart from these objections, I support both the report and the rapporteur’s amendments.
. – Mr President, Commissioner, ladies and gentlemen, it is true that the proposal we are discussing here today has been around for some time, for the legal discussion goes back to late 2003 when the Commission submitted its initial proposal. Parliament subsequently issued an opinion in April 2004, whereupon, following discussions in the Council, it was decided to change the legal basis, whereupon the codecision procedure became applicable.
This Commission proposal covers a number of aspects. In fact, it regulates the codification of three previous amendments, extends the Centre’s role and has made changes in line with the new European reality following the enlargement by the ten new countries. Accordingly, the Centre will in future focus more on new trends in the area of drug use, including the combination of legal and illegal psychoactive substances. In addition, the proposal also aims to introduce a few changes with a view to bringing the bodies of the Centre into line with everyday practice and, as I said, the EU’s enlargement.
We are convinced that the proposed amendments are all changes that will benefit the Centre’s efficiency. Accordingly, it is true that we back the request for more objective and comparable data, for the executive bureau to be anchored in the Centre’s rules, for regular assessments of the Centre’s activities and also for the Reitox network of national focal points. Finally, we set great store by six-yearly external assessments.
During the discussion in our Committee on Civil Liberties, Justice and Home Affairs, a number of important points were added. Since the Centre’s principal role is collating and distributing information on drugs and drug use, Parliament believes that the exchange of information on best practices in tackling the drugs issue could add value to the Member States’ policy.
With regard to the composition of the executive committee, it appears appropriate, alongside the chairman and vice chairman, to send another two members of the Management Board who represent the Member States, as well as two Committee representatives. In that case, of course, decisions need to be taken by consensus. It also strikes us as desirable that along with the Centre’s Director, the Centre’s Chairperson can also be heard by Parliament. We also take the view that far-reaching cooperation of national focal points with organisations that are active in this area allow for a prompt and adequate follow-up of the European drugs situation and enable the Member States to respond more adequately to new developments and phenomena involving drugs and drug use.
The main points of discussion with the Council in this dossier concerned the composition of the scientific committee and the procedure to appoint the Director. Indeed, the scientific committee is tasked to issue advice about scientific issues regarding the Centre's activities. Parliament takes the view that this committee must be restricted to no more than 15 members who are selected on the basis of their expertise via an open procedure, rather than on the basis of where they come from, namely one representative from each Member State, as had been the case in the past.
Since at the moment, as the Commissioner already stated, a proposal applicable to all agencies is pending in respect of the procedure for the appointment of the Director and the extension of his mandate, it was decided to revisit the provisions of the regulation establishing the Centre and await the outcome of these negotiations.
Since the start of the discussion of this dossier, it has indeed always been our intention to reach agreement between the three institutions, hence also with the Council and the Commission, at first reading. I am delighted that, after much debating, we succeeded in this. After all, the proposed compromise contains nearly all Parliament’s proposals and we are therefore convinced that there is actually nothing that stands in the way of us reaching agreement or approving the same tomorrow.
I would expressly thank the Austrian Presidency, but also the Commission and certainly also my shadow rapporteurs from all groups for the very constructive working relationship.
. Ladies and gentlemen, allow me first of all to congratulate and thank the rapporteur for the report that has been presented. We must all agree that the topic of drugs and drug dependency, not only in the Member States of the European Union but also across the wider world, is a delicate topic which has an enormous social and economic impact on society. Precisely for this reason, it is surely essential and highly desirable to have the closest possible cooperation between all interested sectors of society. Even though this aim is clearly stated and shared by all, it is very often difficult to agree on how to achieve it.
I welcome the positive changes that appear in this report. First of all, I appreciate the amendments approved by the Committee on the Environment, Public Health and Food Safety, specifically those relating to closer cooperation between the Member States of the Union. One example of this closer cooperation would be the task of the Centre to provide information on proven approaches, as well as assisting in and facilitating the exchange of information between Member States.
It is accepted that drugs know no borders, and this surely applies doubly to the borders of the EU, whether internal or external. I regret that the proposal for intensive cooperation with non-EU Member States in suppressing the movement of drugs and the trade in drugs has not been included in the final report, despite the fact that it is precisely from these numerous non-Member States that the greatest volume of drugs flows into Europe.
On the other hand, I welcome the inclusion of the proposal for exchanging data between the European Centre, the UN and the World Health Organisation, which will be an effective means for preventing duplication in data collection and ensuring easier processing. I also welcome the proposal to introduce active cooperation with Europol, which will be extremely helpful in fighting and suppressing the criminality that is linked to drugs.
The proposal for the Centre to have a duty to provide information to Member States in respect of developments and new trends in drug use is certainly of key importance and will enable higher levels of preparedness and ability to respond on the part of the Member States.
The cooperation between the Centre and the European Parliament, and the increased influence of Parliament, for example in developing a work plan for the Centre, filling the post of director and assessing the work of the Centre is in my view one further step towards the democratisation of European institutions and towards closer monitoring of the work of the European Centre in the future. I consider the report, as presented by the rapporteur, to be extremely well-balanced and I recommend that it be adopted.
. Mr President, Mr Vice-President, the first thing this report does is to endorse what is simply a technical necessity, that is to say, the adaptation of this drugs monitoring centre, but what I see as far more important is what the rapporteur does in the other part of the report, which addresses the issue of how the work of the Monitoring Centre on Drugs can be organised in a more efficient way.
I do not think it is enough for a drugs monitoring centre to do no more that collect data and then publicise them every year in an illustrated document. There are many more possibilities, and this report, and the rapporteur’s proposals, go much further.
What we need is for the data to be, at last, comparable; there needs to be more analysis of them, with the various drugs policies evaluated in order to make it possible for a recommendation to be made to the Member States on the basis of which strategies are successful and which are not. What is needed is more cooperation with other organisations, such as the World Health Organisation or the UN, in order, quite simply, to avoid overlaps and duplications, as well as cooperation with Europol in order to tie drugs offences in with the crimes with which they are associated.
This report gives us a chance to extend the Drugs Monitoring Centre’s powers, at least to some degree, which is desirable if the monitoring centre is to carry more weight and offer our Member States real help in the fight against drugs.
. Mr President, the work of the EMCDDA is, for me, one of the best examples of the EU having a common goal, a joint interest and an added value, because drugs and drug addiction have a damaging effect on society. They are a source not only of crime but also of social problems, instability and health hazards.
The policies of various Member States vis-à-vis these problems vary greatly. I believe that it is in the interests of our citizens, especially the young ones, that we Europeans should be big enough to want to learn from one another, to want to ask, without any ideological bias, which policies are the most effective.
Questions that we could have debated in this discussion about the EMCDDA are, for instance: what about the option to provide heroin under medical supervision to the group that is most heavily addicted? Is that something that helps? Is cannabis really not dangerous to the health of our citizens? Have we ever really investigated this?
I am from a Member State that has chosen a somewhat peculiar policy on both of those issues. I would be one of the first to welcome a very thorough inquiry. I would also be one of the first to want to do away with those policies if they are not effective.
We have not discussed any of that, unfortunately. We have discussed other things, such as how much influence the Member States will have on the Scientific Committee, how we are going to elect the chairperson of the Management Board, who gets to sit on the Management Board, and whether the European Parliament will have a say on the Executive Committee – not to be confused with the Management Board, which is something completely different.
I want to thank the rapporteur, because she has managed to engage in this institutional debate without jeopardising the goal of the Centre, which is the benchmarking of various Member States’ policies – still very much in this report. I praise the EMCDDA for the work it has done so far, and wish it the best of luck in its work in future.
. Mr President, I can be very brief, because most of what needed to be said has been said. I also wish to thank the rapporteur and express my admiration for all the work she has done on a dossier which has not been easy, for the reasons that have just been outlined by my colleague, Mrs Mastenbroek. This is an area which is very sensitive and very heavily charged with ideology and national traditions as well.
The aim of the rapporteur to come to an agreement with the other institutions has our full support, and it has had the full support of all the groups from the very start. It has not been easy, because the text before us is a compromise. Let us accept that. Many people in my group would have liked to go much further, like many people in Mrs Mastenbroek’s group, but we have all had to swallow a little bit in order to achieve this compromise.
One of the things we have achieved in this compromise that was very important to us was the independence of the monitoring centre and we all know that there were very strong pressures in order to put the Scientific Committee effectively under national control. However, we have managed to avoid that, and that is really an achievement worth supporting.
I have been hesitating until the very end, but I can tell Mrs Brepoels that she has our support. However, in order to keep the compromise alive, we need the support of all the groups and, therefore, I am seeking clarification from the Socialist Group as to whether it will support the compromise, because it is essential to know that before we go to the vote. In any case, you can count on our support.
. Mr President, as I have one minute to speak, I would simply like to draw your attention to the conclusions of the report by the European Monitoring Centre for Drugs and Drug Addiction. It is regrettable that these conclusions have not been implemented.
The values espoused by individuals and their behaviour are influenced by what the people in question view as the norm in their social environments. The second conclusion was that a monitoring policy has more influence on social norms than media campaigns and an educational approach. If young people in particular view experimenting with drugs as normal and socially acceptable, this is a key factor influencing their values and their behaviour concerning drug consumption.
It is regrettable that such conclusions came at the cost of millions of drug addicts and the deaths of thousands of young people as a result of fatal, experimental liberalisation policies which divided drugs into soft drugs, which were supposedly harmless, and hard drugs. This policy continues to this day. Speaking of soft drugs as being safe is a very dangerous form of manipulation which facilitates dependency on drugs and the spread of drug addiction.
– The problem of drug use, in particular cocaine, is on the increase, and the number of young people experimenting with drugs in Europe is also growing. This clearly demonstrates that much remains to be done in the fight against drugs.
The European Monitoring Centre for Drugs and Drug Addiction has played an important role in compiling and publishing information on drugs and their use and has encouraged organisations in the Member States to communicate and exchange best practices. As Mr Pirker has pointed out, however, there need to be common criteria and standard data-collection methods, since that is the only way of ensuring that data relating to drug issues are objective, reliable and above all comparable. A solution needs to be found quickly to the problem of data being unavailable or hardly comparable in some Member States, which hampers general monitoring of the European drugs situation.
I should like to commend Mrs Brepoels on this report and on the excellent outcome that she has achieved. We are adopting this proposed review of the regulation at the end of three years of negotiation, which primarily involves amending the originally agreed legal basis, putting Parliament in the position of co-legislator.
I should like to express my satisfaction at the more prominent role given to the Monitoring Centre, which will take account of emerging trends in poly-drug use, including the combined use of licit and illicit psychoactive substances, and the move to adapt the operation of the Centre's bodies in order to take account of enlargement.
Lastly, I should like to draw attention to the global nature of drug use, which means that we have to place European analysis in a broader context. It is also important to step up cooperation with non-EU countries, especially as many of the drugs that enter the EU do so from non-EU countries.
– Mr President, ladies and gentlemen, I cannot fail to welcome your speech, Mr Frattini, because it has accurately highlighted how serious the drug problem is in the European Union.
I agree with what Mr Coelho and Mr Pirker have said, because the fight against drug taking and trafficking has to be an ever increasing priority for the Union. It is in fact impossible to address this growing emergency, which has worldwide implications, without the involvement of all the supranational institutions and without constant updates on a situation that is changing all the time.
I therefore welcome the rapporteur’s proposal to strengthen the activities of the European Monitoring Centre, in order to make the exchange of information on the measures adopted by the various Member States increasingly effective and to achieve closer cooperation with Europol.
The consumption of drugs and substances that create dependence varies over time. Whereas heroin used to cause the greatest alarm in the past, cocaine now prompts more concern because of the way it is spreading among young people, together with the lethal mixes with alcohol that are being used in clubs. Understanding what is changing in order to prevent and fight the drug problem more effectively is a criterion that we should apply when assessing the monitoring centre’s role.
However, we have a duty in our anti-drug measures not to give in to the permissiveness that so far has only caused an increase in dependence. For example, it was unacceptable for an Italian Government representative to state that he favoured the possibility of controlled drug use through what are known as ‘injecting rooms’. Decisions of that kind have never given young people back their freedom. In that regard, I agree wholeheartedly with the words of Don Gelmini, a priest who is a leading international figure in the fight for the rehabilitation of drug addicts, who said that fighting drugs with drugs is an aberration; it is like reopening lunatic asylums to cure the mentally ill.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
The next item is the report (A6-0189/2006) by Mrs Ždanoka, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on a framework strategy for non-discrimination and equal opportunities for all [2005/2191(INI)].
. Mr President, the report on the framework strategy for non-discrimination and equal opportunities for all, which has been adopted by an overwhelming majority of the members of the Committee on Civil Liberties, Justice and Home Affairs, is a synthesis of the efforts of all those involved, including the representatives of all the large political groups.
I am very grateful to my shadow rapporteurs, and to other colleagues, for their constructive suggestions. I hope that the proposals we have drawn up in the framework strategy for providing the equal and effective participation of all persons in the economic, social and political life of Europe will become the key factor to overcoming the recent negative tendencies which are undermining the prospects for the sustainable development of Europe in the 21st century.
Ignorance of the multicultural and multiethnic nature of modern societies leads to dangerous social tensions. The ethnic, social and linguistic diversity of European society should be perceived not only as a challenge for sustainable development but also as a source of creative potential and for the dynamic stability of modern Europe.
What are the key elements of the framework strategy? Firstly, there are different ways of understanding the concept of discrimination, depending on whether it is viewed from an individual or collective point of view. At the same time, upholding the rights of citizens as individuals does not require the same action as upholding the interests of groups of individuals. We therefore stress the need to adopt specific measures intended to prevent or to compensate for the disadvantages linked to one of the grounds for discrimination listed in Article 13 of the Treaty. Such measures should be extended to all sectors in which serious inequalities are found, whether in education, healthcare, housing, access to goods and services, or any other area.
Secondly, the detection of indirect forms of discrimination must be based upon reliable statistics relating in particular to certain groups with special characteristics. There is no conflict between personal data protection and the monitoring of discrimination through statistical means, insofar as the objective of such monitoring is to gain a better understanding of the over- or under-representation of certain groups in particular sectors or at certain levels and to measure progress in order to identify the need to act and to select the most effective course of action.
We also stress the need for supplementary legislation. We greatly regret the fact that, despite repeated requests from the European Parliament, the Commission does not intend at this stage to come forward with further legislative proposals based on Article 13. We insist that a new legislative tool, incorporating all the forms of discrimination set out in Article 13, and having the same scope as Directive 2000/43/EC, be submitted before mid-2007.
We also call upon the Commission to take urgent action against Member States that have failed to transpose Community law prohibiting discrimination, considering that new Member States which have not transposed the anti-discrimination directives must be subject to infringement proceedings in the same way as the established Member States.
We also ask Member States to take on obligations, without any reservations or restrictive declarations, under human rights treaties in the field of non-discrimination and the protection of persons belonging to minorities, as well as to honour such obligations in good faith.
We consider that traditional national minorities urgently need to be protected by various forms of self-government or autonomy in order to overcome the double standards arising from the Copenhagen criteria, on the one hand, and the lack of any rules in the Member States, on the other.
I am convinced that the European Union must in fact have one of the most advanced framework policies in the world for combating discrimination.
. Mr President, Mrs Ždanoka, ladies and gentlemen, I would like to thank the European Parliament and especially the rapporteur, Mrs Ždanoka, for an excellent report.
We have an opportunity here to discuss a topic very close to my heart, which is the fight against discrimination and support for equal opportunities and diversity. The right of individuals to equality before the law and to protection from discrimination constitutes a basic right which is an essential precondition for the proper functioning of any democratic society, and we are all aware of how this right can help to increase economic and social cohesion in our countries and thereby also our prosperity.
The goal of the Community is on the one hand to ensure the uniform application of the law in this area and on the other hand to back effective policies for fighting discrimination and upholding equality in cases where the law is not being applied in a satisfactory manner. As you yourselves have already emphasised, there are a whole range of structural obstacles preventing the achievement of a more just society. The aim of our initiative is therefore also to change attitudes and behaviour. I am pleased that your report to a great extent supports the approach taken by the Commission. I noticed that you drew attention to areas where progress was needed, and advanced some interesting suggestions as to how such progress might be achieved.
Your report in the first place emphasises the importance of collecting data. A certain amount of progress is essential if we are to improve our understanding of discrimination, enabling us to propose effective measures and especially to monitor the way they are implemented. The Commission is pressing for this and at the same time taking steps to ensure that the law is enforced in the area of protecting personal data. As the Commission stated in its framework strategy, a handbook on the extent of discrimination will be issued at the end of 2006. A conceptual framework will also be developed soon for measuring progress in the fight against discrimination and evaluating the statistical data that are available both at a Community level and at a domestic level. There is, generally speaking, nothing in the Community’s legal basis to prevent the relevant data from being obtained.
Your report also emphasised the need to reinforce positive measures in the fight against discrimination. The Commission greatly respects your comments and has already requested a group of its legal experts to draw up a paper on the positive measures currently being applied in the Member States. The report also stressed the importance of multiple discrimination, and with good reason. This topic deserves greater attention. We very often underestimate the number of people that are exposed to it. For this reason I have requested that a study be produced, the aim of which will be to improve understanding of the causes and consequences of multiple discrimination.
There promises to be a major boost for our anti-discrimination policy from the forthcoming European Year of Equal Opportunities. I hope that by the end of 2007 more European citizens will understand the social and economic benefits that diversity can bring to us, and that they will be more aware of what rights they have.
Finally, your report requested that a new legal instrument be put forward which would cover all of the reasons for discrimination, as mentioned in the framework strategy passed in June last year. The Commission has begun a far-reaching study into the suitability and operability of the new measures which are intended to supplement the existing legal framework. Until we have the results of this study the Commission will direct all of its energies towards monitoring the implementation of existing directives by the Member States, in the interests of the highest possible levels of justice. In this context the Commission will of course take all the necessary legal steps that the situation demands.
Ladies and gentlemen, I look forward to your debate with interest.
Mr President, Commissioner, the subjects discussed in Mrs Zdanoka’s report are important and commendable; however, as regards the content of the report, there are a number of questions and objections. Firstly, I would like to ask why the report selectively highlights only two groups in society, namely migrating Roma and non-citizens, as groups which may be experiencing unfavourable conditions and which should be paid special attention to. Yet refugees, asylum seekers and citizens of third countries who are arriving in Europe in increasing numbers are not mentioned as experiencing difficult conditions, and there is also no mention of their integration as being a matter of concern. Secondly, I cannot agree with the proposition in point 11 of the report to the effect that migrating Roma and non-citizens should be initially involved in elections at all levels without first ensuring that these residents have been integrated into society. This idea runs contrary to the historic experience of Europe and European values. I would also like to ask another question: were those Moslem youths who burned cars and vandalised shops in Paris last autumn not French citizens? The majority of them were, but can we put our hands on our hearts and say that they were integrated into that society and shared its values? As a result, it seems to me that Mrs Zdanoka’s report puts the emphasis on the wrong aspects, and therefore is misdirected and biased.
Mr President, Mrs Ždanoka has produced a report that has one very important underlying idea, which is that effective action to combat discrimination is not easy, but that it is vital for governments, public authorities and multinational companies to take effective action to combat such discrimination. It is not an easy option, as we heard from the last speaker, as it causes controversy, but it is absolutely critical.
As the Commissioner said, in order for the year of Equal Opportunities 2007 to mean something – I know he and his staff are working hard on it – we need to make proper advances. Mrs Ždanoka’s report does that. It is another step forward.
She talks about active intervention and positive action. Positive action is one of the most misunderstood concepts. What positive action means is not necessarily affirmative action giving unfair advantages, but action to remove the barriers which cause discrimination. It is sad to see that ethnic monitoring still meets with such controversy and resistance in the European Union. It is now commonplace in the United Kingdom, and in multinational companies with operations in the United States and across Europe, to ethnically monitor their staff or to monitor them on the basis of disability or age. Why? Because this enables one to understand which people are being promoted and retained in employment and whether there is indirect discrimination. The whole concept of indirect discrimination is being misunderstood and it is important for this concept to be advanced in reports like that by Mrs Ždanoka, because it works.
If one looks at the institutions present here today – the Commission, Parliament and Council – where there is no ethnic monitoring, one can see what is happening. There are very few people who are non-white employed in those institutions, including in Parliament. My presence makes the percentage slightly higher today, but that is because the Chamber is empty.
Article 13 contains an important concept. I know the Commissioner’s heart is in progressing Article 13, but what Mrs Ždanoka’s report states, very importantly, is that we need comprehensive legislation and we need to implement the Racial Equality Directive and Employment Directive and make them mean something, rather than leave them unimplemented. It is the same with the Framework Decision on Racist Offences, for which the Council has a responsibility.
Finally, in answer to the last speaker and regarding the concerns over paragraph 11, I should say that the effective participation of minorities in public and political life is a precondition for good integration. It is important. Just two categories have been mentioned, but there are many other categories in many other countries where people can enjoy effective participation. We cannot ignore this issue. We must pay attention to it and we must take it forward.
Overall, this report advances what I think should be a comprehensive Year of Equal Opportunities. We back the Commissioner in the strong action that I hope he will take in 2007. I want to thank Mrs Ždanoka for an excellent report, to which the Socialist Group will give its full support.
. Mr President, I am very pleased that we are discussing the excellent report by Mrs Ždanoka tonight, but I should like to remind you that tomorrow, unfortunately, we will be discussing a resolution on rampant racism and homophobic violence in Europe. Between the Ždanoka report and tomorrow’s resolution, we become painfully aware that there is still a lot to be achieved. Therefore I should like to make a proposal to the Commissioner. We have been talking a lot about anti-discrimination measures – and there are lots of very concrete proposals in the Ždanoka report.
When I was preparing my remarks tonight I thought back to March 2000, when the political leaders of Europe launched a very ambitious strategy to make Europe the strongest sustainable knowledge-based economy in the world. They were very ambitious. Perhaps they over-reached a little bit, but ambition is a good thing. Why can we not be equally ambitious in the fight against discrimination and in the promotion of fundamental rights and equality in the European Union? Those are, after all, our shared values. What we need here is not just one measure and then another, but a comprehensive and, most of all, very ambitious strategy. We need a roadmap and we need to put fundamental rights and equality at the heart of European policies.
I would like to remind you that about a year and a half ago this House gave its confidence to President Barroso and his Commission, because he promised us that fundamental rights and the fight against discrimination would be top priority; it would be the cornerstone of the European Commission’s policies.
I know that the Commissioner is personally very committed to that, but I have to say that, on the whole, the track record of the European Union in the last couple of years has not been very impressive. I know that the biggest stumbling-block is the Member States. The speed with which they adopt measures, security measures, for example, on data retention or PNR data, is remarkable. They manage to take decisions within three or four months. But when it comes to the framework decision against racism and xenophobia, they have still not reached agreement after five years! That is an absolute disgrace.
I call on the Commission to form an alliance with the European Parliament and come forward with a roadmap for fundamental rights and equality, based on the proposals in the Ždanoka report. We urgently need concrete measures. We need legislation. It is all very well to have awareness campaigns, but people who are discriminated against need a legal tool so that they can go to court. We need this framework decision. We need a mechanism to monitor the fundamental rights situation in the Member State.
All of that we would qualify as better lawmaking. That is also in Mrs Ždanoka’s report. Better lawmaking is not just about repealing legislative proposals in the internal market policies; it is also about proposing things that are good for the citizen – something that Parliament has been calling for consistently. The Charter of Fundamental Rights needs to become legally binding if it is to have any meaning.
With regard to the European Year of Equal Opportunities, it is wonderful that we pay lip service to equal opportunities but, frankly, the budget allocated for the year is pathetic. If that is any indication of the importance that the Member States give to equal opportunities, we still have a long way to go. I am counting on the Commission’s cooperation with the European Parliament.
. Mr President, I too would like to thank the rapporteur for an excellent report, coming, I would remind other Members, from the committee and not simply from one individual. So I think the questions that were asked should be addressed to the committee as a whole. It was their choice as to which groups they particularly wanted to focus on, and they could have added many other amendments had they chosen to.
We have legislation which already covers the vast majority of groups within the European Union. As others have said so eloquently this evening, we do not use it. But this inclusive approach coming from the idea of non-discrimination and equal opportunities for all is, I think, extremely important. As people have said, it is about fundamental rights, the dignity of the individual, the respect with which each individual should be treated, and the right of individuals to participate in society. There seems to be a huge expectation that individuals should be participating in society. They need the tools to be able to do that, they need to be included, and that includes, in my group’s belief, the right to political participation as well.
As others have said, it is socially important: social cohesion is one of the aims of the Lisbon Agenda. It is part of the European treaties, it is an important thing we are looking at, and that society needs all the talents and all the skills that we can bring. It is not often that I quote business, but business will tell you it makes good business sense in a diverse society and a globalising world to have a workforce which is diverse and which includes all the talents.
As the report so eloquently says, we need to use and extend the good practice we have. The European Union has invested heavily – not as heavily as some of us would like – for example in the Equal Programme, which brings many important lessons, not least from the asylum-seeker strand, in terms of preparation for work, language acquisition, a whole list of things we are talking about in terms of integration. We need to disseminate such results and exchange good practice. Many NGOs would be willing to share their experience, but they need the necessary network and support to do this. That could be one of the outcomes of the Year of Equal Opportunities for next year, and maybe Member States would like to invest even more in that.
As we know, there are still far too many people suffering discrimination, and the full implementation of the Article 13 directives becomes urgent, as does the setting-up of national anti-discrimination agencies that have proved their worth, not least, for example, the Irish Human Rights Agency.
And we need data. It is not discriminatory, in order to collect data, to see whether our policies are changing situations, or whether we are simply working on the basis of our personal beliefs and prejudices, rather than sound statistics and information.
Mr President, Commissioner Špidla, in Parliament, we very often talk – and quite rightly so – about non-discrimination and equal opportunities for all. I welcome both the debate and this report. I can only hope that the Member States implement practical measures and that the European Year of Equal Opportunities for All is a success, so that we are able to achieve a society that really is for all, irrespective of disability, gender, ethnic background, sexual orientation and so on. In this area, we need to cooperate with voluntary organisations and make use of the knowledge that they have to offer.
The fact that various forms of discrimination are often debated here in Parliament is due, I believe, to the fact that such issues are very important and complicated, but perhaps it shows, above all, the very large amount there is still to do. However, I have one more observation to make, and that is that it is never the groups that are actually discriminated against who get the opportunity to put forward their views. I therefore ask myself how many members of this Parliament, or of the national parliaments, are, for example, disabled, members of a minority group or from different ethnic backgrounds. Most of us belong to that population in the Member States that sets the norm. As long as this continues to be the case in political assemblies, industry and training, as well as socially and economically, I believe that special measures must be implemented.
It is my view that discrimination has continued, all along, despite all the talk of change. If we are to change this situation, we must be able to apply positive discrimination. At present, we actually apply the opposite of such a policy – what might be called ‘negative discrimination’ – which means that disabled people, minority groups and women have to be better, more capable and everything else if they are to compete with the groups that set the norm. It is absolutely not a question of equal conditions applying. The situation is contrary to democracy, whereby everyone is supposed to have equal opportunities. I therefore advocate quotas as a means of changing this situation.
Commissioner, colleagues, a few observations regarding inaccuracies in the report. The report calls for favourable measures to be adopted with regard to non-citizens whose rights are supposedly being infringed. There is a paragraph calling for guaranteeing and expanding voting rights at all election levels for Roma and non-citizens only. I agree that Roma are experiencing unfavourable conditions in many parts of Europe, but there is no reason to single out non-citizens. It is also unclear why the rapporteur is concerned about the social and political rights of only these two groups. It is surprising that the Committee on Civil Liberties, Justice and Home Affairs has not recognised the inherent bias in this report. It has even ignored the report’s discriminatory nature, as it makes no mention of migrants of any origin, third country citizens or religious minorities.
And now about the true situation of non-citizens. The annual statistical report of the Secretariat of the UN High Commissioner for Refugees, released a few days ago on 9 June, noted that, compared to other groups, non-citizens in Latvia and Estonia are a privileged category of people who enjoy rights and protection similar to those of citizens. Furthermore, special reference is made to the effect that the provisions of the 1954 Convention Relating to the Status of Stateless Persons cannot be applied to Latvian non-citizens. This is in contrast to the false claim made in Section K of the report that non-citizens are denied rights and that their rights are being infringed. I would like to ask: which rights are being infringed? Does this group of residents not enjoy rights to education, housing, and access to goods and services? Non-citizens in Latvia have all these rights. This group not only enjoys these rights, but also has the opportunity to obtain Latvian citizenship in Latvia and Estonian citizenship in Estonia, thereby being guaranteed political and social rights. Therefore, the absence of citizenship is a question of will and attitude among the non-citizens living in these countries. It would be strange, even absurd, if the European Parliament, when voting on rapporteur Zdanoka’s report, accepted her unjustified exaggerations, which do not reflect the true situation. I invite Members to assess the above-mentioned circumstances carefully, and to amend the biased and even false sections of the report.
Mr President, the framework strategy for non-discrimination and equal opportunities for all applies to various fields of action.
It seems that, in view of social consequences, the strategy mainly applies to young people. Lack of access to schooling and difficulties encountered by young people with regard to assimilation of the curriculum and finding a career reduce their chances of success in life from the outset. This is particularly the case in disadvantaged groups, ethnic groups and national minorities. In these cases, the actions of local governments, social organisations and the state are extremely important.
I can give you an example of how to deal with these problems in the form of action taken in New Zealand. Maori children were significantly underachieving at school. As a result, the authorities began to analyse the reasons behind the problem, namely whether the teachers or the school were at fault or whether the children themselves lacked talent. A research team was set up to find answers to these questions. It turned out that the children were talented but that their mentality and traditions called for a modified style of teaching. The necessary changes were made, thus giving them equal opportunities within society
Action must be taken in the European Union to create adequate learning conditions for Roma children. Special attention must be paid to young people from disadvantaged families whose learning or career opportunities, as well as the likelihood of escaping their environment, are very limited. Educating and preparing disabled children for a career and for their future life is also problematic, as their situation depends, to a great extent, on the financial status of their parents and the society in which they live as well as on the job market. The problem is serious and requires specific assistance from the government, local authorities and social organisations, and support for the poorest regions of the EU in particular. It is especially difficult to create opportunities for children who, as well as having a disability, come from disadvantaged backgrounds or ethnic groups. Within the framework of measures to support this group, special conditions should be created for these children.
I would like to thank the rapporteur, Mrs Ždanoka, for drawing up a much-needed document.
Mr President, the fight against discrimination must be fought daily; this is clear, not only from the report of Mrs Ždanoka, but also from our debate here in this House.
I would like to emphasise one of the issues mentioned in the report: the protection of the rights of national minorities. The situation of national and ethnic minorities in both old and new Member States is rarely problem-free, and they are often facing direct, as well as indirect discrimination. It is clear that the prohibition of discrimination is not sufficient to resolve this issue. The creation of equal opportunities requires positive measures, as well, especially in order to combat indirect discrimination. I am convinced that the Commission could encourage the Member States whose legislative environment does not allow them to change this situation. New legal instruments are also required, as Mrs Ždanoka has pointed out, so that we can put an end to the unacceptable policy of double standards, because while the Copenhagen criteria regarding compliance with minority rights are applicable to candidate states, Member States do not have internal laws in this respect. I think that this situation is truly untenable.
Mr President, I would like to congratulate Mrs Ždanoka, the rapporteur. This is a particularly important report.
We have to clarify certain important concepts, because there are still many contradictions between the two European Union Directives. There are further, numerous contradictions regarding the relationship between anti-discrimination and equal treatment, as well, because we do know that they mean different things. My colleague Claude Moraes has already mentioned the need for positive action today. But we have not yet clarified the concept of positive discrimination, that is, the relationship and connection between equal treatment and preferential treatment, because if we apply the same standards to unequal groups, this will only create further inequality. Therefore we need positive actions, positive discrimination and preferential treatment, to enable us to counterbalance unequal opportunities in society. Another extremely important point is that discrimination never affects individuals. Those affected are not discriminated against because of their personality, but because they are old, they are women, they live with a disability, they belong to a sexual minority or to a traditional or new national minority. Therefore efficient protection requires more than just the protection of individuals: we need to protect entire groups.
One of the greatest merits of this report is the protection of traditional historical minorities, which are entitled to political participation, autonomy and self-governance. The European Union does not have a minority protection system in place at this time, even though one in seven European citizens belongs to a traditional national minority. And finally, as regards the debate: the Roma and those without citizenship must be given increased protection, as a minority within minorities, and it is a shame that in several Member States there are several hundreds of thousands of people without citizenship. This situation must be remedied, and Commissioner Špidla deserves our thanks for wishing to move forward in combating discrimination.
Mr President, I would like to call attention to an essential problem, which may have caused serious concerns to the rapporteur, who has indeed been very successful in including in the report certain issues and concepts with the emphasis they deserve. Such issues are, for instance, positive discrimination, and as regards traditional minorities, the issues of autonomy, self-governance and political presence.
However, I want to call attention to a very important phenomenon: unfortunately, under the general policy of prohibiting discrimination, we cannot find solutions for all minorities in different life situations. If we are really looking for solutions and not just for window-dressing measures, it is very important to address the concerns specific to each minority seriously. I would like to stress that we must differentiate between traditional and new minorities, sexual minorities and other minorities. If we do not clarify these concepts and Community problems – each of which are considerable in themselves, and require serious measures at Community level – then we are not contributing to finding a solution, but to the creation of conceptual confusion and misleading issues.
– The report encourages the complete eradication of discrimination on grounds of nationality or origin, restrictions on minorities or non-citizens and inequality in the areas of education, health and living standards within the European Union as soon as possible. The Commission ought to take action against states, which are unable to implement EU anti-discrimination legislation.
Europe's movement forward will be smoother if people, who do not have EU citizenship, integrate into European society. They are very varied – emigrants from Islamic countries in France and other old EU countries, the Russian speaking minority in Latvia and Estonia.
Lithuania does not have this problem, but we are more sensitive to our neighbours' situation than others. The demographic situation in the two countries mentioned is unique; it came about under particular conditions, which have not been experienced by either the old or the new EU Member States. Therefore, the progress of incorporating non-citizens into local communities must go hand in hand with their resolution to accept that they live in Latvia or Estonia, that they are becoming citizens of the European Union, and not some other union. While retaining their own distinctive culture, which makes Europe a richer place, they must respect their state, be proficient in its language and have the knowledge of its history and traditions.
It is the duty of politicians to create the conditions appropriate for this. The ever increasing participation of non-citizens in elections is logical only if they participate constructively as well as more and more actively in the social and political life of their country.
The report being considered makes an important encouragement for the states to establish institutions to fight discrimination. The statistical data being compiled by the Commission and national government institutions will help greatly to assess the damage caused by discrimination.
Mr President, ladies and gentlemen, although my political group does not share the same positions as the rapporteur, I should like to thank Mrs Ždanoka for her work and her contribution to this subject, which I hold dear.
The rapporteur has demonstrated her desire to advance further in the collective and daily fight against discrimination. This political will is, in fact, crucial, and I should like to take advantage of this opportunity, once again, to remind the Council, which is still blocking the framework-decision against racism and xenophobia, that this interruption is altogether unacceptable.
My group is not completely satisfied with the report: several paragraphs are long, unclear and the proposed definitions may give rise to misinterpretation. Two points trouble us in particular. Firstly, paragraph 11: my group cannot accept the rapporteur's proposal to grant migrants of Roma origin and non-citizens the right to vote in all elections, as that is going much too far. If migrants or non-citizens wish to participate in the life of the country in which they are settled, then they can quite simply request to become full citizens of that country, provided that the country helps them to gain access to citizenship.
Secondly, paragraph 30: it is obviously crucial to treat all forms of discrimination on an equal footing. Combating homophobia in our societies is therefore of the utmost importance. That is why the first part of the paragraph concerned is entirely satisfactory, but we will not vote in favour of the second part calling for the principle of mutual recognition to be applied to same-sex marriages. We must respect the rules and the laws of the various Member States.
Ladies and gentlemen, the message that our Parliament must send out is clear: yes, we must respect each individual, and yes, we must promote tolerance, equal opportunities and diversity, but we must do so while respecting the principle of subsidiarity.
Mr President, the report we are discussing this evening has significant implications for the citizens of the European Union, as it concerns the fight against all kinds of discrimination, which is something we still commonly encounter even now in the 21st century and in countries that are highly developed economically.
The social and economic consequences of discrimination against citizens are very serious. This is why the fight against discrimination should be based on providing education in the broadest sense of the word at a very early age, and on effective information campaigns based on best practices. The Commission’s decision to declare 2007 the European Year of Equal Opportunities is a step in the right direction in the fight against discrimination. Let us hope that this will encourage protection of individual rights and an increased awareness of different forms of discrimination. However, the funds earmarked for the Year of Equal Opportunities are not sufficient to achieve the expected results. These actions should therefore also be continued in years to come.
Member States should aim to guarantee equality, in terms of social and political rights, for everyone living in the European Union. Being different cannot be understood as being worse and therefore all citizens of the European Union should have the same right to a dignified life and equal opportunities for career development. That is why I strongly support Mrs Ždanoka’s report and congratulate her on a well-prepared document.
. Ladies and gentlemen, I would like to thank you for the discussion which has just taken place and which clearly expressed the will of the European Parliament to back a series of measures in the area of equal opportunities, the fight against discrimination and the struggle for equal rights.
You spoke from various standpoints, covering various aspects of this sustained effort from the European Union, which, as I have already stated in my introduction, is one of the foundation stones on which our Union is built.
I hope you will allow me to comment very briefly on some of the points raised. Regarding the issue of positive measures, I feel that it is incorrect from any standpoint to talk about positive discrimination, since the measures discussed are really there to remove disadvantages and not to provide unfair advantages to anyone. European legislation facilitates such positive measures. We therefore decided through the medium of the work group to gather and assess examples of positive measures from individual Member States, and I think that this will prove to be of some importance.
There was also mention of the important issue of data collection. I have already stated this in my introductory statement, but nevertheless I hope you will allow me to say it one more time. European legislation does not prevent collection of the relevant data. Data protection is naturally important from the viewpoint of the individual, but we can of course use duly and correctly processed anonymous data, so it is therefore a question of formulating the right methodologies. I mentioned the reports through which we would like to formulate a method for measuring equality of opportunity or, as the case may be, for assessing levels of equality of opportunity, and in this respect we do of course need the required statistical data. I think that it is consequently a question of the appropriate methodologies. As I have already said, there are no structural obstacles from the standpoint of European law.
One important issue receiving a positive assessment was the year 2007. I think that this represents a real chance for assessing equality of opportunity from all possible viewpoints and for significantly raising the profile of our efforts, giving a very strong impulse for development in the years ahead.
Concerning legislation – at present there are two basic directives in force, and these directives mark a very significant advance. I have to say that it is now apparent that precise and reliable implementation on the part of the Member States still has not been achieved in many cases, although Member States are clearly devoting considerable energy to getting the directives applied. The European Commission will therefore push for the use of all legal measures at its disposal because, as I have already stated, it is hugely important to apply these measures fairly so that they may bring about a real result.
There is of course the open question of new legal instruments. As I have already mentioned, we are looking into this matter. In my view the clear principle applies that if legislation is necessary it should be introduced. On the other hand, however, it is always very important to assess whether the same effect might not be achieved through existing applicable instruments. We are considering the question of possible further legislation very seriously and we will produce our conclusions in 2007.
Ladies and gentlemen, allow me to thank you once again for the discussion and for the report. I do not know, of course, what will result from the report being debated and adopted by Parliament, but in any case the discussion that has taken place has been clear and rewarding, providing the Commission with a good guide for its future work.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.
Ladies and gentlemen, the report of Mrs Ždanoka includes, among other things, several issues affecting the Roma, which are important for ensuring equal opportunities. I would like to talk about an area that is very important for the Roma community: statistical data collection.
In view of historical and legal aspects, in Hungary it is very unpleasant to talk about the collection of ethnic data involving the Roma. In my opinion, the research of discrimination using statistical methods may provide data that may be useful to the Roma community, and obviously to other ethnic and minority groups, as well. These data are already available to us, albeit indirectly – for instance, in Hungary we can delimit the areas where the Roma live by examining the under-schooling indicators and the statistical figures of underdeveloped areas – and they may become statistical figures reflecting the efficiency of employment, housing and education programmes affecting the Roma. In this respect, statistical data may be used as evidence in the evaluation of the efficiency of initiatives. They may also become an excellent instrument in the fight to eliminate indirect discrimination, by presenting an authentic picture of, for instance, the extent to which a Member State has been able to apply the anti-discrimination directives transposed into its legal system.
We must recognise the possibilities provided by monitoring, especially because the numerous available programmes of the last decade, aimed at helping to improve the quality of life of the Roma, have hardly made any changes in their situation. This was also due to the fact that we did not have an empirical method to prove the positive or negative outcome of the initiative.
This excellent report has managed to present a comprehensive and detailed picture of the problems related to discrimination, mentioning painful areas and further actions to be taken.
One of the most important instruments in the fight against discrimination is because learning may provide an opportunity for the disadvantaged to break out of their situation, and on the other hand, without an accepting, accommodating and respectful attitude, even the best-intended help offered by the majority society may have a destructive effect. have been created by equal treatment. Positive measures that facilitate a balanced representation in all areas of society are very important to those who suffer from cumulative disadvantages. I am glad that the report emphasises the necessity of regarding those in especially disadvantaged situations, such as the Roma, because the increasing exclusion of the Roma and their segregation in schools is typically a new Member State phenomenon.
We welcome the fact that the regulation regarding the European Social Fund has become open to a wider social acceptance, including the financing of programmes facilitating tolerance and the social acceptance of minorities. However, positive legislation and the creation of programmes is only one side of the coin. An increased control of the adoption of European Union laws is required, to ensure that Member States are implementing them appropriately; on the other hand, such control would create a possibility for detecting efficiency and the necessity for any changes. The Fundamental Rights Agency could play a special role in this, but unfortunately the creation of the Agency has been postponed indefinitely, due to the disagreement of the Council.
The report draws attention to the importance of fundamental European values and to the fact that they must be incorporated into the national laws of all Member States, and enforced.
I believe that the 2007 Year of Equality should be publicised more widely than it has been so far. All European citizens should become aware that every person in Europe is entitled to freedom from discrimination and to equal opportunities.
This means that citizens should be made aware of the relevant legislation and possibilities for legal redress. The dialogue between cultures is already needed in 2007, because it may be an instrument in the fight against discrimination, as well as an instrument for social integration and for strengthening European identity. Since discrimination is caused, to a large extent, by a lack of knowledge, we must start to address the problem in its early phase: it must be addressed in education, to ensure that children become aware of the importance of tolerance and diversity at an early age, and to ensure that tolerance and diversity become a value; fear of one another and the resulting aggression should not be allowed to become the characteristic feature of relations between cultures. I agree with the rapporteur as regards the necessity of additional legislation, and would I ask the Commission to fulfil actively its obligation as guardian of the Treaties, as described in paragraph 26 of the report, and to prepare comprehensive legislation as soon as possible in the area of combating discrimination. At the same time, I would also like to press for practical steps to be taken, and propose that within an open coordination system, Parliament, too, should call to account Member States in respect of concrete programmes for 2007-2008 and their results.
I would also like to emphasise, separately, the importance of the media, and the possibilities it provides for combating discrimination, because our objective is to address as wide an audience as possible, and to ensure that our policy in this area becomes reliable.